EXHIBIT 10.1
 
 
 
 
 
 
 
COMMON STOCK PURCHASE AGREEMENT


Dated as of August 23, 2017


by and between


HUMANIGEN, INC.


and


APERTURE HEALTHCARE VENTURES LTD.




 
 

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS



     
Page
       
ARTICLE I
DEFINITIONS
1
       
ARTICLE II
PURCHASE AND SALE OF COMMON STOCK
1
 
Section 2.1.
Purchase and Sale of Stock
1
 
Section 2.2.
Closing Date; Settlement Dates
1
 
Section 2.3.
Initial Public Announcements and Required Filings
2
       
ARTICLE III
FIXED REQUEST TERMS
2
 
Section 3.1.
Fixed Request Notice
2
 
Section 3.2.
Fixed Requests
3
 
Section 3.3.
Share Calculation.
3
 
Section 3.4.
Limitation of Fixed Requests
4
 
Section 3.5.
Reduction of Commitment
4
 
Section 3.6.
Below Threshold Price.
4
 
Section 3.7.
Settlement
5
 
Section 3.8.
Reduction of Pricing Period; End of Pricing Period If Alternative Fixed Amount
Requested.
5
 
Section 3.9.
Failure to Deliver Shares
5
 
Section 3.10.
Certain Limitations
6
 
Section 3.11.
Blackout Periods
6
       
ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR
6
 
Section 4.1.
Organization and Standing of the Investor
6
 
Section 4.2.
Authorization and Power
7
 
Section 4.3.
No Conflicts
7
 
Section 4.4.
Investment Purpose
7
 
Section 4.5.
Accredited Investor Status
7
 
Section 4.6.
Reliance on Exemptions
7
 
Section 4.7.
Information
8
 
Section 4.8.
No Governmental Review
8
 
Section 4.9.
No General Solicitation
8
 
Section 4.10.
Not an Affiliate
8
 
Section 4.11.
Statutory Underwriter Status
8
 
Section 4.12.
Resales of Shares
8
       
ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY
9
 
Section 5.1.
Organization, Good Standing and Power
9
 
Section 5.2.
Authorization, Enforcement
9
 
Section 5.3.
Capitalization
9
 
Section 5.4.
Issuance of Shares
10
 
Section 5.5.
No Conflicts
10
 
Section 5.6.
Commission Documents, Financial Statements
11
 
Section 5.7.
Subsidiaries
12
 
Section 5.8.
No Material Adverse Effect
12
 
Section 5.9.
No Undisclosed Liabilities
12
 
Section 5.10.
No Undisclosed Events or Circumstances
12
 
Section 5.11.
Indebtedness; Solvency
12
 
Section 5.12.
Title To Assets
12
 
Section 5.13.
Actions Pending
13
 
Section 5.14.
Compliance With Law
13
 
Section 5.15.
Certain Fees
13
 
Section 5.16.
Disclosure
13

    
i

--------------------------------------------------------------------------------

 

 
Section 5.17.
Operation of Business
13
 
Section 5.18.
Environmental Compliance
14
 
Section 5.19.
Material Agreements
15
 
Section 5.20.
Transactions With Affiliates
15
 
Section 5.21.
Employees
15
 
Section 5.22.
Use of Proceeds
15
 
Section 5.23.
Investment Company Act Status
15
 
Section 5.24.
ERISA
16
 
Section 5.25.
Taxes
16
 
Section 5.26.
Insurance
16
 
Section 5.27.
U.S. Real Property Holding Corporation.
16
 
Section 5.28.
Exemption from Registration; Valid Issuances
16
 
Section 5.29.
No General Solicitation or Advertising
16
 
Section 5.30.
No Integrated Offering
16
 
Section 5.31.
Dilutive Effect
17
 
Section 5.32.
Manipulation of Price
17
 
Section 5.33.
Securities Act
17
 
Section 5.34.
Listing and Maintenance Requirements; DTC Eligibility
17
 
Section 5.35.
Application of Takeover Protections
17
 
Section 5.36.
Foreign Corrupt Practices Act
18
 
Section 5.37.
Money Laundering Laws
18
 
Section 5.38.
OFAC..
18
 
Section 5.39.
No Disqualification Events..
18
 
Section 5.40.
Acknowledgement Regarding Investor’s Acquisition of Shares
18
       
ARTICLE VI
ADDITIONAL COVENANTS
18
 
Section 6.1.
Securities Compliance
18
 
Section 6.2.
Reservation of Common Stock
19
 
Section 6.3.
Registration and Listing
19
 
Section 6.4.
Compliance with Laws.
19
 
Section 6.5.
Keeping of Records and Books of Account; Due Diligence.
20
 
Section 6.6.
Limitations on Holdings and Issuances
20
 
Section 6.7.
Other Agreements and Alternate Transactions.
20
 
Section 6.8.
Corporate Existence
22
 
Section 6.9.
Fundamental Transaction
22
 
Section 6.10.
Delivery of Registration Statement and Prospectus; Subsequent Changes
22
 
Section 6.11.
Amendments to the Registration Statement; Prospectus Supplements
22
 
Section 6.12.
Stop Orders
23
 
Section 6.13.
Selling Restrictions.
23
 
Section 6.14.
Effective Registration Statement
23
 
Section 6.15.
Blue Sky
24
 
Section 6.16.
Non-Public Information
24
 
Section 6.17.
Broker/Dealer
24
 
Section 6.18.
Disclosure Schedule.
24
 
Section 6.19.
Bring Down Opinions
24
       
ARTICLE VII
CONDITIONS TO CLOSING AND CONDITIONS TO THE SALE AND PURCHASE OF THE SHARES
25
 
Section 7.1.
Conditions Precedent to Closing
25
 
Section 7.2.
Conditions Precedent to a Fixed Request
25
       
ARTICLE VIII
TERMINATION
27
 
Section 8.1.
Termination
27
 
Section 8.2.
Other Termination
28

 
ii

--------------------------------------------------------------------------------

 

 
Section 8.3.
Effect of Termination
29
       
ARTICLE IX
INDEMNIFICATION
29
 
Section 9.1.
Indemnification of Investor
29
 
Section 9.2.
Indemnification Procedures
30
       
ARTICLE X
MISCELLANEOUS
30
 
Section 10.1.
Fees and Expenses.
30
 
Section 10.2.
Specific Enforcement, Consent to Jurisdiction, Waiver of Jury Trial.
32
 
Section 10.3.
Entire Agreement; Amendment
32
 
Section 10.4.
Notices
33
 
Section 10.5.
Waivers
33
 
Section 10.6.
Headings
33
 
Section 10.7.
Construction
34
 
Section 10.8.
Binding Effect
34
 
Section 10.9.
No Third Party Beneficiaries
34
 
Section 10.10.
Governing Law
34
 
Section 10.11.
Survival
34
 
Section 10.12.
Counterparts
34
 
Section 10.13.
Publicity
34
 
Section 10.14.
Severability
35
 
Section 10.15.
Further Assurances
35

 
Annex I.  Definitions
 
iii

--------------------------------------------------------------------------------



COMMON STOCK PURCHASE AGREEMENT


This COMMON STOCK PURCHASE AGREEMENT is made and entered into as of August 23,
2017 (this “Agreement”), by and between Aperture Healthcare Ventures Ltd., a
corporation organized and existing under the laws of Ontario, Canada (the
“Investor”), and Humanigen, Inc., a corporation organized and existing under the
laws of the State of Delaware (the “Company”).


RECITALS


WHEREAS, the parties desire that, upon the terms and subject to the conditions
and limitations set forth herein, the Company may issue and sell to the
Investor, from time to time as provided herein, and the Investor shall purchase
from the Company, up to $15,000,000 worth of newly issued shares of the
Company’s common stock, $0.001 par value (“Common Stock”);


WHEREAS, such investments will be made in reliance upon the provisions of
Section 4(a)(2) of the Securities Act (“Section 4(a)(2)”) and Rule 506 of
Regulation D promulgated by the Commission under the Securities Act
(“Regulation D”), and upon such other exemption from the registration
requirements of the Securities Act as may be available with respect to any or
all of the investments in Common Stock to be made hereunder;


WHEREAS, the parties hereto are concurrently entering into a Registration Rights
Agreement in the form of Exhibit A hereto (the “Registration Rights Agreement”),
pursuant to which the Company shall register the Registrable Securities (as
defined in the Registration Rights Agreement) for resale by the Investor, upon
the terms and subject to the conditions set forth therein; and


NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:


ARTICLE I
DEFINITIONS


Capitalized terms used in this Agreement shall have the meanings ascribed to
such terms in Annex I hereto, and hereby made a part hereof, or as otherwise set
forth in this Agreement.


ARTICLE II
PURCHASE AND SALE OF COMMON STOCK


Section 2.1.          Purchase and Sale of Stock. Upon the terms and subject to
the conditions of this Agreement, during the Investment Period, the Company in
its discretion may issue and sell to the Investor, and the Investor shall
purchase from the Company, up to $15,000,000 (the “Total Commitment”) in
aggregate value, determined as of the date purchased hereunder, of duly
authorized, validly issued, fully paid and nonassessable shares of Common Stock
(the “Aggregate Limit”), by the delivery to the Investor of Fixed Request
Notices as provided in Article III hereof.

Section 2.2.          Closing Date; Settlement Dates. This Agreement shall
become effective and binding (the “Closing”) upon the delivery of irrevocable
instructions to issue the Fee Shares to the Investor or its designees as
provided in Sections 7.1 and 10.1(i), the delivery of counterpart signature
pages of this Agreement and the Registration Rights Agreement executed by each
of the parties hereto and thereto, and the delivery of all other documents,
instruments and writings required to be delivered at the Closing, in each case
as provided in Section 7.1, to the offices of Mintz, Levin, Cohn, Ferris,
Glovsky and Popeo, P.C., 666 Third Avenue, New York, NY 10017, at 5:00 p.m., New
York City time, on the Closing Date. In consideration of and in express reliance
upon the representations, warranties and covenants contained in, and upon the
terms and subject to the conditions of, this Agreement, during the Investment
Period the Company shall issue and sell to the Investor, and the Investor shall
purchase from the Company, the Shares in respect of each Fixed Request. The
issuance and sale of Shares to the Investor pursuant to any Fixed Request shall
occur on the applicable Settlement Dates in accordance with Section 3.7,
provided that all of the conditions precedent thereto set forth in Article VII
theretofore shall have been fulfilled on or prior to such Settlement Dates.
 

--------------------------------------------------------------------------------



Section 2.3.          Initial Public Announcements and Required Filings.  The
Company shall, at or before 8:30 a.m., New York City time, on the first Trading
Day after the Closing Date, issue a press release (the “Press Release”)
reasonably acceptable to the Investor disclosing the execution of this Agreement
and the Registration Rights Agreement by the Company and the Investor and
briefly describing the transactions contemplated thereby. At or before 8:30
a.m., New York City time, on the fourth Trading Day following the Closing Date,
the Company shall file a Current Report on Form 8‑K describing the material
terms of the transactions contemplated by the Transaction Documents as required
by said form and attaching copies of each of this Agreement, the Registration
Rights Agreement and the Press Release as exhibits thereto (including all
exhibits thereto, the “Current Report”). The Company shall provide the Investor
a reasonable opportunity to comment on a draft of the Current Report prior to
filing the Current Report with the Commission and shall give due consideration
to all such comments. From and after the issuance of the Press Release and the
filing of the Current Report, the Company shall have publicly disclosed all
material, nonpublic information delivered to the Investor (or the Investor’s
representatives or agents) by the Company or any of its Subsidiaries, or any of
their respective officers, directors, employees, agents or representatives (if
any) in connection with the transactions contemplated by the Transaction
Documents. The Investor covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company as
described in this Section 2.3, the Investor will maintain the confidentiality of
all disclosures made to it in connection with the transactions contemplated by
the Transaction Documents (including the existence and terms of the
transactions), except that the Investor may disclose the terms of such
transactions to its financial, accounting, legal and other advisors (provided
that the Investor directs such Persons to maintain the confidentiality of such
information). Not later than 15 calendar days following the Closing Date, the
Company shall file a Form D with respect to the Securities in accordance with
Regulation D and shall provide a copy thereof to the Investor promptly after
such filing. The Company shall prepare and file with the Commission the
Registration Statement (including the Prospectus) covering only the resale by
the Investor of the Registrable Securities in accordance with the Securities Act
and the Registration Rights Agreement. At or before 8:30 a.m. (New York City
time) on the Trading Day immediately following the Effective Date, the Company
shall file with the Commission in accordance with Rule 424(b) under the
Securities Act the final Prospectus to be used in connection with sales pursuant
to the Registration Statement. If the transactions contemplated by any Fixed
Request are material to the Company (individually or collectively with all other
prior Fixed Requests, the consummation of which have not previously been
reported in any Prospectus Supplement filed with the Commission under Rule
424(b) under the Securities Act or in any report, statement or other document
filed by the Company with the Commission under the Exchange Act), or if
otherwise required under the Securities Act (or the interpretations of the
Commission thereof), in each case as reasonably determined by the Company and
the Investor, then, on the first Trading Day immediately following the last
Trading Day of the applicable Pricing Period with respect to such Fixed Request,
the Company shall file with the Commission a Prospectus Supplement pursuant to
Rule 424(b) under the Securities Act with respect to the applicable Fixed
Request(s), disclosing the total Fixed Amount Requested or the Alternative Fixed
Amount Requested (as applicable) pursuant to such Fixed Request(s), the total
number of Shares that are to be (and, if applicable, have been) issued and sold
to the Investor pursuant to such Fixed Request(s), the total purchase price for
the Shares subject to such Fixed Request(s), the applicable Discount Price(s)
for such Shares and the net proceeds that are to be (and, if applicable, have
been) received by the Company from the sale of such Shares. To the extent not
previously disclosed in the Prospectus or a Prospectus Supplement, the Company
shall disclose in its Quarterly Reports on Form 10-Q and in its Annual Reports
on Form 10-K the information described in the immediately preceding sentence
relating to all Fixed Request(s) consummated during the relevant fiscal quarter.


ARTICLE III
FIXED REQUEST TERMS


Subject to the satisfaction of the conditions set forth in this Agreement, the
parties agree as follows:


Section 3.1.          Fixed Request Notice.  From time to time during the
Investment Period, the Company may, in its sole discretion, no later than 9:30
a.m. (New York City time) on the first Trading Day of the Pricing Period,
provide to the Investor a Fixed Request Notice, substantially in the form
attached hereto as Exhibit B (the “Fixed Request Notice”), which Fixed Request
Notice shall become effective at 9:30 a.m. (New York City time) on the first
Trading Day of the Pricing Period specified in the Fixed Request Notice;
provided, however, that if the Company delivers the Fixed Request Notice to the
Investor later than 9:30 a.m. (New York City time) on a Trading Day, then the
first Trading Day of such Pricing Period shall not be the Trading Day on which
the Investor received such Fixed Request Notice, but rather shall be the
immediately following Trading Day (unless a subsequent Trading Day is therein
specified). The Fixed Request Notice shall specify the Fixed Amount Requested
(up to the Maximum Fixed Amount Requested) or the number of Shares cap for the
Alternative Fixed Amount Requested (as applicable), the applicable Threshold
Price (calculated in accordance with the defined term) for such Fixed Request,
the first and last Trading Day of the Pricing Period, and the Settlement Dates.
Upon the terms and subject to the conditions of this Agreement, the Investor is
obligated to accept each Fixed Request Notice prepared and delivered in
accordance with the provisions of this Agreement.
 
2

--------------------------------------------------------------------------------



Section 3.2.          Fixed Requests.  If from time to time during the
Investment Period, the Company, in its sole discretion, delivers to the Investor
a Fixed Request Notice for a specified Fixed Amount Requested (up to the Maximum
Fixed Amount Requested) or for the Alternative Fixed Amount Requested in
accordance with the provisions of this Agreement, the Investor is obligated to
accept such Fixed Request Notice and shall purchase from the Company the Shares
subject to such Fixed Request Notice at the applicable Discount Price on the
applicable Settlement Dates. The date on which the Company delivers any Fixed
Request Notice in accordance with this Section 3.2 hereinafter shall be referred
to as a “Fixed Request Exercise Date”. Anything to the contrary in this
Agreement notwithstanding, at no time shall the Investor be required to purchase
more than: (i) the Alternative Fixed Amount Requested (assuming for this purpose
the Company elects the Alternative Fixed Amount Requested for the applicable
Pricing Period) or (ii) the Maximum Fixed Amount Requested (assuming for this
purpose the Company does not elect the Alternative Fixed Amount Requested for
the applicable Pricing Period), in each case in respect of any Pricing Period
(subject in all cases to the provisions of Sections 3.10 and 6.6 of this
Agreement).


For purposes of this Agreement, the term “Alternative Fixed Amount Requested”
shall mean a dollar amount equal to the aggregate sum of the daily allocable
portion of the total Alternative Fixed Amount Requested (“DAFAR”) for each
Trading Day during the applicable Pricing Period for which the VWAP equals or
exceeds the applicable Threshold Price. Each DAFAR shall be determined pursuant
to the following equation (rounded to the nearest cent):


DAFAR = A x B x C, where:


A = 0.25


B = the trading volume of the Common Stock for the applicable Trading Day during
the applicable Pricing Period, as reported by Bloomberg L.P. using the AQR
function (excluding block trades of 25,000 shares or more), and


C = the applicable Discount Price for such Trading Day;


provided, however, that the number of Shares sold pursuant to such Alternative
Fixed Amount Requested shall not exceed any cap on the number of Shares
specified by the Company in the applicable Fixed Request Notice (and shall in
all cases be subject to the provisions of Sections 3.10 and 6.6 of this
Agreement).


Section 3.3.          Share Calculation.


(a)          If the Company has not elected the Alternative Fixed Amount
Requested in accordance with the provisions of Section 3.2 hereof, then, with
respect to each Trading Day during the applicable Pricing Period for which the
VWAP equals or exceeds the applicable Threshold Price, the number of Shares to
be issued by the Company to the Investor pursuant to a Fixed Request shall equal
the quotient (calculated for each Trading Day during the applicable Pricing
Period for which the VWAP equals or exceeds the applicable Threshold Price)
determined pursuant to the following equation (rounded to the nearest whole
Share):


N = (A x B)/C, where:


N = the number of Shares to be issued by the Company to the Investor in respect
of a Trading Day during the applicable Pricing Period for which the VWAP equals
or exceeds the applicable Threshold Price,


A = 0.20 (the “Multiplier”),
 
3

--------------------------------------------------------------------------------



B = the total Fixed Amount Requested, and


C = the applicable Discount Price for such Trading Day.


(b)          If the Company has elected the Alternative Fixed Amount Requested
in accordance with the provisions of Section 3.2 hereof, then, with respect to
each Trading Day during the applicable Pricing Period for which the VWAP equals
or exceeds the applicable Threshold Price, the number of Shares to be issued by
the Company to the Investor pursuant to a Fixed Request shall equal the product
(calculated for each Trading Day during the applicable Pricing Period for which
the VWAP equals or exceeds the applicable Threshold Price) determined pursuant
to the following equation (rounded to the nearest whole Share):


N = A x B, where:


N = the number of Shares to be issued by the Company to the Investor in respect
of a Trading Day during the applicable Pricing Period for which the VWAP equals
or exceeds the applicable Threshold Price,


A = 0.25, and


B = the trading volume of the Common Stock for the applicable Trading Day during
the applicable Pricing Period, as reported by Bloomberg L.P. using the AQR
function (excluding block trades of 25,000 shares or more).


Section 3.4.          Limitation of Fixed Requests.  The Company shall not make
more than one Fixed Request in each Pricing Period.  Not less than two (2)
Trading Days shall elapse between the end of one Pricing Period and the
commencement of any other Pricing Period during the Investment Period. Each
Fixed Request automatically shall expire immediately following the last Trading
Day of each Pricing Period.


Section 3.5.          Reduction of Commitment.  On each Settlement Date, the
Investor’s Total Commitment under this Agreement automatically shall be reduced,
on a dollar-for-dollar basis, by the total portion of the Fixed Request Amount
paid to the Company on such Settlement Date.


Section 3.6.          Below Threshold Price.


(a)          With respect to each Trading Day (if any) during the applicable
Pricing Period with respect to which the Company has not elected the Alternative
Fixed Amount Requested in accordance with the provisions of Section 3.2 hereof,
if the VWAP on such Trading Day in a Pricing Period is lower than the applicable
Threshold Price, then for each such Trading Day, the Fixed Amount Requested
shall be reduced, on a dollar-for-dollar basis, by an amount equal to the
product of (x) the Multiplier and (y) the total Fixed Amount Requested, and no
Shares shall be purchased or sold with respect to such Trading Day. If trading
in the Common Stock on the Trading Market is suspended for any reason for more
than three hours on any Trading Day during the applicable Pricing Period, then
for each such Trading Day during the Pricing Period the Fixed Amount Requested
shall be reduced as provided in the immediately preceding sentence, and no
Shares shall be purchased or sold with respect to such Trading Day.


(b)          With respect to each Trading Day (if any) during the applicable
Pricing Period with respect to which the Company has elected the Alternative
Fixed Amount Requested in accordance with the provisions of Section 3.2 hereof,
if the VWAP on such Trading Day in a Pricing Period is lower than the applicable
Threshold Price, then for each such Trading Day, no Shares shall be purchased or
sold with respect to such Trading Day. If trading in the Common Stock on the
Trading Market is suspended for any reason for more than three hours on any
Trading Day, then for each such Trading Day during the Pricing Period no Shares
shall be purchased or sold with respect to such Trading Day.
 
4

--------------------------------------------------------------------------------



Section 3.7.          Settlement. The payment for, against simultaneous delivery
of, Shares in respect of each Fixed Request shall be settled (i) on the third
(3rd) Trading Day of the applicable Pricing Period with respect to the Shares
issuable with respect to the first two (2) Trading Days of such Pricing Period,
if any, (ii) on the fifth (5th) Trading Day of the applicable Pricing Period
with respect to the Shares issuable with respect to the third (3rd) and fourth
(4th) Trading Days of such Pricing Period, if any, and (iii) on the first (1st)
Trading Day next following the last Trading Day of the applicable Pricing Period
with respect to the Shares issuable with respect to the Trading Days of such
Pricing Period for which settlement has not previously occurred (each, a
“Settlement Date”). On each Settlement Date, the Company shall, or shall cause
its transfer agent to, electronically transfer the Shares purchased by the
Investor for the applicable Trading Days in the applicable Pricing Period by
crediting the Investor’s or its designees’ account (provided the Investor shall
have given the Company written notice of such designee prior to such Settlement
Date) at DTC through its Deposit/Withdrawal at Custodian (DWAC) system, which
Shares shall be freely tradable and transferable and without restriction on
resale pursuant to the Registration Statement, against simultaneous payment
therefor to the Company’s designated account by wire transfer of immediately
available funds in an aggregate amount equal to the product of (i) the number of
Shares so purchased by the Investor as determined in accordance with Section 3.3
and (ii) the applicable Discount Price for such Shares; provided that if the
Shares are received by the Investor later than 1:00 p.m., New York City time,
payment therefor shall be made with next day funds.  As set forth in Section
3.9, a failure by the Company or its transfer agent (if applicable) to deliver
such Shares on the applicable Settlement Date shall result in the payment of
partial damages by the Company to the Investor.


Section 3.8.          Reduction of Pricing Period; End of Pricing Period If
Alternative Fixed Amount Requested.


(a)          If during a Pricing Period the Company elects to reduce the number
of Trading Days in such Pricing Period, the Company shall so notify the Investor
before 9:00 a.m. (New York City time) on any Trading Day during a Pricing Period
(a “Reduction Notice”) and the last Trading Day of such Pricing Period shall be
the Trading Day immediately preceding the Trading Day on which the Investor
received such Reduction Notice; provided, however, that (i) the Company may not
elect to reduce the number of Trading Days in any such Pricing Period to less
than two Trading Days and (ii) if the Company delivers the Reduction Notice
later than 9:00 a.m. (New York City time) on a Trading Day during a Pricing
Period, then the last Trading Day of such Pricing Period instead shall be the
Trading Day on which the Investor received such Reduction Notice. Upon receipt
of a Reduction Notice, the Investor shall purchase the Shares in respect of each
Trading Day in such reduced Pricing Period for which the VWAP equals or exceeds
the applicable Threshold Price in accordance with Section 3.3 hereof.


(b)          If, with respect to any Fixed Request Notice, an election by the
Company of the Alternative Fixed Amount Requested in accordance with the
provisions of Section 3.2 hereof is then in effect, the last Trading Day of the
applicable Pricing Period shall be the earliest of: (i) the Trading Day on which
the Alternative Fixed Amount Requested (calculated in accordance with Section
3.2 hereof) shall have reached the number of Shares cap therefor specified by
the Company in the applicable Fixed Request Notice, (ii) the last Trading Day of
the Pricing Period, if such Pricing Period is reduced by the Company pursuant to
clause (a) of this Section 3.8, and (iii) the fifth (5th) Trading Day of the
Pricing Period.


Section 3.9.          Failure to Deliver Shares.  If the Company issues a Fixed
Request Notice and fails to deliver the Shares to the Investor on the applicable
Settlement Date and such failure continues for 10 Trading Days, the Company
shall pay the Investor, in cash, in addition to all other remedies available to
the Investor, as partial damages for such failure and not as a penalty, an
amount equal to 2.0% of the payment required to be paid by the Investor on such
Settlement Date for the initial 30 days following such Settlement Date until the
Shares have been delivered, and an additional 2.0% for each additional 30-day
period thereafter until the Shares have been delivered, which amount shall be
prorated for such periods less than 30 days (the “Make Whole Amount”). If the
Make Whole Amount is not paid within two Trading Days following a demand
therefor from the Investor, the Make Whole Amount shall accrue annual interest
(on the basis of the 365 day year) compounded daily at a rate equal to the
greater of (i) the prime rate of interest then in effect as published by the
Wall Street Journal plus 3.0% and (ii) 10.0%, up to and including the date on
which the Make Whole Amount is actually paid. The Company shall not issue a
Fixed Request Notice to the Investor until the Make Whole Amount, plus all
accrued interest, has been paid to the Investor in full.
 
5

--------------------------------------------------------------------------------



Section 3.10.        Certain Limitations.  Notwithstanding anything to the
contrary contained in this Agreement, in no event may the Company issue a Fixed
Request Notice to the extent that (i) the Fixed Amount Requested in such Fixed
Request Notice exceeds the Maximum Fixed Amount Requested determined in
accordance with Section 3.2 (if the Company has not elected the Alternative
Fixed Amount Requested in accordance with the provisions of Section 3.2 hereof),
(ii) the sale of Shares pursuant to such Fixed Request Notice would cause the
Company to issue or sell or the Investor to acquire or purchase a dollar value
or number of shares of Common Stock which, when aggregated with all Fixed
Request Amounts paid by the Investor pursuant to all prior Fixed Request Notices
issued under this Agreement, would exceed the Total Commitment or the Aggregate
Limit, or (iii) the sale of Shares pursuant to such Fixed Request Notice would
cause the aggregate number of shares of Common Stock then beneficially owned (as
calculated pursuant to Section 13(d) of the Exchange Act and Rule 13d-3
promulgated thereunder) by the Investor and its Affiliates to exceed the
Ownership Limitation. If the Company issues a Fixed Request Notice in which the
Fixed Amount Requested exceeds the Maximum Fixed Amount Requested determined in
accordance with Section 3.2 (if the Company has not elected the Alternative
Fixed Amount Requested in accordance with the provisions of Section 3.2 hereof),
such Fixed Request Notice shall be void ab initio but only to the extent the
Fixed Amount Requested exceeds the Maximum Fixed Amount Requested. If the
Company issues a Fixed Request Notice that would cause the aggregate number of
shares of Common Stock then beneficially owned (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) by the
Investor and its Affiliates to exceed the Ownership Limitation, such Fixed
Request Notice shall be void ab initio but only to the extent of the amount by
which the number of shares of Common Stock otherwise issuable pursuant to such
Fixed Request Notice, together with all shares of Common Stock then beneficially
owned (as calculated pursuant to Section 13(d) of the Exchange Act and Rule
13d-3 promulgated thereunder) by the Investor and its Affiliates, would exceed
the Ownership Limitation. If the Company issues a Fixed Request Notice that
otherwise would require the Investor to purchase shares of Common Stock which
would cause the aggregate purchases of Common Stock by the Investor under this
Agreement to exceed the Total Commitment or the Aggregate Limit, such Fixed
Request Notice shall be void ab initio but only to the extent of (x) the amount
by which the dollar value of shares of Common Stock otherwise issuable pursuant
to such Fixed Request Notice, together with all Fixed Request Amounts paid by
the Investor pursuant to all prior Fixed Request Notices issued under this
Agreement, would exceed the Total Commitment, or (y) the amount by which the
number of shares of Common Stock otherwise issuable pursuant to such Fixed
Request Notice, together with all Shares purchased by the Investor pursuant to
all prior Fixed Request Notices issued under this Agreement, would exceed the
Aggregate Limit, respectively.


Section 3.11.        Blackout Periods. Notwithstanding any other provision of
this Agreement, the Company shall not deliver any Fixed Request Notice or
otherwise offer or sell Shares to the Investor, and the Investor shall not be
obligated to purchase any Shares pursuant to this Agreement, (i) during any
period in which the Company is, or may be deemed to be, in possession of
material non-public information, or (ii) except as expressly provided in this
Section 3.11, at any time from and including the date (each, an “Announcement
Date”) on which the Company shall issue a press release containing, or shall
otherwise publicly announce, its earnings, revenues or other results of
operations (each, an “Earnings Announcement”) through and including the time
that is 24 hours after the time that the Company files (a “Filing Time”) a
Quarterly Report on Form 10-Q or an Annual Report on Form 10-K that includes
consolidated financial statements as of and for the same period or periods, as
the case may be, covered by such Earnings Announcement.  If the Company wishes
to deliver any Fixed Request Notice or otherwise offer, sell or deliver Shares
to the Investor at any time during the period from and including an Announcement
Date through and including the time that is 24 hours after the corresponding
Filing Time, the Company shall, as conditions thereto, (1) prepare and deliver
to the Investor (with a copy to counsel to the Investor) a report on Form 8-K
which shall include substantially the same financial and related information as
was set forth in the relevant Earnings Announcement (other than any earnings or
other projections, similar forward-looking data and officers’ quotations) (each,
an “Earnings 8-K”), and (2) file such Earnings 8-K with the Commission (so that
it is deemed “filed” for purposes of Section 18 of the Exchange Act), on or
prior to the date of such Fixed Request Notice.  The provisions of clause (ii)
of this Section 3.11 shall not be applicable for the period from and after the
time at which all of the conditions set forth in the immediately preceding
sentence shall have been satisfied (or, if later, the time that is 24 hours
after the time that the relevant Earnings Announcement was first publicly
released) through and including the time that is 24 hours after the Filing Time
of the relevant Quarterly Report on Form 10-Q or Annual Report on Form 10-K, as
the case may be.


ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR


The Investor hereby makes the following representations, warranties and
covenants to the Company:


Section 4.1.          Organization and Standing of the Investor.  The Investor
is a corporation organized and existing under the laws of Ontario, Canada.
 
6

--------------------------------------------------------------------------------



Section 4.2.          Authorization and Power.  The Investor has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and the Registration Rights Agreement and to purchase or acquire
the Securities in accordance with the terms hereof. The execution, delivery and
performance by the Investor of this Agreement and the Registration Rights
Agreement and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action, and no
further consent or authorization of the Investor, its board of directors or
similar governing body or its shareholders is required. Each of this Agreement
and the Registration Rights Agreement has been duly executed and delivered by
the Investor and constitutes a valid and binding obligation of the Investor
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership, or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application
(including any limitation of equitable remedies).


Section 4.3.          No Conflicts.  The execution, delivery and performance by
the Investor of this Agreement and the Registration Rights Agreement and the
consummation by the Investor of the transactions contemplated hereby and thereby
do not and shall not (i) result in a violation of such Investor’s charter
documents, bylaws or other applicable organizational instruments, (ii) conflict
with, constitute a default (or an event which, with notice or lapse of time or
both, would become a default) under, or give rise to any rights of termination,
amendment, acceleration or cancellation of, any material agreement, mortgage,
deed of trust, indenture, note, bond, license, lease agreement, instrument or
obligation to which the Investor is a party or is bound, (iii) create or impose
any lien, charge or encumbrance on any property of the Investor under any
agreement or any commitment to which the Investor is party or under which the
Investor is bound or under which any of its properties or assets are bound, or
(iv) result in a violation of any federal, state, local or foreign statute,
rule, or regulation, or any order, judgment or decree of any court or
governmental agency applicable to the Investor or by which any of its properties
or assets are bound or affected, except, in the case of clauses (ii), (iii) and
(iv), for such conflicts, defaults, terminations, amendments, acceleration,
cancellations and violations as would not, individually or in the aggregate,
prohibit or otherwise interfere with, in any material respect, the ability of
the Investor to enter into and perform its obligations under this Agreement and
the Registration Rights Agreement. The Investor is not required under any
applicable federal, state, local or foreign law, rule or regulation to obtain
any consent, authorization or order of, or make any filing or registration with,
any court or governmental agency in order for it to execute, deliver or perform
any of its obligations under this Agreement and the Registration Rights
Agreement or to purchase or acquire the Securities in accordance with the terms
hereof, other than filings that may be required after the date of this Agreement
under Section 13(d) or 13(g) of the Exchange Act and the rules thereunder;
provided, however, that for purposes of the representation made in this
sentence, the Investor is assuming and relying upon the accuracy of the relevant
representations and warranties and the compliance with the relevant covenants
and agreements of the Company in the Transaction Documents to which it is a
party.


Section 4.4.          Investment Purpose. The Investor is acquiring the
Securities for its own account, for investment purposes and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered under or exempt from the
registration requirements of the Securities Act; provided, however, that by
making the representations herein, the Investor does not agree, or make any
representation or warranty, to hold any of the Securities for any minimum or
other specific term and reserves the right to dispose of the Securities at any
time in accordance with or pursuant to a registration statement or an exemption
under the Securities Act. The Investor does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.


Section 4.5.          Accredited Investor Status. The Investor is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D.


Section 4.6.          Reliance on Exemptions. The Investor understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of U.S. federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.
 
7

--------------------------------------------------------------------------------



Section 4.7.          Information.  All materials relating to the business,
financial condition, management and operations of the Company and materials
relating to the offer and sale of the Securities which have been requested by
the Investor have been furnished or otherwise made available to the Investor or
its advisors, including, without limitation, the Commission Documents.  The
Investor understands that its investment in the Securities involves a high
degree of risk. The Investor is able to bear the economic risk of an investment
in the Securities and has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of a
proposed investment in the Securities. The Investor and its advisors have been
afforded the opportunity to ask questions of and receive answers from
representatives of the Company concerning the financial condition and business
of the Company and other matters relating to an investment in the Securities. 
Neither such inquiries nor any other due diligence investigations conducted by
the Investor or its advisors, if any, or its representatives shall modify, amend
or affect the Investor’s right to rely on the Company’s representations and
warranties contained in this Agreement or in any other Transaction Document to
which the Company is a party or the Investor’s right to rely on any other
document or instrument executed and/or delivered in connection with this
Agreement or the consummation of the transaction contemplated hereby (including,
without limitation, the opinions of the Company’s counsel delivered pursuant to
Sections 7.1(iv) and 7.2(xv)). The Investor has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities. The Investor
understands that it (and not the Company) shall be responsible for its own tax
liabilities that may arise as a result of this investment or the transactions
contemplated by this Agreement.


Section 4.8.          No Governmental Review. The Investor understands that no
United States federal or state agency or any other government or governmental
agency has passed on or made any recommendation or endorsement of the Securities
or the fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.


Section 4.9.          No General Solicitation. The Investor is not purchasing or
acquiring the Securities as a result of any form of general solicitation or
general advertising (within the meaning of Regulation D) in connection with the
offer or sale of the Securities.


Section 4.10.        Not an Affiliate. The Investor is not an officer, director
or an Affiliate of the Company. To the knowledge of the Investor, no officer,
director or consultant identified on the Company’s website holds any direct or
indirect interest in the Investor or is an Affiliate of the Investor. As of the
date of this Agreement, except as disclosed to the Company prior to the date of
this Agreement and except for the Fee Shares, the Investor does not beneficially
own (within the meaning of Rule 13d-3 promulgated under the Exchange Act) any
shares of Common Stock and no securities exercisable for or convertible into
shares of Common Stock and during the Restricted Period the Investor will not
acquire any shares of the Company’s capital stock (including shares of Common
Stock or securities exercisable for or convertible into shares of Common Stock)
other than pursuant to this Agreement; provided, however, that nothing in this
Agreement shall prohibit or be deemed to prohibit the Investor from purchasing,
in an open market transaction or otherwise, shares of Common Stock necessary to
make delivery by the Investor in satisfaction of a sale by the Investor of
Shares that the Investor anticipated receiving from the Company in connection
with the settlement of a Fixed Request, if the Company or its transfer agent
shall have failed for any reason or for no reason to electronically transfer all
of the Shares subject to such Fixed Request to the Investor on the applicable
Settlement Date by crediting the Investor’s or its designees’ account at DTC
through its Deposit/Withdrawal at Custodian (DWAC) system in compliance with
Section 3.7 of this Agreement.


Section 4.11.        Statutory Underwriter Status. The Investor acknowledges
that it will be disclosed as an “underwriter” and a “selling stockholder” in the
Registration Statement and in any Prospectus contained therein to the extent
required by applicable law and to the extent the Prospectus is related to the
resale of Registrable Securities.


Section 4.12.        Resales of Securities. The Investor represents, warrants
and covenants that it will resell such Securities only pursuant to the
Registration Statement, in a manner described under the caption “Plan of
Distribution” in the Registration Statement, and in a manner in compliance with
all applicable U.S. federal and state securities laws, rules and regulations,
including, without limitation, any applicable prospectus delivery requirements
of the Securities Act.
 
8

--------------------------------------------------------------------------------



ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY


Except (i) as set forth in the disclosure schedule delivered by the Company to
the Investor (which is hereby incorporated by reference in, and constitutes an
integral part of, this Agreement) (the “Disclosure Schedule”) or (ii) as  set
forth in the Commission Documents, the Company hereby makes the following
representations, warranties and covenants to the Investor:


Section 5.1.          Organization, Good Standing and Power. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of Delaware and has the requisite corporate power and authority to own, lease
and operate its properties and assets and to conduct its business as it is now
being conducted and as presently proposed to be conducted. The Company is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except for any jurisdiction in
which the failure to be so qualified or in good standing, as the case may be,
would not have a Material Adverse Effect.


Section 5.2.          Authorization, Enforcement.  The Company has the requisite
corporate power and authority to enter into and perform its obligations under
each of the Transaction Documents to which it is a party and to issue the
Securities in accordance with the terms hereof and thereof. Except for approvals
of the Company’s Board of Directors or a committee thereof as may be required in
connection with any issuance and sale of Securities to the Investor hereunder
(which approvals shall be obtained prior to the delivery of any Fixed Request
Notice), the execution, delivery and performance by the Company of each of the
Transaction Documents to which it is a party and the consummation by it of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action, and no further consent or
authorization of the Company, its Board of Directors or its stockholders is
required. Each of the Transaction Documents to which the Company is a party has
been duly executed and delivered by the Company and constitutes a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application (including any limitation of
equitable remedies).


Section 5.3.          Capitalization.  The authorized capital stock of the
Company and the shares thereof issued and outstanding were as set forth in the
Commission Documents as of the dates reflected therein. All of the outstanding
shares of Common Stock have been duly authorized and validly issued, and are
fully paid and nonassessable. Except as set forth in the Commission Documents,
this Agreement and the Registration Rights Agreement, there are no agreements or
arrangements under which the Company is obligated to register the sale of any
securities under the Securities Act. Except as set forth in the Commission
Documents, no shares of Common Stock are entitled to preemptive rights and there
are no outstanding debt securities and no contracts, commitments,
understandings, or arrangements by which the Company is or may become bound to
issue additional shares of the capital stock of the Company or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into or exchangeable
for, any shares of capital stock of the Company other than those issued or
granted in the ordinary course of business pursuant to the Company’s equity
incentive and/or compensatory plans or arrangements. Except for customary
transfer restrictions contained in agreements entered into by the Company to
sell restricted securities or as set forth in the Commission Documents, the
Company is not a party to, and it has no Knowledge of, any agreement restricting
the voting or transfer of any shares of the capital stock of the Company. Except
as set forth in the Commission Documents, the offer and sale of all capital
stock, convertible or exchangeable securities, rights, warrants or options of
the Company issued prior to the Closing Date complied with all applicable
federal and state securities laws, and no stockholder has any right of
rescission or damages or any “put” or similar right with respect thereto that
would have a Material Adverse Effect. Except as set forth in the Commission
Documents, there are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by this Agreement or any of the other
Transaction Documents or the consummation of the transactions described herein
or therein. The Company has furnished or made available to the Investor via
EDGAR true and correct copies of the Company’s Certificate of Incorporation, as
amended by the Certificate of Amendment to the Certificate of Incorporation, as
in effect on the Closing Date (as so amended, the “Charter”), and the Company’s
Second Amended and Restated Bylaws as in effect on the Closing Date (the
“Bylaws”).
 
9

--------------------------------------------------------------------------------



Section 5.4.          Issuance of Securities. The Fee Shares have been, and the
Shares to be issued under this Agreement have been or will be (prior to the
delivery of any Fixed Request Notice to the Investor hereunder), duly authorized
by all necessary corporate action on the part of the Company. The Fee Shares,
when issued in accordance with the terms of this Agreement, and the Shares, when
paid for in accordance with the terms of this Agreement, shall be validly issued
and outstanding, fully paid and nonassessable and free from all liens, charges,
taxes, security interests, encumbrances, rights of first refusal, preemptive or
similar rights and other encumbrances with respect to the issue thereof.


Section 5.5.          No Conflicts.  The execution, delivery and performance by
the Company of each of the Transaction Documents to which it is a party and the
consummation by the Company of the transactions contemplated hereby and thereby
do not and shall not (i) result in a violation of any provision of the Company’s
Charter or Bylaws, (ii) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default (or an event which, with
notice or lapse of time or both, would become a default) under, or give rise to
any rights of termination, amendment, acceleration or cancellation of, any
material agreement, mortgage, deed of trust, indenture, note, bond, license,
lease agreement, instrument or obligation to which the Company is a party or is
bound, (iii) create or impose a lien, charge or encumbrance on any property or
assets of the Company under any agreement or any commitment to which the Company
is a party or by which the Company is bound or to which any of their respective
properties or assets is subject, or (iv) subject to the Required Filings, result
in a violation of any federal, state, local or foreign statute, rule,
regulation, order, judgment or decree applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries are bound or affected (including federal and state securities laws
and regulations and the rules and regulations of the Trading Market), except, in
the case of clauses (ii), (iii) and (iv), for such conflicts, defaults,
terminations, amendments, acceleration, cancellations, liens, charges,
encumbrances and violations as would not, individually or in the aggregate, have
a Material Adverse Effect.  Except as specifically contemplated by this
Agreement or the Registration Rights Agreement and as required under the
Securities Act and any applicable state securities laws, the Company is not
required under any federal, state, local or foreign law, rule or regulation to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency (including, without
limitation, the Trading Market) in order for it to execute, deliver or perform
any of its obligations under the Transaction Documents to which it is a party,
or to issue the Securities to the Investor in accordance with the terms hereof
and thereof (other than such consents, authorizations, orders, filings or
registrations as have been obtained or made prior to the Closing Date or the
Required Filings); provided, however, that, for purposes of the representation
made in this sentence, the Company is assuming and relying upon the accuracy of
the representations and warranties of the Investor in this Agreement and the
compliance by it with its covenants and agreements contained in this Agreement
and the Registration Rights Agreement.
 
10

--------------------------------------------------------------------------------



Section 5.6.          Commission Documents, Financial Statements.  (a)  The
Company has filed all Commission Documents required to be filed by it as of the
date hereof. The Company has delivered or made available to the Investor via
EDGAR or otherwise true and complete copies of the Commission Documents filed
with or furnished to the Commission prior to the Closing Date. No Subsidiary of
the Company is required to file or furnish any report, schedule, registration,
form, statement, information or other document with the Commission. As of its
filing date, each Commission Document filed with or furnished to the Commission
prior to the Closing Date complied in all material respects with the
requirements of the Securities Act or the Exchange Act, as applicable, and other
federal, state and local laws, rules and regulations applicable to it, and, as
of its filing date (or, if amended or superseded by a filing prior to the
Closing Date, on the date of such amended or superseded filing), such Commission
Document did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The Registration Statement, on the date it is filed with
the Commission, on the date it is declared effective by the Commission, on each
Fixed Request Exercise Date and on each Settlement Date, shall comply in all
material respects with the requirements of the Securities Act (including,
without limitation, Rule 415 under the Securities Act) and shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein not
misleading, except that this representation and warranty shall not apply to
statements in or omissions from the Registration Statement made in reliance upon
and in conformity with information relating to the Investor furnished to the
Company in writing by or on behalf of the Investor expressly for use therein.
The Prospectus and each Prospectus Supplement required to be filed pursuant to
this Agreement or the Registration Rights Agreement after the Closing Date, when
taken together, on its date, on each Fixed Request Exercise Date and on each
Settlement Date, shall comply in all material respects with the requirements of
the Securities Act (including, without limitation, Rule 424(b) under the
Securities Act) and shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading, except that this representation and warranty
shall not apply to statements in or omissions from the Prospectus or any
Prospectus Supplement made in reliance upon and in conformity with information
relating to the Investor furnished to the Company in writing by or on behalf of
the Investor expressly for use therein. Each Commission Document (other than the
Registration Statement, the Prospectus or any Prospectus Supplement) to be filed
with or furnished to the Commission after the Closing Date and incorporated by
reference in the Registration Statement, the Prospectus or any Prospectus
Supplement required to be filed pursuant to this Agreement or the Registration
Rights Agreement (including, without limitation, the Current Report), when such
document is filed with or furnished to the Commission and, if applicable, when
such document becomes effective, as the case may be, shall comply in all
material respects with the requirements of the Securities Act or the Exchange
Act, as applicable, and other federal, state and local laws, rules and
regulations applicable to it, and shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. The Company has delivered or made
available to the Investor via EDGAR or otherwise true and complete copies of all
comment letters and substantive correspondence received by the Company from the
Commission relating to the Commission Documents filed with or furnished to the
Commission as of the Closing Date, together with all written responses of the
Company thereto in the form such responses were filed via EDGAR. There are no
outstanding or unresolved comments or undertakings in such comment letters
received by the Company from the Commission. The Commission has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company under the Securities Act or the Exchange Act.


(b)           The financial statements, together with the related notes and
schedules, of the Company included in the Commission Documents comply as to form
in all material respects with all applicable accounting requirements and the
published rules and regulations of the Commission and all other applicable rules
and regulations with respect thereto. Such financial statements, together with
the related notes and schedules, have been prepared in accordance with GAAP
applied on a consistent basis during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements), and fairly present in all
material respects the financial condition of the Company and its consolidated
Subsidiaries as of the dates thereof and the results of operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).


(c)           The Company has filed with the Commission and made available to
the Investor via EDGAR or otherwise all certifications and statements required
by (x) Rule 13a-14 or Rule 15d-14 under the Exchange Act or (y) 18 U.S.C.
Section 1350 (Section 906 of the Sarbanes-Oxley Act of 2002 (“SOXA”)) with
respect to all relevant Commission Documents.  The Company is in compliance in
all material respects with the provisions of SOXA applicable to it as of the
date hereof.  The Company maintains disclosure controls and procedures required
by Rule 13a-15 or Rule 15d-15 under the Exchange Act; such controls and
procedures are effective to ensure that all material information concerning the
Company and its Subsidiaries is made known on a timely basis to the individuals
responsible for the timely and accurate preparation of the Company’s Commission
filings and other public disclosure documents.  As used in this Section 5.6(c),
the term “file” shall be broadly construed to include any manner in which a
document or information is furnished, supplied or otherwise made available to
the Commission.


(d)          Horne LLP, who have expressed their opinion on the audited
financial statements and related schedules to be included or incorporated by
reference in the Registration Statement and the Prospectus are, with respect to
the Company, independent public accountants as required by the Securities Act
and is an independent registered public accounting firm within the meaning of
SOXA as required by the rules of the Public Company Accounting Oversight Board.
Horne LLP has not been engaged by the Company to perform any “prohibited
activities” (as defined in Section 10A of the Exchange Act).
 
11

--------------------------------------------------------------------------------



Section 5.7.          Subsidiaries.  The 2016 Form 10-K sets forth each
Subsidiary of the Company as of the Closing Date, other than those that may be
omitted pursuant to Item 601 of Regulation S-K, showing its jurisdiction of
incorporation or organization. Each Subsidiary is wholly owned by the Company,
and the Company does not have any other Subsidiaries as of the Closing Date.
None of the Subsidiaries is a Significant Subsidiary as of the Closing Date.


Section 5.8.          No Material Adverse Effect. Except as disclosed in any
Commission Documents filed since December 31, 2016, or which may be deemed to
have resulted from the Company’s continued losses from operations, since
December 31, 2016, the Company has not experienced or suffered any Material
Adverse Effect, and there exists no current state of facts, condition or event
which would have a Material Adverse Effect.


Section 5.9.          No Undisclosed Liabilities. Neither the Company nor any of
its Subsidiaries has any liabilities, obligations, claims or losses (whether
liquidated or unliquidated, secured or unsecured, absolute, accrued, contingent
or otherwise) that would be required to be disclosed on a balance sheet of the
Company or any Subsidiary (including the notes thereto) in conformity with GAAP
and are not disclosed in the Commission Documents, other than those incurred in
the ordinary course of the Company’s or its Subsidiaries respective businesses
since December 31, 2016 and which, individually or in the aggregate, do not or
would not have a Material Adverse Effect.


Section 5.10.        No Undisclosed Events or Circumstances. No event or
circumstance has occurred or information exists with respect to the Company or
any of its Subsidiaries or its or their business, properties, liabilities,
operations (including results thereof) or conditions (financial or otherwise),
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company at or before the Closing but which has not been so
publicly announced or disclosed, except for events or circumstances which,
individually or in the aggregate, do not or would not have a Material Adverse
Effect.


Section 5.11.        Indebtedness; Solvency.  The 2016 Form 10-K and the
Commission Documents filed prior to the date hereof set forth, as of the date
hereof, all outstanding secured and unsecured Indebtedness of the Company or any
Subsidiary, or for which the Company or any Subsidiary has commitments through
the date hereof.  For the purposes of this Agreement, “Indebtedness” shall mean
(a) any liabilities for borrowed money or amounts owed in excess of $100,000
(other than trade accounts payable incurred in the ordinary course of business),
(b) all guaranties, endorsements, indemnities and other contingent obligations
in respect of Indebtedness of others in excess of $100,000, whether or not the
same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $100,000 due under
leases required to be capitalized in accordance with GAAP.  There is no existing
or continuing default or event of default in respect of any Indebtedness of the
Company or any of its Subsidiaries. Except as set forth in the Commission
Documents, the Company has not taken any steps, and does not currently expect to
take any steps, to seek protection pursuant to Title 11 of the United States
Code or any similar federal or state bankruptcy law or law for the relief of
debtors, nor does the Company have any Knowledge that its creditors intend to
initiate involuntary bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings for relief under Title 11 of the United States
Code or any other federal or state bankruptcy law or any law for the relief of
debtors. Except as set forth in the Commission Documents, the Company is
financially solvent and is generally able to pay its debts as they become due.


Section 5.12.        Title To Assets.  To the Company’s Knowledge, each of the
Company and its Subsidiaries has good and valid title to, or has valid rights to
lease or otherwise use, all of their respective real and personal property
reflected in the Commission Documents, free of mortgages, pledges, charges,
liens, security interests or other encumbrances, except for (a) those indicated
in the Commission Documents, (b) those that would not have a Material Adverse
Effect, and (c) those for the payment of federal, state or other taxes, for
which appropriate reserves have been made in accordance with GAAP and, the
payment of which is neither delinquent nor subject to penalties. To the
Company’s Knowledge, all real property and facilities held under lease by the
Company or any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company or any of its Subsidiaries. The Company does not currently own any real
property.
 
12

--------------------------------------------------------------------------------



Section 5.13.        Actions Pending.  There is no action, suit, claim,
investigation or proceeding pending, or, to the Knowledge of the Company,
threatened, against the Company or any Subsidiary which questions the validity
of the Transaction Documents or the transactions contemplated thereby or any
action taken or to be taken pursuant thereto.  Except as set forth in the
Commission Documents, there is no action, suit, claim, investigation or
proceeding pending, or to the Knowledge of the Company threatened in writing,
against or involving the Company, any Subsidiary or any of their respective
properties or assets, or involving any officers or directors of the Company or
any of its Subsidiaries, including, without limitation, any securities class
action lawsuit or stockholder derivative lawsuit related to the Company, in each
case which, if determined adversely to the Company, its Subsidiary or any
officer or director of the Company or its Subsidiaries, would have a Material
Adverse Effect. Except as set forth in the Commission Documents, no judgment,
order, writ, injunction or decree or award has been issued by or, to the
Knowledge of the Company, requested of any court, arbitrator or governmental
agency which would be reasonably expected to result in a Material Adverse
Effect.


Section 5.14.        Compliance With Law. The business of the Company and the
Subsidiaries has been and is presently being conducted in compliance with all
applicable federal, state, local and foreign governmental laws, rules,
regulations and ordinances, except as set forth in the Commission Documents and
except for such non-compliance which, individually or in the aggregate, would
not have a Material Adverse Effect. Neither the Company nor any of its
Subsidiaries is in violation of any judgment, decree or order or any statute,
ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except in all cases for any
such violations which could not, individually or in the aggregate, have a
Material Adverse Effect. Without limiting the generality of the foregoing, on
and after June 26, 2017, the Company has maintained all requirements for the
continued listing or quotation of its Common Stock on the Trading Market, and
the Company is not in violation of any of the rules, regulations or requirements
of the Trading Market and has no Knowledge of any facts or circumstances that
could reasonably lead to delisting or suspension of the Common Stock by the
Trading Market in the foreseeable future.


Section 5.15.        Certain Fees.  No brokers, finders or financial advisory
fees or commissions are or shall be payable by the Company or any Subsidiary (or
any of their respective Affiliates) with respect to the transactions
contemplated by the Transaction Documents.


Section 5.16.        Disclosure.  The Company confirms that neither it nor any
other Person acting on its behalf has provided the Investor or any of its
agents, advisors or counsel with any information that constitutes or could
reasonably be expected to constitute material, nonpublic information concerning
the Company or any of its Subsidiaries, other than the existence of the
transactions contemplated by the Transaction Documents. The Company understands
and confirms that the Investor will rely on the foregoing representations in
effecting transactions in securities of the Company. All disclosure provided to
Investor regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated by the Transaction Documents (including, without
limitation, the representations and warranties of the Company contained in the
Transaction Documents to which it is a party (as modified by the Disclosure
Schedule)) furnished by or on behalf of the Company or any of its Subsidiaries,
taken together, is true and correct and does not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading. Each press release issued by the Company or any of
its Subsidiaries during the 12 months preceding the Closing Date did not at the
time of release (or, if amended or superseded by a later dated press release
issued by the Company or any of its Subsidiaries prior to the Closing Date or by
a later dated Commission Document filed with or furnished to the Commission by
the Company prior to the Closing Date, at the time of issuance of such later
dated press release or filing or furnishing of such Commission Document, as
applicable) contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading.


Section 5.17.        Operation of Business.  (a)  The Company or one or more of
its Subsidiaries possesses such permits, licenses, approvals, consents and other
authorizations (including licenses, accreditation and other similar
documentation or approvals of any local health departments) issued by the
appropriate federal, state, local or foreign regulatory agencies or bodies as
are necessary to conduct the business now operated by it (collectively,
“Governmental Licenses”), except where the failure to possess such Governmental
Licenses, individually or in the aggregate, would not have a Material Adverse
Effect. All of the Governmental Licenses are valid and in full force and effect,
except where the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect, individually or in the
aggregate, would not have a Material Adverse Effect or except as otherwise
disclosed in the Commission Documents.  This Section 5.17 does not relate to
environmental matters, such items being the subject of Section 5.18.
 
13

--------------------------------------------------------------------------------



(b)          Except as described in Schedule 5.17(b) of the Disclosure Schedule,
to the Company’s Knowledge, the Company or one or more of its Subsidiaries owns,
possesses or has rights to use adequate patents, patent rights, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names, trade dress, logos,
copyrights and other intellectual property (collectively, “Intellectual
Property”), necessary to carry on the business now operated by it. Except as set
forth in the Commission Documents or as described in Schedule 5.17(b) of the
Disclosure Schedule, there are no actions, suits or judicial proceedings
pending, or to the Company’s Knowledge threatened in writing, relating to
patents or proprietary information to which the Company or any of its
Subsidiaries is a party or of which any property of the Company or any of its
Subsidiaries is subject, and neither the Company nor any of its Subsidiaries has
received any notice or is otherwise aware of any infringement of or conflict
with asserted rights of others with respect to any Intellectual Property or of
any facts or circumstances which could render any Intellectual Property invalid
or inadequate to protect the interest of the Company and its Subsidiaries
therein, and which infringement or conflict (if the subject of any unfavorable
decision, ruling or finding) or invalidity or inadequacy, individually or in the
aggregate, would have a Material Adverse Effect.


(c)          All pre-clinical and clinical trials conducted by, or on behalf of,
the Company, or in which the Company has participated that are described in the
Commission Documents, or the results of which are referred to in the Commission
Documents, if any, are the only pre-clinical and clinical trials currently being
conducted by or on behalf of the Company.  All such pre-clinical and clinical
trials conducted, supervised or monitored by, or on behalf of, the Company have
been conducted in compliance with all applicable federal, state, local and
foreign laws, and the regulations and requirements of any applicable
governmental entity, including, but not limited to, FDA good clinical practice
and good laboratory practice requirements, except where the failure to so
comply, individually or in the aggregate, would not have a Material Adverse
Effect or except as otherwise disclosed in the Commission Documents.  Except as
set forth in the Commission Documents, the Company has not received any notices
or correspondence from the FDA or any other governmental agency requiring the
termination, suspension, delay or modification of any pre-clinical or clinical
trials conducted by, or on behalf of, the Company or in which the Company has
participated that are described in the  Commission Documents, if any, or the
results of which are referred to in the Commission Documents.  All pre-clinical
and clinical trials previously conducted by, or on behalf of, the Company or any
of its Subsidiaries while conducted by or on behalf of the Company or any of its
Subsidiaries, were conducted in compliance with all applicable federal, state,
local and foreign laws, and the regulations and requirements of any applicable
governmental entity, including, but not limited to, FDA good clinical practice
and good laboratory practice requirements, except where the failure to so
comply, individually or in the aggregate, would not have a Material Adverse
Effect or except as otherwise disclosed in the Commission Documents.


Section 5.18.        Environmental Compliance.  Except as disclosed in the
Commission Documents, to the Company’s Knowledge, the Company and each of its
Subsidiaries have obtained all material approvals, authorization, certificates,
consents, licenses, orders and permits or other similar authorizations of all
governmental authorities, or from any other person, that are required under any
Environmental Laws, except for any approvals, authorization, certificates,
consents, licenses, orders and permits or other similar authorizations the
failure of which to obtain does not or would not have a Material Adverse
Effect.  “Environmental Laws” shall mean all applicable laws relating to the
protection of the environment including, without limitation, all requirements
pertaining to reporting, licensing, permitting, controlling, investigating or
remediating emissions, discharges, releases or threatened releases of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
materials or wastes, whether solid, liquid or gaseous in nature, into the air,
surface water, groundwater or land, or relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
hazardous substances, chemical substances, pollutants, contaminants or toxic
substances, material or wastes, whether solid, liquid or gaseous in nature. 
Except for such instances as would not, individually or in the aggregate, have a
Material Adverse Effect, to the Company’s Knowledge, there are no past or
present events, conditions, circumstances, incidents, actions or omissions
relating to or in any way affecting the Company or its Subsidiaries that violate
or could reasonably be expected to violate any Environmental Law after the
Closing Date or that could reasonably be expected to give rise to any
environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including without limitation underground
storage tanks), disposal, transport or handling, or the emission, discharge,
release or threatened release of any hazardous substance.
 
14

--------------------------------------------------------------------------------



Section 5.19.        Material Agreements.  Except as set forth in the Commission
Documents, neither the Company nor any Subsidiary of the Company is a party to
any written or oral contract, instrument, agreement commitment, obligation, plan
or arrangement, a copy of which would be required to be filed with the
Commission as an exhibit to an annual report on Form 10-K (collectively,
“Material Agreements”).  Except as set forth in the Commission Documents, the
Company and each of its Subsidiaries have performed in all material respects all
the obligations then required to be performed by them under the Material
Agreements, have received no notice of default or an event of default by the
Company or any of its Subsidiaries thereunder and are not aware of any basis for
the assertion thereof, and neither the Company or any of its Subsidiaries nor,
to the Knowledge of the Company, any other contracting party thereto are in
default under any Material Agreement now in effect, the result of which would
have a Material Adverse Effect.  Except as set forth in the Commission
Documents, each of the Material Agreements is in full force and effect, and
constitutes a legal, valid and binding obligation enforceable in accordance with
its terms against the Company and/or any of its Subsidiaries and, to the
Knowledge of the Company, each other contracting party thereto, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.


Section 5.20.        Transactions With Affiliates.  Except as set forth in the
Commission Documents, there are no loans, leases, agreements, contracts, royalty
agreements, management contracts, service arrangements or other continuing
transactions exceeding $120,000 between (a) the Company or any Subsidiary, on
the one hand, and (b) any person or entity who would be covered by Item 404(a)
of Regulation S-K, on the other hand.  Except as disclosed in the Commission
Documents, there are no outstanding amounts payable to or receivable from, or
advances by the Company or any of its Subsidiaries to, and neither the Company
nor any of its Subsidiaries is otherwise a creditor of or debtor to, any
beneficial owner of more than 5% of the outstanding shares of Common Stock, or
any director, employee or affiliate of the Company or any of its Subsidiaries,
other than (i) reimbursement for reasonable expenses incurred on behalf of the
Company or any of its Subsidiaries or (ii) as part of the normal and customary
terms of such person’s employment or service as a director with the Company or
any of its Subsidiaries.


Section 5.21.        Employees.  Neither the Company nor any Subsidiary of the
Company has any collective bargaining arrangements or agreements covering any of
its employees, except as set forth in the Commission Documents.  Except as
disclosed in the Commission Documents, no officer, consultant or key employee of
the Company or any Subsidiary whose termination, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect, has
terminated or, to the Knowledge of the Company, has any present intention of
terminating his or her employment or engagement with the Company or any
Subsidiary.


Section 5.22.        Use of Proceeds.  The proceeds from the sale of the Shares
shall be used by the Company and its Subsidiaries as set forth in the Prospectus
and any Prospectus Supplement filed pursuant to Section 2.3 of this Agreement
and pursuant to the Registration Rights Agreement.


Section 5.23.        Investment Company Act Status.  The Company is not, and as
a result of the consummation of the transactions contemplated by the Transaction
Documents and the application of the proceeds from the sale of the Shares as set
forth in the Prospectus and any Prospectus Supplement shall not be required to
be registered as, an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
 
15

--------------------------------------------------------------------------------



Section 5.24.        ERISA.  No liability to the Pension Benefit Guaranty
Corporation has been incurred with respect to any Plan by the Company or any of
its Subsidiaries which has had or would have a Material Adverse Effect.  No
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) or “accumulated funding deficiency” (as defined in Section 302 of
ERISA) or any of the events set forth in Section 4043(b) of ERISA has occurred
with respect to any Plan which has had or would have a Material Adverse Effect,
and the execution and delivery of this Agreement and the issuance and sale of
the Securities hereunder shall not result in any of the foregoing events.  To
the Company’s Knowledge, each Plan is in compliance in all material respects
with applicable law, including ERISA and the Code; the Company has not incurred
and does not expect to incur liability under Title IV of ERISA with respect to
the termination of, or withdrawal from, any Plan; and each Plan for which the
Company would have any liability that is intended to be qualified under Section
401(a) of the Code is so qualified in all material respects and nothing has
occurred, whether by action or failure to act, which would cause the loss of
such qualifications.  As used in this Section 5.24, the term “Plan” shall mean
an “employee pension benefit plan” (as defined in Section 3 of ERISA) which is
or has been established or maintained, or to which contributions are or have
been made, by the Company or any Subsidiary or by any trade or business, whether
or not incorporated, which, together with the Company or any Subsidiary, is
under common control, as described in Section 414(b) or (c) of the Code.


Section 5.25.         Taxes.  The Company and each of its Subsidiaries (i) has
filed all necessary federal, state and foreign income and franchise tax returns
or has duly requested extensions thereof, except for those the failure of which
to file would not have a Material Adverse Effect, (ii) has paid all federal,
state, local and foreign taxes due and payable for which it is liable, except to
the extent that any such taxes are being contested in good faith and by
appropriate proceedings, except for such taxes the failure of which to pay would
not have a Material Adverse Effect, and (iii) does not have any tax deficiency
or claims outstanding or assessed or, to the Company’s Knowledge, proposed
against it which would have a Material Adverse Effect. There are no unpaid taxes
in any material amount claimed to be due by the taxing authority of any
jurisdiction, and, to the Company’s Knowledge, there is no valid basis for any
such claim. The Company is not operated in such a manner as to qualify as a
passive foreign investment company, as defined in Section 1297 of the Code.


Section 5.26.        Insurance. The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
management of the Company believes to be prudent and customary in the businesses
in which the Company and its Subsidiaries are engaged. The Company has not been
refused any insurance coverage sought or applied for, and the Company has no
reason to believe that it will be unable to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect.


Section 5.27.        U.S. Real Property Holding Corporation. Neither the Company
nor any of its Subsidiaries is, or has ever been, and so long as any of the
Securities are held by the Investor, shall become a U.S. real property holding
corporation within the meaning of Section 897 of the Code.


Section 5.28.        Exemption from Registration; Valid Issuances. Subject to,
and in reliance on, the representations, warranties and covenants made herein by
the Investor, the offer and sale of the Securities in accordance with the terms
and conditions of this Agreement is exempt from the registration requirements of
the Securities Act pursuant to Section 4(a)(2) and Rule 506 of Regulation D;
provided, however, that at the request of and with the express agreement of the
Investor, the Shares will be delivered to the Investor via book entry through
DTC and will not bear legends noting restrictions as to resale of such
securities under federal or state securities laws, nor will any such securities
be subject to stop transfer instructions. Neither the offer or sale of the
Securities pursuant to, nor the Company’s performance of its obligations under,
the Transaction Documents to which it is a party shall (i) result in the
creation or imposition of any liens, charges, claims or other encumbrances upon
the Securities, except for any restrictions on transfer created by the Investor,
or (ii) entitle the holders of any outstanding shares of capital stock of the
Company to preemptive or other rights to subscribe to or acquire the shares of
Common Stock or other securities of the Company.


Section 5.29.        No General Solicitation or Advertising. Neither the
Company, nor any of its Subsidiaries or Affiliates, nor any Person acting on its
or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Securities.


Section 5.30.        No Integrated Offering. None of the Company, its
Subsidiaries or any of their Affiliates, nor any Person acting on their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of the issuance of any of the Securities under the Securities Act,
whether through integration with prior offerings or otherwise, or cause this
offering of the Securities to require approval of stockholders of the Company
under any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of the Trading Market.  None of the
Company, its Subsidiaries, their Affiliates nor any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would require registration of the issuance of any of the Securities under the
Securities Act or cause the offering of any of the Securities to be integrated
with other offerings.
 
16

--------------------------------------------------------------------------------



Section 5.31.        Dilutive Effect. The Company is aware and acknowledges that
issuance of the Securities could cause dilution to existing stockholders and
could significantly increase the outstanding number of shares of Common Stock.
The Company further acknowledges that its obligation to issue Shares pursuant to
the terms of a Fixed Request in accordance with this Agreement is, in each case,
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interests of other stockholders of the Company.


Section 5.32.        Manipulation of Price. Neither the Company nor any of its
officers, directors or Affiliates has, and, to the Knowledge of the Company, no
Person acting on their behalf has, (i) taken, directly or indirectly, any action
designed or intended to cause or to result in the stabilization or manipulation
of the price of any security of the Company, or which caused or resulted in, or
which would in the future reasonably be expected to cause or result in, the
stabilization or manipulation of the price of any security of the Company, in
each case to facilitate the sale or resale of any of the Securities, or (ii)
sold, bid for, purchased, or paid any compensation for soliciting purchases of,
any of the Securities. Neither the Company nor any of its officers, directors or
Affiliates will during the term of this Agreement, and, to the Knowledge of the
Company, no Person acting on their behalf will during the term of this
Agreement, take any of the actions referred to in the immediately preceding
sentence.


Section 5.33.        Securities Act. Except as set forth in the Disclosure
Schedule, the Company has complied and shall comply with all applicable federal
and state securities laws in connection with the offer, issuance and sale of the
Securities hereunder, including, without limitation, the applicable requirements
of the Securities Act. The Registration Statement, upon filing with the
Commission and at the time it is declared effective by the Commission, shall
satisfy all of the requirements of the Securities Act to register the resale of
the Registrable Securities by the Investor in accordance with the Registration
Rights Agreement on a delayed or continuous basis under Rule 415 under the
Securities Act at then-prevailing market prices, and not fixed prices. The
Company is not, and has not previously been at any time, an issuer identified
in, or subject to, Rule 144(i).


Section 5.34.        Listing and Maintenance Requirements; DTC Eligibility. The
Company’s Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Exchange Act, and the Company has taken no action designed to, or which to its
Knowledge is likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act, nor has the Company received any
notification that the Commission is contemplating terminating such registration.
Except as set forth in the Commission Documents, the Company has not, in the 12
months preceding the Closing Date, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. As of the Closing Date, the Company is in compliance with
all such listing and maintenance requirements of such Trading Market. The Common
Stock may be issued and transferred electronically to third parties via DTC
through its Deposit/Withdrawal at Custodian (DWAC) system. The Company has not
received notice from DTC to the effect that a suspension of, or restriction on,
accepting additional deposits of the Common Stock, electronic trading or
book-entry services by DTC with respect to the Common Stock is being imposed or
is contemplated


Section 5.35.        Application of Takeover Protections. The Company and its
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Charter or the laws of its state of
incorporation that is or could become applicable to the Investor as a result of
the Investor and the Company fulfilling their respective obligations or
exercising their respective rights under the Transaction Documents (as
applicable), including, without limitation, as a result of the Company’s
issuance of the Securities and the Investor’s ownership of the Securities.
 
17

--------------------------------------------------------------------------------



Section 5.36.        Foreign Corrupt Practices Act.  None of the Company, any
Subsidiary or, to the Knowledge of the Company, any director, officer, agent,
employee, affiliate or other Person acting on behalf of the Company or any of
its Subsidiaries, is aware of or has taken any action, directly or indirectly,
that would result in a violation by such Persons of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder
(collectively, the “FCPA”), including, without limitation, making use of the
mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA.  The Company and the
Subsidiaries have conducted their respective businesses in compliance with the
FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.


Section 5.37.        Money Laundering Laws.  The operations of the Company and
its Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
Knowledge of the Company, threatened.


Section 5.38.        OFAC.  None of the Company, any Subsidiary or, to the
Knowledge of the Company, any director, officer, agent, employee, affiliate or
Person acting on behalf of the Company or any of its Subsidiaries is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not
directly or indirectly use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person, for the purpose of financing the activities of any Person
currently subject to any U.S. sanctions administered by OFAC.


Section 5.39.        No Disqualification Events.  None of the Company, any of
its predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering contemplated hereby, any
beneficial owner of 20% or more of the Company's outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of sale (each, an “Issuer Covered Person”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3) under
the Securities Act. The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event.


Section 5.40.        Acknowledgement Regarding Investor’s Acquisition of
Securities. The Company acknowledges and agrees that the Investor is acting
solely in the capacity of an arm’s length purchaser with respect to this
Agreement and the transactions contemplated by the Transaction Documents. The
Company further acknowledges that the Investor is not acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
this Agreement and the transactions contemplated by the Transaction Documents,
and any advice given by the Investor or any of its representatives or agents in
connection therewith is merely incidental to the Investor’s acquisition of the
Securities. The Company further represents to the Investor that the Company’s
decision to enter into the Transaction Documents to which it is a party has been
based solely on the independent evaluation of the transactions contemplated
thereby by the Company and its representatives. The Company acknowledges and
agrees that the Investor has not made and does not make any representations or
warranties with respect to the transactions contemplated by the Transaction
Documents other than those specifically set forth in Article IV of this
Agreement.

ARTICLE VI
ADDITIONAL COVENANTS


The Company covenants with the Investor, and the Investor covenants with the
Company, as follows, which covenants of one party are for the benefit of the
other party, during the Investment Period:


Section 6.1.          Securities Compliance. The Company shall notify the
Commission and the Trading Market, if and as applicable, in accordance with
their respective rules and regulations, of the transactions contemplated by the
Transaction Documents, and shall take all necessary action, undertake all
proceedings and obtain all registrations, permits, consents and approvals for
the legal and valid issuance of the Securities to the Investor in accordance
with the terms of the Transaction Documents, as applicable.
 
18

--------------------------------------------------------------------------------



Section 6.2.          Reservation of Common Stock. The Company has available and
the Company shall reserve and keep available at all times, free of preemptive
and other similar rights of stockholders, the requisite aggregate number of
authorized but unissued shares of Common Stock to enable the Company to timely
effect the issuance, sale and delivery in full to the Investor of all Shares to
be issued and delivered in respect of all Fixed Requests under this Agreement,
in any case prior to the issuance to the Investor of such Shares. The number of
shares of Common Stock so reserved from time to time, as theretofore increased
or reduced as hereinafter provided, may be reduced by the number of shares of
Common Stock actually delivered pursuant to this Agreement.


Section 6.3.          Registration and Listing.  The Company shall use its
reasonable best efforts to cause the Common Stock to continue to be registered
as a class of securities under Sections 12(b) or 12(g) of the Exchange Act, and
to comply with its reporting and filing obligations under the Exchange Act, and
shall not take any action or file any document (whether or not permitted by the
Securities Act or the Exchange Act) to terminate or suspend such registration or
to terminate or suspend its reporting and filing obligations under the Exchange
Act or Securities Act, except as permitted herein. The Company (i) shall use its
reasonable best efforts to continue the listing or quotation and trading of its
Common Stock and the listing or quotation of the Securities purchased or
acquired by the Investor hereunder on the Trading Market and to comply with the
Company’s reporting, filing and other obligations under the bylaws, listed
securities maintenance standards and other rules and regulations of the Trading
Market and (ii) shall not take any action which could be reasonably expected to
result in the delisting or suspension of the Common Stock on the Trading Market.
If the Company receives any final and non-appealable notice that the listing or
quotation of the Common Stock on the Trading Market shall be terminated on a
date certain, the Company shall promptly (and in any case within 48 hours)
notify the Investor of such fact in writing and shall use its reasonable best
efforts to cause the Common Stock to be listed or quoted on another Trading
Market prior to such date certain.


Section 6.4.          Compliance with Laws.


(i)            The Company shall comply, and cause each Subsidiary to comply,
(a) with all laws, rules, regulations and orders applicable to the business and
operations of the Company and its Subsidiaries, except as would not have a
Material Adverse Effect and (b) with all applicable provisions of the Securities
Act and the Exchange Act and the rules and regulations of the Trading Market.
Without limiting the foregoing, neither the Company, nor any of its
Subsidiaries, nor to the Knowledge of the Company, any of their respective
directors, officers, agents, employees or any other Persons acting on their
behalf shall, in connection with the operation of the Company’s and its
Subsidiaries’ respective businesses, (1) use any corporate funds for unlawful
contributions, payments, gifts or entertainment or to make any unlawful
expenditures relating to political activity to government officials, candidates
or members of political parties or organizations, (2) pay, accept or receive any
unlawful contributions, payments, expenditures or gifts, or (3) violate or
operate in noncompliance with any export restrictions, anti-boycott regulations,
embargo regulations or other applicable domestic or foreign laws and
regulations, including, without limitation, the FCPA and the Money Laundering
Laws.


(ii)           The Investor shall comply with all laws, rules, regulations and
orders applicable to the performance by it of its obligations under this
Agreement and its investment in the Securities, except as would not,
individually or in the aggregate, prohibit or otherwise interfere with the
ability of the Investor to enter into and perform its obligations under this
Agreement in any material respect. Without limiting the foregoing, the Investor
shall comply with all applicable provisions of the Securities Act and the
Exchange Act, including Regulation M thereunder, and any applicable securities
laws of any non-U.S. jurisdictions.
 
19

--------------------------------------------------------------------------------



Section 6.5.          Keeping of Records and Books of Account; Due Diligence.


(i)           The Company shall keep and cause each Subsidiary to keep adequate
records and books of account, in which complete entries shall be made in
accordance with GAAP consistently applied, reflecting all financial transactions
of the Company and its Subsidiaries, and in which, for each fiscal year, all
proper reserves for depreciation, depletion, obsolescence, amortization, taxes,
bad debts and other purposes in connection with its business shall be made.  The
Company shall maintain a system of internal accounting controls that (a) pertain
to the maintenance of records that in reasonable detail accurately and fairly
reflect the transactions and dispositions of the assets of the Company; (b)
provide reasonable assurance that transactions are recorded as necessary to
permit preparation of financial statements in accordance with generally accepted
accounting principles, and that receipts and expenditures of the Company are
being made only in accordance with authorizations of management and directors of
the Company; and (c) provide reasonable assurance regarding prevention or timely
detection of unauthorized acquisition, use or disposition of the Company’s
assets that could have a material effect on the Company’s financial statements
(it being acknowledged and agreed that the identification by the Company and/or
its independent registered public accounting firm of any “significant
deficiencies” or “material weaknesses” (each as defined by the Public Company
Accounting Oversight Board) in the Company’s internal controls over its
financial reporting shall not, in and of itself, constitute a breach of this
Section 6.5(i)).


(ii)           Subject to the requirements of Section 6.16 of this Agreement,
from time to time from and after the Closing Date, the Company shall make
available for inspection and review by the Investor during normal business hours
and after reasonable notice, customary documentation reasonably requested by the
Investor and/or its appointed counsel or advisors to conduct due diligence;
provided, however, that after the Closing Date, the Investor’s continued due
diligence shall not be a condition to the issuance of any Fixed Request Notice
or the settlement of any Fixed Request.


Section 6.6.          Limitations on Holdings and Issuances.  Notwithstanding
any other provision of this Agreement, the Investor shall not purchase or
acquire, or be obligated to purchase or acquire, any shares of Common Stock
pursuant to this Agreement which, when aggregated with all other shares of
Common Stock then beneficially owned (as calculated pursuant to Section 13(d) of
the Exchange Act and Rule 13d-3 promulgated thereunder) by the Investor and its
Affiliates, would result in the beneficial ownership by the Investor of more
than 9.99% of the then issued and outstanding shares of Common Stock (the
“Ownership Limitation”). Upon the written or oral request of the Investor, the
Company shall promptly (but not later than the next Trading Day) confirm orally
or in writing to the Investor the number of shares of Common Stock then
outstanding. The Investor and the Company shall each cooperate in good faith in
the determinations required hereby and the application hereof.  The Investor’s
written certification to the Company of the applicability of the Ownership
Limitation, and the resulting effect thereof hereunder at any time, shall be
conclusive with respect to the applicability thereof and such result absent
manifest error. The provisions of this Section 6.6 shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 6.6 to the extent necessary to properly give effect to the
limitations contained in this Section 6.6. The limitations contained in this
Section 6.6 may not be waived by the Company or the Investor.


Section 6.7.          Other Agreements and Alternate Transactions.


(i)           The Company shall not enter into, announce or recommend to its
stockholders any agreement, plan, arrangement or transaction in or of which the
terms thereof would restrict, materially delay, conflict with or impair the
ability or right of the Company to perform its obligations under the Transaction
Documents to which it is a party, including, without limitation, the obligation
of the Company to deliver (i) the Fee Shares to the Investor not later than 4:00
p.m. (New York time) on the second Trading Day immediately following the Closing
Date, and (ii) the Shares to the Investor in respect of a Fixed Request on the
applicable Settlement Date. For the avoidance of doubt, nothing in this Section
6.7(i) shall in any way limit the Company’s right to terminate this Agreement in
accordance with Section 8.1 (subject in all cases to Section 8.3).
 
20

--------------------------------------------------------------------------------



(ii)           If the Company enters into any agreement, plan, arrangement or
transaction with a third party or seeks to utilize any existing agreement, plan
or arrangement with a third party, in each case the principal purpose of which
is to implement, effect or consummate, at any time during the period beginning
on the first Trading Day of any Pricing Period and ending on the second Trading
Day next following the applicable Settlement Date (the “Reference Period”), an
Alternate Transaction that does not constitute an Acceptable Transaction, the
Company shall provide prompt notice thereof (an “Alternate Transaction Notice”)
to the Investor; provided, however, that such Alternate Transaction Notice must
be received by the Investor not later than the earlier of (a) 48 hours after the
Company’s execution of any agreement, plan, arrangement or transaction relating
to such Alternate Transaction (or, with respect to any existing agreement, plan
or arrangement, 48 hours after the Company has determined to utilize any such
existing agreement, plan or arrangement to implement, effect or consummate such
Other Financing) and (b) the second Trading Day immediately preceding the
applicable Settlement Date with respect to the applicable Fixed Request Notice.
If required under applicable law, including, without limitation, Regulation FD
promulgated by the Commission, or under the applicable rules and regulations of
the Trading Market, the Company shall simultaneously publicly disclose the
information included in any Alternate Transaction Notice in accordance with
Regulation FD and the applicable rules and regulations of the Trading Market.
For purposes of this Section 6.7(ii), any press release issued by, or Commission
Document filed by, the Company shall constitute sufficient notice, provided that
it is issued or filed, as the case may be, within the time requirements set
forth in the first sentence (including the provisos thereto) of this Section
6.7(ii) for an Alternate Transaction Notice. With respect to any Reference
Period for which the Company is required to provide an Alternate Transaction
Notice pursuant to the first sentence of this Section 6.7(ii), the Investor
shall purchase the Shares subject to the applicable Fixed Request at the lower
of (x) the price therefor in accordance with the terms of this Agreement or (y)
the third party’s per share purchase price (or exercise or conversion price, as
the case may be) in connection with the Alternate Transaction, net of such third
party’s discounts, Warrant Value and fees.


(iii)          For all purposes of this Agreement, an “Alternate Transaction”
shall mean (w) the issuance of Common Stock for a purchase price less than, or
the issuance of securities convertible into or exchangeable for Common Stock at
an exercise or conversion price (as the case may be) less than, the then Current
Market Price of the Common Stock (including, without limitation, pursuant to any
“equity line” or other financing that is substantially similar to the financing
provided for under this Agreement, or pursuant to any other transaction in which
the purchase, conversion or exchange price for such Common Stock is determined
using a floating discount or other post-issuance adjustable discount to the then
Current Market Price (any such transaction, a “Similar Financing”)), in each
case, after all fees, discounts, Warrant Value and commissions associated with
the transaction (a “Below Market Offering”); (x) an “at-the-market” offering of
Common Stock or securities convertible into or exchangeable for Common Stock
pursuant to Rule 415(a)(4) under the Securities Act (an “ATM”); (y) the
implementation by the Company of any mechanism in respect of any securities
convertible into or exchangeable for Common Stock for the reset of the purchase
price of the Common Stock to below the then Current Market Price of the Common
Stock (including, without limitation, any antidilution or similar adjustment
provisions in respect of any Company securities, but specifically excluding
customary antidilution adjustments for stock splits, stock dividends, stock
combinations, recapitalizations, reclassifications and similar events) (a “Price
Reset Provision”); or (z) the issuance of options, warrants or similar rights of
subscription or the issuance of convertible equity or debt securities, in each
case not constituting an Acceptable Transaction. For all purposes of this
Agreement, an “Acceptable Transaction” shall mean the issuance by the Company
of: (1) debt securities or any class or series of preferred stock of the
Company, in each case that are not convertible into or exchangeable for Common
Stock or securities convertible into or exchangeable for Common Stock; (2)
shares of Common Stock or securities convertible into or exchangeable for Common
Stock other than in connection with a Below Market Offering or an ATM, and the
issuance of shares of Common Stock upon the conversion, exercise or exchange
thereof; (3) shares of Common Stock or securities convertible into or
exchangeable for Common Stock in connection with an underwritten public offering
of equity securities of the Company or a registered direct public offering of
equity securities of the Company, in each case where the price per share of such
Common Stock (or the conversion or exercise price of such securities, as
applicable) is fixed concurrently with the execution of definitive documentation
relating to such offering, and the issuance of shares of Common Stock upon the
conversion, exercise or exchange thereof; (4) shares of Common Stock or
securities convertible into or exchangeable for Common Stock in connection with
awards under the Company’s benefit and equity plans and arrangements or
shareholder rights plan (as applicable), and the issuance of shares of Common
Stock upon the conversion, exercise or exchange thereof; (5) shares of Common
Stock issuable upon the conversion, exercise or exchange of equity awards or
convertible, exercisable or exchangeable securities outstanding as of the
Closing Date; (6) shares of Common Stock in connection with stock splits, stock
dividends, stock combinations, recapitalizations, reclassifications and similar
events; (7) shares of Common Stock or securities convertible into or exercisable
or exchangeable for Common Stock issued in connection with the acquisition,
license or sale of one or more other companies, equipment, technologies, other
assets or lines of business, and the issuance of shares of Common Stock upon the
conversion, exercise or exchange thereof; (8) shares of Common Stock or
securities convertible into or exercisable or exchangeable for Common Stock or
similar rights to subscribe for the purchase of shares of Common Stock in
connection with technology sharing, collaboration, partnering, licensing,
research and joint development agreements (or amendments thereto) with third
parties, and the issuance of shares of Common Stock upon the conversion,
exercise or exchange thereof; (9) shares of Common Stock or securities
convertible into or exchangeable for Common Stock to employees, consultants
and/or advisors as consideration for services rendered or to be rendered, and
the issuance of shares of Common Stock upon the conversion, exercise or exchange
thereof; and (10) shares of Common Stock or securities convertible into or
exchangeable for Common Stock issued in connection with capital or equipment
financings and/or real property lease arrangements, and the issuance of shares
of Common Stock upon the conversion, exercise or exchange thereof.
 
21

--------------------------------------------------------------------------------



Section 6.8.          Corporate Existence.  The Company shall take all steps
necessary to preserve and continue the corporate existence of the Company;
provided, however, that, except as provided in Section 6.9, nothing in this
Agreement shall be deemed to prohibit the Company from engaging in any
Fundamental Transaction with another Person. For the avoidance of doubt, nothing
in this Section 6.8 shall in any way limit the Company’s right to terminate this
Agreement in accordance with Section 8.1 (subject in all cases to Section 8.3).


Section 6.9.          Fundamental Transaction. If a Fixed Request Notice has
been delivered to the Investor and the transactions contemplated therein have
not yet been fully settled in accordance with the terms and conditions of this
Agreement, the Company shall not effect any Fundamental Transaction until the
expiration of five Trading Days following the Settlement Date with respect to
such Fixed Request Notice.


Section 6.10.        Delivery of Registration Statement and Prospectus;
Subsequent Changes. In accordance with the Registration Rights Agreement, the
Company shall deliver or make available to the Investor and its counsel, without
charge, an electronic copy of the Registration Statement, the Prospectus and all
amendments and supplements to the Registration Statement or Prospectus that are
filed with the Commission during any period in which a Prospectus (or in lieu
thereof, the notice referred to in Rule 173(a) under the Securities Act) is
required by the Securities Act to be delivered in connection with resales of the
Registrable Securities, in each case as soon as reasonably practicable after the
filing thereof with the Commission. The Company shall provide the Investor a
reasonable opportunity to comment on a draft of each such document and shall
give due consideration to all such comments. The Company consents to the use of
the Prospectus (and of any Prospectus Supplement thereto) in accordance with the
provisions of the Securities Act and with the securities or “Blue Sky” laws of
the jurisdictions in which the Registrable Securities may be sold by the
Investor, in connection with the resale of the Registrable Securities and for
such period of time thereafter as the Prospectus (or in lieu thereof, the notice
referred to in Rule 173(a) under the Securities Act) is required by the
Securities Act to be delivered in connection with resales of the Registrable
Securities. If during such period of time any event shall occur that in the
reasonable judgment of the Company and its counsel is required to be set forth
in the Registration Statement, the Prospectus or any Prospectus Supplement or
should be set forth therein in order to make the statements made therein (in the
case of the Prospectus or any Prospectus Supplement, in light of the
circumstances under which they were made) not misleading, or if it is necessary
to amend the Registration Statement or supplement or amend the Prospectus or any
Prospectus Supplement to comply with the Securities Act or any other applicable
law or regulation, the Company shall forthwith (i) notify the Investor to
suspend the resale of Registrable Securities during such period and (ii) prepare
and file with the Commission an appropriate amendment to the Registration
Statement or Prospectus Supplement to the Prospectus, and shall expeditiously
furnish or make available to the Investor an electronic copy thereof, so as to
correct such statement or omission or effect such compliance.


Section 6.11.        Amendments to the Registration Statement; Prospectus
Supplements. Except as provided in this Agreement and other than periodic
reports required to be filed pursuant to the Exchange Act, the Company shall not
file with the Commission any amendment to the Registration Statement that
relates to the Investor, the Transaction Documents or the transactions
contemplated thereby or file with the Commission any Prospectus Supplement that
relates to the Investor, the Transaction Documents or the transactions
contemplated thereby with respect to which (a) the Investor shall not previously
have been advised, or (b) the Company shall not have given due consideration to
any comments thereon received from the Investor or its counsel, unless it is
necessary to amend the Registration Statement or make any supplement to the
Prospectus to comply with the Securities Act or any other applicable law or
regulation, in which case the Company shall promptly so inform the Investor, the
Investor shall be provided with a reasonable opportunity to review and comment
upon any disclosure relating to the Investor and the Company shall expeditiously
furnish to the Investor an electronic copy thereof. In addition, for so long as,
in the reasonable opinion of counsel for the Investor, the Prospectus (or in
lieu thereof, the notice referred to in Rule 173(a) under the Securities Act) is
required to be delivered in connection with any sales of Registrable Securities
by the Investor, the Company shall not file any Prospectus Supplement without
delivering or making available a copy of such Prospectus Supplement to the
Investor promptly.
 
22

--------------------------------------------------------------------------------



Section 6.12.        Stop Orders.  The Company shall notify the Investor as soon
as possible (but in no event later than 24 hours), and confirm in writing, upon
its becoming aware of the occurrence of any of the following events in respect
of the Registration Statement or related Prospectus or Prospectus Supplement
relating to an offering of Registrable Securities: (i) receipt of any request by
the Commission or any other federal or state governmental authority for any
additional information relating to the Registration Statement, the Prospectus or
any Prospectus Supplement, or for any amendment of or supplement to the
Registration Statement, the Prospectus, or any Prospectus Supplement; (ii) the
issuance by the Commission or any other federal or state governmental authority
of any stop order suspending the effectiveness of the Registration Statement or
prohibiting or suspending the use of the Prospectus or any Prospectus
Supplement, or of the suspension of qualification or exemption from
qualification of the Securities for offering or sale in any jurisdiction, or the
initiation or contemplated initiation of any proceeding for such purpose; and
(iii) any event or the existence of any condition or state of facts, which makes
any statement of a material fact made in the Registration Statement, the
Prospectus or any Prospectus Supplement untrue or which requires the making of
any additions to or changes to the statements then made in the Registration
Statement, the Prospectus or any Prospectus Supplement in order to state a
material fact required by the Securities Act to be stated therein or necessary
in order to make the statements then made therein (in the case of the Prospectus
or any Prospectus Supplement, in light of the circumstances under which they
were made) not misleading, or which requires an amendment to the Registration
Statement or a supplement to the Prospectus or any Prospectus Supplement to
comply with the Securities Act or any other law (other than the transactions
contemplated by any Fixed Request Notice and the settlement thereof). The
Company shall not be required to disclose to the Investor the substance or
specific reasons of any of the events set forth in clauses (i) through (iii) of
the immediately preceding sentence, but rather, shall only be required to
disclose that the event has occurred.  The Company shall not issue any Fixed
Request during the continuation of any of the foregoing events. If at any time
the Commission or any other federal or state governmental authority shall issue
any stop order suspending the effectiveness of the Registration Statement or
prohibiting or suspending the use of the Prospectus or any Prospectus
Supplement, the Company shall use commercially reasonable efforts to obtain the
withdrawal of such order at the earliest possible time.


Section 6.13.        Selling Restrictions.


(i)           Except as expressly set forth below, the Investor covenants that
from and after the Closing Date through and including the Trading Day next
following the expiration or termination of this Agreement (the “Restricted
Period”), neither the Investor nor any of its Affiliates nor any entity managed
or controlled by the Investor (collectively, the “Restricted Persons” and each
of the foregoing is referred to herein as a “Restricted Person”) shall, directly
or indirectly, (x) engage in any Short Sales involving the Company’s securities
or (y) grant any option to purchase, or acquire any right to dispose of or
otherwise dispose for value of, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for any shares of Common Stock,
or enter into any swap, hedge or other similar agreement that transfers, in
whole or in part, the economic risk of ownership of the Common Stock.
Notwithstanding the foregoing, it is expressly understood and agreed that
nothing contained herein shall (without implication that the contrary would
otherwise be true) prohibit any Restricted Person during the Restricted Period
from: (1) selling “long” (as defined under Rule 200 promulgated under Regulation
SHO) the Securities; or (2) selling a number of shares of Common Stock equal to
the number of Shares that such Restricted Person is or may be obligated to
purchase under a pending Fixed Request Notice but has not yet taken possession
of so long as such Restricted Person (or the Broker-Dealer, as applicable)
delivers the Shares purchased pursuant to such Fixed Request Notice to the
purchaser thereof or the applicable Broker-Dealer; provided, however, such
Restricted Person (or the applicable Broker-Dealer, as applicable) shall not be
required to so deliver any such Shares subject to such Fixed Request Notice if
the Company fails for any reason to deliver such Shares to the Investor on the
applicable Settlement Date upon the terms and subject to the provisions of this
Agreement.


(ii)           In addition to the foregoing, in connection with any sale of
Securities (including any sale permitted by paragraph (i) above), the Investor
shall comply in all respects with all applicable laws, rules, regulations and
orders, including, without limitation, the requirements of the Securities Act
and the Exchange Act.


Section 6.14.        Effective Registration Statement.  During the Investment
Period, the Company shall use its commercially reasonable efforts to maintain
the continuous effectiveness of the Registration Statement under the Securities
Act.
 
23

--------------------------------------------------------------------------------



Section 6.15.        Blue Sky.  The Company shall take such action, if any, as
is necessary in order to obtain an exemption for or to qualify the Securities
for sale to the Investor pursuant to the Transaction Documents, at the
reasonable request of the Investor, and the subsequent resale of Registrable
Securities by the Investor, in each case, under applicable state securities or
“Blue Sky” laws and shall provide evidence of any such action so taken to the
Investor from time to time following the Closing Date; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 6.15, (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction.


Section 6.16.        Non-Public Information.  Neither the Company or any of its
Subsidiaries, nor any of their respective directors, officers, employees or
agents shall disclose any material non-public information about the Company to
the Investor, unless a simultaneous public announcement thereof is made by the
Company in the manner contemplated by Regulation FD. In the event of a breach of
the foregoing covenant by the Company or any of its Subsidiaries, or any of
their respective directors, officers, employees and agents (as determined in the
reasonable good faith judgment of the Investor), (i) the Investor shall promptly
provide written notice of such breach to the Company and (ii) after such notice
has been provided to the Company and, provided that the Company shall have
failed to publicly disclose such material, non-public information within 24
hours following demand therefor by the Investor, in addition to any other remedy
provided herein or in the other Transaction Documents, the Investor shall have
the right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, non-public information without the
prior approval by the Company, any of its Subsidiaries, or any of their
respective directors, officers, employees or agents. The Investor shall not have
any liability to the Company, any of its Subsidiaries, or any of their
respective directors, officers, employees, stockholders or agents, for any such
disclosure.


Section 6.17.        Broker/Dealer.  The Investor shall use one or more
broker-dealers to effectuate all sales, if any, of Securities that it may
purchase or otherwise acquire from the Company pursuant to the Transaction
Documents, as applicable, which (or whom) shall be unaffiliated with the
Investor and not then currently engaged or used by the Company (collectively,
the “Broker-Dealer”). The Investor shall, from time to time, provide the Company
with all information regarding the Broker-Dealer reasonably requested by the
Company. The Investor shall be solely responsible for all fees and commissions
of the Broker-Dealer, which shall not exceed customary brokerage fees and
commissions.
  

Section 6.18.        Disclosure Schedule.
   

(i)           The Company may, from time to time, update the Disclosure Schedule
as may be required to satisfy the condition set forth in Section 7.2(i).  For
purposes of this Section 6.18, any disclosure made in a schedule to the
Compliance Certificate substantially in the form attached hereto as Exhibit D
shall be deemed to be an update of the Disclosure Schedule. Notwithstanding
anything in this Agreement to the contrary, no update to the Disclosure Schedule
pursuant to this Section 6.18 shall cure any breach of a representation or
warranty of the Company contained in this Agreement and made prior to the update
and shall not affect any of the Investor’s rights or remedies with respect
thereto.


(ii)           Notwithstanding anything to the contrary contained in the
Disclosure Schedule or in this Agreement, the information and disclosure
contained in any Schedule of the Disclosure Schedule shall be deemed to be
disclosed and incorporated by reference in any other Schedule of the Disclosure
Schedule as though fully set forth in such Schedule for which applicability of
such information and disclosure is readily apparent on its face.  The fact that
any item of information is disclosed in the Disclosure Schedule shall not be
construed to mean that such information is required to be disclosed by this
Agreement.  Except as expressly set forth in this Agreement, such information
and the thresholds (whether based on quantity, qualitative characterization,
dollar amounts or otherwise) set forth herein shall not be used as a basis for
interpreting the terms “material” or “Material Adverse Effect” or other similar
terms in this Agreement.


Section 6.19.        Bring Down Opinions. Within five (5) Trading Days following
the effective date of any post-effective amendment to the Registration
Statement, the Company shall cause to be furnished to the Investor an opinion
“bring down” from outside counsel to the Company substantially in the form
previously agreed between the Company and the Investor, modified, as necessary,
to relate to the Registration Statement and the Prospectus as then amended or
supplemented (each such opinion, a “Bring Down Opinion”).
    
24

--------------------------------------------------------------------------------

     
ARTICLE VII
CONDITIONS TO CLOSING AND CONDITIONS TO THE SALE AND
PURCHASE OF THE SHARES


Section 7.1.          Conditions Precedent to Closing. The Closing is subject to
the satisfaction of each of the conditions set forth in this Section 7.1.


(i)            Accuracy of the Investor’s Representations and Warranties.  The
representations and warranties of the Investor contained in this Agreement (a)
that are not qualified by “materiality” shall be true and correct in all
material respects as of the Closing Date, except to the extent such
representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such other date and (b) that are qualified by “materiality” shall
be true and correct as of the Closing Date, except to the extent such
representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct as of such other date.


(ii)           Accuracy of the Company’s Representations and Warranties.  The
representations and warranties of the Company contained in this Agreement (a)
that are not qualified by “materiality” or “Material Adverse Effect” shall be
true and correct in all material respects as of the Closing Date, except to the
extent such representations and warranties are as of another date, in which
case, such representations and warranties shall be true and correct in all
material respects as of such other date and (b) that are qualified by
“materiality” or “Material Adverse Effect” shall be true and correct as of the
Closing Date, except to the extent such representations and warranties are as of
another date, in which case, such representations and warranties shall be true
and correct as of such other date.


(iii)          Issuance of Fee Shares. On the Closing Date, the Company shall
deliver irrevocable instructions to its transfer agent to issue to the Investor,
not later than 4:00 p.m. (New York City time) on the second Trading Day
immediately following the Closing Date, a certificate representing the Fee
Shares in the name of the Investor or its designee (in which case such designee
name shall have been provided to the Company prior to the Closing Date), in
consideration for the Investor’s execution and delivery of this Agreement. Such
certificate shall be delivered to the Investor by overnight courier at its
address set forth in Section 10.4 hereof. For the avoidance of doubt, all of the
Fee Shares shall be fully earned as of the Closing Date regardless of whether
any Fixed Requests are issued by the Company or settled hereunder or any
termination of this Agreement.


(iv)          Closing Deliverables. At the Closing, counterpart signature pages
of this Agreement and the Registration Rights Agreement executed by each of the
parties hereto shall be delivered as provided in Section 2.2. Simultaneously
with the execution and delivery of this Agreement and the Registration Rights
Agreement, the Investor’s counsel shall have received (a) an opinion of outside
counsel to the Company, dated the Closing Date, in the form mutually agreed to
by the parties hereto prior to the date hereof, (b) a certificate from the
Company, dated the Closing Date, in the form of Exhibit C hereto, and (c) a copy
of the irrevocable instructions to the Company’s transfer agent regarding the
issuance to the Investor of the certificate representing the Fee Shares.


Section 7.2.          Conditions Precedent to a Fixed Request. The right of the
Company to deliver a Fixed Request Notice and the obligation of the Investor to
accept a Fixed Request Notice and to acquire and pay for the Shares in
accordance therewith is subject to the satisfaction, at each Fixed Request
Exercise Date, of each of the conditions set forth in this Section 7.2.


(i)            Accuracy of the Company’s Representations and Warranties.  The
representations and warranties of the Company contained in this Agreement (a)
that are not qualified by “materiality” or “Material Adverse Effect” shall have
been true and correct in all material respects when made and shall be true and
correct in all material respects as of the applicable Fixed Request Exercise
Date with the same force and effect as if made on such date, except to the
extent such representations and warranties are as of another date, in which
case, such representations and warranties shall be true and correct in all
material respects as of such other date and (b) that are qualified by
“materiality” or “Material Adverse Effect” shall have been true and correct when
made and shall be true and correct as of the applicable Fixed Request Exercise
Date with the same force and effect as if made on such date, except to the
extent such representations and warranties are as of another date, in which
case, such representations and warranties shall be true and correct as of such
other date.
 
25

--------------------------------------------------------------------------------



(ii)           Performance of the Company.  The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement and the Registration Rights Agreement
to be performed, satisfied or complied with by the Company at or prior to the
applicable Fixed Request Exercise Date. The Company shall deliver to the
Investor on the applicable Settlement Date the Compliance Certificate
substantially in the form attached hereto as Exhibit D.


(iii)          Registration Statement Effective. The Registration Statement
covering the resale by the Investor of the Registrable Securities shall have
been declared effective under the Securities Act by the Commission and shall
remain effective, and the Investor shall be permitted to utilize the Prospectus
therein to resell (a) all of the Fee Shares, (b) all of the Shares issued
pursuant to all prior Fixed Request Notices and (c) all of the Shares issuable
pursuant to the applicable Fixed Request Notice.


(iv)          No Material Notices. None of the following events shall have
occurred and be continuing: (a) receipt of any request by the Commission or any
other federal or state governmental authority for any additional information
relating to the Registration Statement, the Prospectus or any Prospectus
Supplement, or for any amendment of or supplement to the Registration Statement,
the Prospectus, or any Prospectus Supplement; (b) the issuance by the Commission
or any other federal or state governmental authority of any stop order
suspending the effectiveness of the Registration Statement or prohibiting or
suspending the use of the Prospectus or any Prospectus Supplement, or of the
suspension of qualification or exemption from qualification of the Securities
for offering or sale in any jurisdiction, or the initiation or contemplated
initiation of any proceeding for such purpose; or (c) the occurrence of any
event or the existence of any condition or state of facts, which makes any
statement of a material fact made in the Registration Statement, the Prospectus
or any Prospectus Supplement untrue or which requires the making of any
additions to or changes to the statements then made in the Registration
Statement, the Prospectus or any Prospectus Supplement in order to state a
material fact required by the Securities Act to be stated therein or necessary
in order to make the statements then made therein (in the case of the Prospectus
or any Prospectus Supplement, in light of the circumstances under which they
were made) not misleading, or which requires an amendment to the Registration
Statement or a supplement to the Prospectus or any Prospectus Supplement to
comply with the Securities Act or any other law (other than the transactions
contemplated by the applicable Fixed Request Notice and the settlement thereof).
The Company shall have no Knowledge of any event that could reasonably be
expected to have the effect of causing the suspension of the effectiveness of
the Registration Statement or the prohibition or suspension of the use of the
Prospectus or any Prospectus Supplement in connection with the resale of the
Registrable Securities by the Investor.


(v)           Other Commission Filings. The Current Report and the Form D shall
have been filed with the Commission as required pursuant to Section 2.3, and the
final Prospectus and all other Prospectus Supplements required to have been
filed with the Commission pursuant to Section 2.3 and pursuant to the
Registration Rights Agreement shall have been filed with the Commission in
accordance with Section 2.3 and the Registration Rights Agreement. All reports,
schedules, registrations, forms, statements, information and other documents
required to have been filed by the Company with the Commission pursuant to the
reporting requirements of the Exchange Act, including all material required to
have been filed pursuant to Section 13(a) or 15(d) of the Exchange Act, shall
have been filed with the Commission.


(vi)          No Suspension of Trading in or Notice of Delisting of Common
Stock.  Trading in the Common Stock shall not have been suspended by the
Commission, the Trading Market or the FINRA (except for any suspension of
trading of limited duration agreed to by the Company, which suspension shall be
terminated prior to the applicable Fixed Request Exercise Date), the Company
shall not have received any final and non-appealable notice that the listing or
quotation of the Common Stock on the Trading Market shall be terminated on a
date certain (unless, prior to such date certain, the Common Stock is listed or
quoted on any other Trading Market), nor shall there have been imposed any
suspension of, or restriction on, accepting additional deposits of the Common
Stock, electronic trading or book-entry services by DTC with respect to the
Common Stock that is continuing, the Company shall not have received any notice
from DTC to the effect that a suspension of, or restriction on, accepting
additional deposits of the Common Stock, electronic trading or book-entry
services by DTC with respect to the Common Stock is being imposed or is
contemplated (unless, prior to such suspension or restriction, DTC shall have
notified the Company in writing that DTC has determined not to impose any such
suspension or restriction).
 
26

--------------------------------------------------------------------------------



(vii)         Compliance with Laws.  The Company shall have complied with all
applicable federal, state and local governmental laws, rules, regulations and
ordinances in connection with the execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, including,
without limitation, the Company shall have obtained all permits and
qualifications required by any applicable state securities or “Blue Sky” laws
for the offer and sale of the Securities by the Company to the Investor and the
subsequent resale of the Registrable Securities by the Investor (or shall have
the availability of exemptions therefrom).


(viii)         No Injunction.  No statute, regulation, order, decree, writ,
ruling or injunction shall have been enacted, entered, promulgated, threatened
or endorsed by any court or governmental authority of competent jurisdiction
which prohibits the consummation of or which would materially modify or delay
any of the transactions contemplated by the Transaction Documents.


(ix)          No Proceedings or Litigation.  No action, suit or proceeding
before any arbitrator or any court or governmental authority shall have been
commenced, and no inquiry or investigation by any governmental authority shall
have been commenced, against the Company or any Subsidiary, or any of the
officers, directors or affiliates of the Company or any Subsidiary, seeking to
restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions.


(x)            Aggregate Limit.  The issuance and sale of the Shares issuable
pursuant to such Fixed Request Notice shall not violate Sections 3.10 or 6.6
hereof.


(xi)          Securities Authorized and Delivered. The Shares issuable pursuant
to such Fixed Request Notice shall have been duly authorized by all necessary
corporate action of the Company. The Company shall have delivered all Shares
relating to all prior Fixed Request Notices, as applicable.


(xii)          Listing of Securities.  All of the Securities that may be issued
pursuant to this Agreement shall have been approved for listing or quotation on
a Trading Market as of the Effective Date, subject only to notice of issuance.


(xiii)         No Material Adverse Effect. No condition, occurrence, state of
facts or event constituting a Material Adverse Effect shall have occurred and be
continuing.


(xiv)         No Restrictive Legends. If requested by the Investor from and
after the Effective Date, the Company shall have either (i) issued and delivered
(or caused to be issued and delivered) to the Investor a certificate
representing the Fee Shares that is free from all restrictive and other legends
or (ii) caused the Company’s transfer agent to credit the Investor’s or its
designee’s account at DTC through its Deposit/Withdrawal at Custodian (DWAC)
system with a number of shares of Common Stock equal to the number of Fee Shares
represented by the certificate delivered by the Investor to the Company in
accordance with Section 10.1(iii) of this Agreement.


(xv)         Opinion of Counsel; Bring-Down. Prior to the first Fixed Request
Exercise Date, the Investor shall have received (i) an opinion from outside
counsel to the Company, in the form mutually agreed to by the parties hereto
prior to the date hereof and (ii) any Bring Down Opinions for which the Company
was obligated to instruct its outside counsel to deliver prior to such Fixed
Request Exercise Date in accordance with Section 6.19 hereof.


ARTICLE VIII
TERMINATION


Section 8.1.          Termination.  Unless earlier terminated as provided
hereunder, this Agreement shall terminate automatically on the earliest to occur
of (i) the first day of the month next following the 36-month anniversary of the
Effective Date (it being hereby acknowledged and agreed that such term may not
be extended by the parties hereto), (ii) the date on which the Investor shall
have purchased or acquired shares of Common Stock pursuant to this Agreement
equal to the Aggregate Limit, and (iii) the date on which the Common Stock shall
have failed to be listed or quoted on a Trading Market. Subject to Section 8.3,
the Company may terminate this Agreement effective upon one Trading Day’s prior
written notice to the Investor in accordance with Section 10.4; provided,
however, that (A) the Company shall have issued all Fee Shares to the Investor
required to be paid pursuant to Section 10.1 of this Agreement, prior to such
termination, and (B) prior to issuing any press release, or making any public
statement or announcement, with respect to such termination, the Company shall
consult with the Investor and its counsel on the form and substance of such
press release or other disclosure. Subject to Section 8.3, this Agreement may be
terminated at any time by the mutual written consent of the parties, effective
as of the date of such mutual written consent unless otherwise provided in such
written consent.
 
27

--------------------------------------------------------------------------------



Section 8.2.          Other Termination.  Subject to Section 8.3, the Investor
shall have the right to terminate this Agreement effective upon one Trading
Day’s prior written notice to the Company in accordance with Section 10.4, if:
(i) any condition, occurrence, state of facts or event constituting a Material
Adverse Effect has occurred and is continuing; (ii) the Company shall have
entered into any agreement, plan, arrangement or transaction with a third party
or shall have determined to utilize any existing agreement, plan or arrangement
with a third party, in each case the principal purpose of which is to implement,
effect or consummate at any time during the Investment Period a Similar
Financing, an ATM or a Price Reset Provision; (iii) a Fundamental Transaction
shall have occurred; (iv) the Registration Statement is not filed by the Filing
Deadline (as defined in the Registration Rights Agreement) or declared effective
by the Effectiveness Deadline (as defined in the Registration Rights Agreement),
or the Company is otherwise in breach or default in any material respect under
any of the other provisions of the Registration Rights Agreement, and, if such
failure, breach or default is capable of being cured, such failure, breach or
default is not cured within 10 Trading Days after notice of such failure, breach
or default is delivered to the Company pursuant to Section 10.4; (v) while the
Registration Statement is required to be maintained effective pursuant to the
terms of the Registration Rights Agreement and the Investor holds any
Registrable Securities, the effectiveness of the Registration Statement lapses
for any reason (including, without limitation, the issuance of a stop order) or
the Registration Statement, the Prospectus or any Prospectus Supplement is
otherwise unavailable to the Investor for the resale of all of the Registrable
Securities in accordance with the terms of the Registration Rights Agreement,
and such lapse or unavailability continues for a period of 20 consecutive
Trading Days or for more than an aggregate of 60 Trading Days in any 365-day
period, other than due to acts of the Investor; (vi) trading in the Common Stock
on the Trading Market shall have been suspended and such suspension continues
for a period of three consecutive Trading Days; (vii) the Company has filed for
and/or is subject to any bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings for relief under any bankruptcy law or any law
for the relief of debtors instituted by or against the Company, except for the
ongoing administration of bankruptcy claims relating to the Company’s Second
Amended Plan of Reorganization, dated May 9, 2016, as amended, as disclosed in
the Commission Documents, or (viii) the Company is in material breach or default
of this Agreement, and, if such breach or default is capable of being cured,
such breach or default is not cured within 10 Trading Days after notice of such
breach or default is delivered to the Company pursuant to Section 10.4. Unless
notification thereof is required elsewhere in this Agreement (in which case such
notification shall be provided in accordance with such other provision), the
Company shall promptly (but in no event later than 24 hours) notify the Investor
(and, if required under applicable law, including, without limitation,
Regulation FD promulgated by the Commission, or under the applicable rules and
regulations of the Trading Market, the Company shall publicly disclose such
information in accordance with Regulation FD and the applicable rules and
regulations of the Trading Market) upon becoming aware of any of the events set
forth in the immediately preceding sentence.
 
28

--------------------------------------------------------------------------------



Section 8.3.          Effect of Termination.  In the event of termination by the
Company or the Investor pursuant to Section 8.1 or 8.2, as applicable, written
notice thereof shall forthwith be given to the other party as provided in
Section 10.4 and the transactions contemplated by this Agreement shall be
terminated without further action by either party. If this Agreement is
terminated as provided in Section 8.1 or 8.2 herein, this Agreement shall become
void and of no further force and effect, except that (i) the provisions of
Article V (Representations, Warranties and Covenants of the Company), Article IX
(Indemnification), Article X (Miscellaneous) and this Article VIII (Termination)
shall remain in full force and effect indefinitely notwithstanding such
termination, and, (ii) so long as the Investor owns any Securities, the
covenants and agreements of the Company contained in Article VI (Additional
Covenants) shall remain in full force and notwithstanding such termination for a
period of six months following such termination. Notwithstanding anything in
this Agreement to the contrary, no termination of this Agreement by any party
shall (i) become effective prior to the first Trading Day immediately following
the last Settlement Date related to any pending Fixed Request Notice that has
not been fully settled in accordance with the terms and conditions of this
Agreement (it being hereby acknowledged and agreed that no termination of this
Agreement shall limit, alter, modify, change or otherwise affect any of the
Company’s or the Investor’s rights or obligations under the Transaction
Documents with respect to any pending Fixed Request, and that the parties shall
fully perform their respective obligations with respect to any such pending
Fixed Request under the Transaction Documents, provided all of the conditions to
the settlement thereof set forth in Article VII are timely satisfied), (ii)
limit, alter, modify, change or otherwise affect the Company’s or the Investor’s
rights or obligations under the Registration Rights Agreement, all of which
shall survive any such termination, or (iii) affect any Fee Shares previously
issued or delivered, or any rights of any holder thereof (it being hereby
acknowledged and agreed that all of the Fee Shares shall be fully earned as of
the Closing Date, regardless of whether any Fixed Requests are issued by the
Company or settled hereunder or any termination of this Agreement). Nothing in
this Section 8.3 shall be deemed to release the Company or the Investor from any
liability for any breach or default under this Agreement or any of the other
Transaction Documents to which it is a party, or to impair the rights of the
Company and the Investor to compel specific performance by the other party of
its obligations under the Transaction Documents to which it is a party.


ARTICLE IX
INDEMNIFICATION


Section 9.1.          Indemnification of Investor. In consideration of the
Investor’s execution and delivery of this Agreement and acquiring the Shares
hereunder and in addition to all of the Company’s other obligations under the
Transaction Documents to which it is a party, subject to the provisions of this
Section 9.1, the Company shall indemnify and hold harmless the Investor, each of
its directors, officers, shareholders, members, partners, employees,
representatives, agents and advisors (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding the lack of such
title or any other title), each Person, if any, who controls the Investor
(within the meaning of Section 15 of the Securities Act or Section 20(a) of the
Exchange Act), and the respective directors, officers, shareholders, members,
partners, employees, representatives, agents and advisors (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding the lack of such title or any other title) of such controlling
Persons (each, an “Investor Party”), from and against all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses (including all
judgments, amounts paid in settlement, court costs, reasonable attorneys’ fees
and costs of defense and investigation) (collectively, “Damages”) that any
Investor Party may suffer or incur as a result of or relating to (a) any breach
of any of the representations, warranties, covenants or agreements made by the
Company in this Agreement or in the other Transaction Documents to which it is a
party or (b) any action, suit, claim or proceeding (including for these purposes
a derivative action brought on behalf of the Company) instituted against such
Investor Party arising out of or resulting from the execution, delivery,
performance or enforcement of the Transaction Documents, other than claims for
indemnification within the scope of Section 6 of the Registration Rights
Agreement; provided, however, that (x) the foregoing indemnity shall not apply
to any Damages to the extent, but only to the extent, that such Damages resulted
directly and primarily from a breach of any of the Investor’s representations,
warranties, covenants or agreements contained in this Agreement or the
Registration Rights Agreement, and (y) the Company shall not be liable under
subsection (b) of this Section 9.1 to the extent, but only to the extent, that a
court of competent jurisdiction shall have determined by a final judgment (from
which no further appeals are available) that such Damages resulted directly and
primarily from any acts or failures to act, undertaken or omitted to be taken by
such Investor Party through its fraud, bad faith, gross negligence, or willful
or reckless misconduct.


The Company shall reimburse any Investor Party promptly upon demand (with
accompanying presentation of documentary evidence) for all legal and other costs
and expenses reasonably incurred by such Investor Party in connection with (i)
any action, suit, claim or proceeding, whether at law or in equity, to enforce
compliance by the Company with any provision of the Transaction Documents or
(ii) any other any action, suit, claim or proceeding, whether at law or in
equity, with respect to which it is entitled to indemnification under this
Section 9.1; provided that the Investor shall promptly reimburse the Company for
all such legal and other costs and expenses to the extent a court of competent
jurisdiction determines that any Investor Party was not entitled to such
reimbursement.


An Investor Party’s right to indemnification or other remedies based upon the
representations, warranties, covenants and agreements of the Company set forth
in the Transaction Documents shall not in any way be affected by any
investigation or knowledge of such Investor Party. Such representations,
warranties, covenants and agreements shall not be affected or deemed waived by
reason of the fact that an Investor Party knew or should have known that any
representation or warranty might be inaccurate or that the Company failed to
comply with any agreement or covenant. Any investigation by such Investor Party
shall be for its own protection only and shall not affect or impair any right or
remedy hereunder.
 
29

--------------------------------------------------------------------------------



To the extent that the foregoing undertakings by the Company set forth in this
Section 9.1 may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Damages
which is permissible under applicable law.


Section 9.2.          Indemnification Procedures.  Promptly after an Investor
Party receives notice of a claim or the commencement of an action for which the
Investor Party intends to seek indemnification under Section 9.1, the Investor
Party will notify the Company in writing of the claim or commencement of the
action, suit or proceeding; provided, however, that failure to notify the
Company will not relieve the Company from liability under Section 9.1, except to
the extent it has been materially prejudiced by the failure to give notice.  The
Company will be entitled to participate in the defense of any claim, action,
suit or proceeding as to which indemnification is being sought, and if the
Company acknowledges in writing the obligation to indemnify the Investor Party
against whom the claim or action is brought, the Company may (but will not be
required to) assume the defense against the claim, action, suit or proceeding
with counsel satisfactory to it.  After the Company notifies the Investor Party
that the Company wishes to assume the defense of a claim, action, suit or
proceeding, the Company will not be liable for any further legal or other
expenses incurred by the Investor Party in connection with the defense against
the claim, action, suit or proceeding except that if, in the opinion of counsel
to the Investor Party, it would be inappropriate under the applicable rules of
professional responsibility for the same counsel to represent both the Company
and such Investor Party.  In such event, the Company will pay the reasonable
fees and expenses of no more than one separate counsel for all such Investor
Parties promptly as such fees and expenses are incurred. Each Investor Party, as
a condition to receiving indemnification as provided in Section 9.1, will
cooperate in all reasonable respects with the Company in the defense of any
action or claim as to which indemnification is sought.  The Company will not be
liable for any settlement of any action effected without its prior written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned. The Company will not, without the prior written consent of the
Investor Party, effect any settlement of a pending or threatened action with
respect to which an Investor Party is, or is informed that it may be, made a
party and for which it would be entitled to indemnification, unless the
settlement includes an unconditional release of the Investor Party from all
liability and claims which are the subject matter of the pending or threatened
action.


The remedies provided for in this Article IX are not exclusive and shall not
limit any rights or remedies which may otherwise be available to any Investor
Party at law or in equity.


ARTICLE X
MISCELLANEOUS


Section 10.1.        Fees and Expenses.


(i)            Fee Shares and Other Expenses. Each party shall bear its own fees
and expenses related to the transactions contemplated by this Agreement;
provided, however, that the Company shall pay to the Investor a non-accountable
and non-refundable document preparation fee of $15,000, payable by issuing to
the Investor as set forth herein 9,315 shares of duly authorized, validly
issued, fully paid and nonassessable shares of Common Stock (the “Fee Shares”).
Concurrently with the execution and delivery of this Agreement on the Closing
Date, the Company shall deliver irrevocable instructions to its transfer agent
to issue to the Investor, not later than 4:00 p.m. (New York City time) on the
second Trading Day immediately following the Closing Date, a certificate (or
book-entry statement) representing the Fee Shares in the name of the Investor or
its designee (in which case such designee name shall have been provided to the
Company prior to the Closing Date). Such certificate (or book-entry statement)
shall be delivered to the Investor by overnight courier at its address set forth
in Section 10.4 hereof. For the avoidance of doubt, all of the Fee Shares shall
be fully earned as of the Closing Date regardless of whether any fixed requests
are issued by the Company or settled hereunder or any termination of this
Agreement. Upon issuance, the Fee Shares shall constitute “restricted
securities” as such term is defined in Rule 144(a)(3) under the Securities Act
and, subject to the provisions of subsection (iii) of this Section 10.1, the
certificate (or book-entry statement) representing the Fee Shares shall bear the
restrictive legend set forth below in subsection (ii) of this Section 10.1. The
Fee Shares shall constitute Registrable Securities and shall be included in the
Registration Statement in accordance with the terms of the Registration Rights
Agreement. The Company shall pay all U.S. federal, state and local stamp and
other similar transfer and other taxes and duties levied in connection with
issuance of the Shares pursuant hereto.
 
30

--------------------------------------------------------------------------------



(ii)           Legends. The certificate(s) representing the Fee Shares issued
prior to the Effective Date, except as set forth below, shall bear a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of such stock certificate(s)):


THE OFFER AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM
REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.


Notwithstanding the foregoing and for the avoidance of doubt, all Shares to be
issued in respect of any Fixed Request Notice delivered to the Investor pursuant
to this Agreement shall be issued to the Investor in accordance with Section 3.7
by crediting the Investor’s or its designees’ account at DTC through its
Deposit/Withdrawal at Custodian (DWAC) system, and all such Shares shall be
freely tradable and transferable in accordance with the plan of distribution
included in the Prospectus forming a part thereof and without restriction on
resale (and no stop-transfer order shall be placed against transfer thereof),
and the Company shall not take any action or give instructions to any transfer
agent of the Company otherwise.


(iii)          Removal of Legends. From and after the Effective Date, the
Company shall, no later than two Trading Days following the delivery by the
Investor to the Company or the Company’s transfer agent (with notice to the
Company) of a legended certificate representing the Fee Shares (endorsed or with
stock powers attached, signatures guaranteed, and otherwise in form necessary to
effect the reissuance and/or transfer, if applicable), as directed by the
Investor, either: (A) issue and deliver (or cause to be issued and delivered) to
the Investor a certificate representing such Fee Shares that is free from all
restrictive and other legends or (B) cause the Company’s transfer agent to
credit the Investor’s or its designee’s account at DTC through its
Deposit/Withdrawal at Custodian (DWAC) system with a number of shares of Common
Stock equal to the number of Fee Shares represented by the certificate so
delivered by the Investor (the date by which such certificate is required to be
delivered to the Investor or such credit is so required to be made to the
account of the Investor or its designee at DTC pursuant to the foregoing is
referred to herein as the “Required Delivery Date”). If the Company fails on or
prior to the Required Delivery Date to either (i) issue and deliver (or cause to
be issued and delivered) to the Investor a certificate representing the Fee
Shares that is free from all restrictive and other legends or (ii) cause the
Company’s transfer agent to credit the balance account of the Investor or its
designee at DTC through its Deposit/Withdrawal at Custodian (DWAC) system with a
number of shares of Common Stock equal to the number of Fee Shares represented
by the certificate delivered by the Investor pursuant hereto, then, in addition
to all other remedies available to the Investor, the Company shall pay in cash
to the Investor on each day after the Required Delivery Date that the issuance
or credit of such shares is not timely effected an amount equal to 2.0% of the
product of (A) the sum of the number of Fee Shares not issued to the Investor on
a timely basis and to which the Investor is entitled and (B) the VWAP for the
five Trading Day period immediately preceding the Required Delivery Date. In
addition to the foregoing, if the Company fails to so properly deliver such
unlegended certificates or so properly credit the account of the Investor or its
designee at DTC by the Required Delivery Date, and if on or after the Required
Delivery Date the Investor purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Investor of shares of Common Stock that the Investor anticipated receiving from
the Company without any restrictive legend, then the Company shall, within three
Trading Days after the Investor’s request, pay cash to the Investor in an amount
equal to the Investor’s total purchase price (including brokerage commissions,
if any) for the shares of Common Stock so purchased, at which point the
Company’s obligation to deliver a certificate or credit such Investor’s or its
designee’s account at DTC for such shares of Common Stock shall terminate and
such shares shall be cancelled.
 
31

--------------------------------------------------------------------------------



Section 10.2.        Specific Enforcement, Consent to Jurisdiction, Waiver of
Jury Trial.


(i)           The Company and the Investor acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that either party shall be entitled
to an injunction or injunctions to prevent or cure breaches of the provisions of
this Agreement by the other party and to enforce specifically the terms and
provisions hereof (without the necessity of showing economic loss and without
any bond or other security being required), this being in addition to any other
remedy to which either party may be entitled by law or equity.


(ii)          Each of the Company and the Investor (a) hereby irrevocably
submits to the jurisdiction of the U.S. District Court and other courts of the
United States sitting in the State of New York for the purposes of any suit,
action or proceeding arising out of or relating to this Agreement, and (b)
hereby waives, and agrees not to assert in any such suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such court,
that the suit, action or proceeding is brought in an inconvenient forum or that
the venue of the suit, action or proceeding is improper. Each of the Company and
the Investor consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing in this
Section 10.2 shall affect or limit any right to serve process in any other
manner permitted by law.


(iii)          EACH OF THE COMPANY AND THE INVESTOR HEREBY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
DISPUTES RELATING HERETO. EACH OF THE COMPANY AND THE INVESTOR (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.2.


Section 10.3.        Entire Agreement; Amendment.  The Transaction Documents set
forth the entire agreement and understanding of the parties with respect to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
negotiations and understandings between the parties, both oral and written, with
respect to such matters. There are no promises, undertakings, representations or
warranties by either party relative to subject matter hereof not expressly set
forth in the Transaction Documents. No provision of this Agreement may be
amended by the parties from and after the date that is one Trading Day
immediately preceding the initial filing of the Registration Statement with the
Commission. Subject to the immediately preceding sentence, no provision of this
Agreement may be amended other than by a written instrument signed by both
parties hereto. The Disclosure Schedule and all exhibits to this Agreement are
hereby incorporated by reference in, and made a part of, this Agreement as if
set forth in full herein.
 
32

--------------------------------------------------------------------------------



Section 10.4.        Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery or electronic mail delivery (with
electronic mail confirmation of delivery received) at the address or number
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (b) on the second business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
The address for such communications shall be:


If to the Company:


Humanigen, Inc.
1000 Marina Boulevard, Suite 250
Brisbane, CA 94005
Telephone Number: (650) 243-3100
Email: cdurrant@humanigen.com
Attention: Dr. Cameron Durrant


With a copy (which shall not constitute notice) to:


Polsinelli PC
1401 Eye Street, N.W., Suite 800
Washington, DC 20005
Telephone Number: (202) 783-3300
Email: kvold@polsinelli.com
Attention:  Kevin L. Vold, Esq.


If to the Investor:


Aperture Healthcare Ventures Ltd.
c/o Gardiner Roberts LLP
Bay Adelaide Centre – East Tower
22 Adelaide Street West, Suite 3600
Toronto, Ontario M5H 4E3
Telephone Number: (416) 865-6600
Email:  investments@aperturehcv.com
Attention: Justine Turner


With a copy (which shall not constitute notice) to:


Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
666 Third Avenue
New York, NY 10016
Telephone Number: (212) 935-3000
Email: ajmarsico@mintz.com
Attention: Anthony J. Marsico, Esq.


Either party hereto may from time to time change its address for notices by
giving at least 10 days advance written notice of such changed address to the
other party hereto.


Section 10.5.        Waivers.  No provision of this Agreement may be waived by
the parties from and after the date that is one Trading Day immediately
preceding the initial filing of the Registration Statement with the Commission.
Subject to the immediately preceding sentence, no provision of this Agreement
may be waived other than in a written instrument signed by the party against
whom enforcement of such waiver is sought. No failure or delay in the exercise
of any power, right or privilege hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercises thereof or of any other right, power or
privilege.


Section 10.6.        Headings.  The article, section and subsection headings in
this Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof. Unless the context clearly indicates otherwise, each
pronoun herein shall be deemed to include the masculine, feminine, neuter,
singular and plural forms thereof. The terms “including,” “includes,” “include”
and words of like import shall be construed broadly as if followed by the words
“without limitation.”  The terms “herein,” “hereunder,” “hereof” and words of
like import refer to this entire Agreement instead of just the provision in
which they are found.
 
33

--------------------------------------------------------------------------------



Section 10.7.        Construction. The parties agree that each of them and their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents. In addition, each and every
reference to share prices (including the Threshold Prices) and shares of Common
Stock in any Transaction Document shall be subject to adjustment for any stock
splits, stock combinations, stock dividends, recapitalizations and other similar
transactions that occur on or after the date of this Agreement. Any reference in
this Agreement to “Dollars” or “$” shall mean the lawful currency of the United
States of America.


Section 10.8.         Binding Effect.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors.
Neither the Company nor the Investor may assign this Agreement or any of their
respective rights or obligations hereunder to any Person.


Section 10.9.        No Third Party Beneficiaries.  Except as expressly provided
in Article IX, this Agreement is intended only for the benefit of the parties
hereto and their respective successors, and is not for the benefit of, nor may
any provision hereof be enforced by, any other Person.


Section 10.10.      Governing Law.  This Agreement shall be governed by and
construed in accordance with the internal procedural and substantive laws of the
State of New York, without giving effect to the choice of law provisions of such
state that would cause the application of the laws of any other jurisdiction.


Section 10.11.      Survival.  The representations, warranties, covenants and
agreements of the Company and the Investor contained in this Agreement shall
survive the execution and delivery hereof until the termination of this
Agreement; provided, however, that (i) the provisions of Article V
(Representations, Warranties and Covenants of the Company), Article VIII
(Termination), Article IX (Indemnification) and this Article X (Miscellaneous)
shall remain in full force and effect indefinitely notwithstanding such
termination, and, (ii) so long as the Investor owns any Securities, the
covenants and agreements of the Company contained in Article VI (Additional
Covenants), shall remain in full force and effect notwithstanding such
termination for a period of six months following such termination.


Section 10.12.      Counterparts.  This Agreement may be executed in
counterparts, all of which taken together shall constitute one and the same
original and binding instrument and shall become effective when all counterparts
have been signed by each party and delivered to the other parties hereto, it
being understood that all parties hereto need not sign the same counterpart. In
the event any signature is delivered by facsimile, digital or electronic
transmission, such transmission shall constitute delivery of the manually
executed original and the party using such means of delivery shall thereafter
cause four additional executed signature pages to be physically delivered to the
other parties within five days of the execution and delivery hereof.  Failure to
provide or delay in the delivery of such additional executed signature pages
shall not adversely affect the efficacy of the original delivery.


Section 10.13.      Publicity.  The Company shall afford the Investor and its
counsel with a reasonable opportunity to review and comment upon, shall consult
with the Investor and its counsel on the form and substance of, and shall give
due consideration to all such comments from the Investor or its counsel on, any
press release, Commission filing or any other public disclosure made by or on
behalf of the Company relating to the Investor, its purchases hereunder or any
aspect of the Transaction Documents or the transactions contemplated thereby,
prior to the issuance, filing or public disclosure thereof. For the avoidance of
doubt, the Company shall not be required to submit for review any such
disclosure (i) contained in periodic reports filed with the Commission under the
Exchange Act if it shall have previously provided the same disclosure to the
Investor or its counsel for review in connection with a previous filing or (ii)
any Prospectus Supplement if it contains disclosure that does not reference the
Investor, its purchases hereunder or any aspect of the Transaction Documents or
the transactions contemplated thereby.
 
34

--------------------------------------------------------------------------------



Section 10.14.      Severability.  The provisions of this Agreement are
severable and, in the event that any court of competent jurisdiction shall
determine that any one or more of the provisions or part of the provisions
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement, and this Agreement shall be reformed and construed as if such
invalid or illegal or unenforceable provision, or part of such provision, had
never been contained herein, so that such provisions would be valid, legal and
enforceable to the maximum extent possible.


Section 10.15.      Further Assurances.  From and after the Closing Date, upon
the request of the Investor or the Company, each of the Company and the Investor
shall execute and deliver such instrument, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.


[Signature Page Follows]
 
35

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.



 
HUMANIGEN, INC.:  
                 
By:
/s/ Dr. Cameron Durrant
   
Name:
Dr. Cameron Durrant
   
Title:
Chief Executive Officer and Interim
    Chief Financial Officer            
APERTURE HEALTHCARE VENTURES LTD.:  
                 
By:
/s/ Justine Turner
   
Name:
Justine Turner
   
Title:
Director
 

 
36

--------------------------------------------------------------------------------

    
ANNEX I TO THE
COMMON STOCK PURCHASE AGREEMENT
DEFINITIONS
 
“2016 Form 10-K” means the Company’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2016.
 
“Acceptable Transaction” shall have the meaning assigned to such term in Section
6.7(iii) hereof.
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, as such terms are used in and construed under Rule 144.  With respect to
the Investor, without limitation, any Person owning, owned by, or under common
ownership with the Investor, and any investment fund or managed account that is
managed on a discretionary basis by the same investment manager as the Investor
will be deemed to be an Affiliate.
 
“Aggregate Limit” shall have the meaning assigned to such term in Section 2.1
hereof.
 
“Agreement” shall have the meaning assigned to such term in the preamble hereof.
 
“Alternate Transaction” shall have the meaning assigned to such term in Section
6.7(iii) hereof.
 
“Alternate Transaction Notice” shall have the meaning assigned to such term in
Section 6.7(ii) hereof.
 
“Alternative Fixed Amount Requested” shall have the meaning assigned to such
term in Section 3.2 hereof.
 
“Announcement Date” shall have the meaning assigned to such term in Section 3.11
hereof.
 
“ATM” shall have the meaning assigned to such term in Section 6.7(iii) hereof.
 
“Below Market Offering” shall have the meaning assigned to such term in Section
6.7(iii) hereof.
 
“Bring Down Opinion” shall have the meaning assigned to such term in Section
6.19 hereof.
 
“Broker-Dealer” shall have the meaning assigned to such term in Section 6.17
hereof.
 
“Bylaws” shall have the meaning assigned to such term in Section 5.3 hereof.
 
“Charter” shall have the meaning assigned to such term in Section 5.3 hereof.
 
“Closing” shall have the meaning assigned to such term in Section 2.2 hereof.
 
“Closing Date” means the date of this Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Commission” means the U.S. Securities and Exchange Commission or any successor
entity.
 
“Commission Documents” shall mean (1) all reports, schedules, registrations,
forms, statements, information and other documents filed with or furnished to
the Commission by the Company pursuant to the reporting requirements of the
Exchange Act, including all material filed or furnished pursuant to Section
13(a), 13(c), 14 or 15(d) of the Exchange Act, since December 31, 2016,
including, without limitation, the 2016 Form 10-K, and which hereafter shall be
filed with or furnished to the Commission by the Company, including, without
limitation, the Current Report, (2) the Registration Statement, as the same may
be amended from time to time, the Prospectus and each Prospectus Supplement and
(3) all information contained in such filings and all documents and disclosures
that have been and heretofore shall be incorporated by reference therein.
 
i

--------------------------------------------------------------------------------

 
“Common Stock” shall have the meaning assigned to such term in the recitals
hereof.
 
“Company” shall have the meaning assigned to such term in the preamble hereof.
 
“Current Market Price” means, with respect to any particular measurement date,
the closing price of a share of Common Stock as reported on the Trading Market
for the Trading Day immediately preceding such measurement date.
 
“Current Report” shall have the meaning assigned to such term in Section 2.3
hereof.
 
“DAFAR” shall have the meaning assigned to such term in Section 3.2 hereof.
 
“Damages” shall have the meaning assigned to such term in Section 9.1 hereof.
 
“Disclosure Schedule” shall have the meaning assigned to such term in the
preamble to Article V hereof.
 
“Discount Price” means, with respect to any Trading Day during a Pricing Period
on which the VWAP equals or exceeds the applicable Threshold Price for such
Pricing Period, a price equal to the product of (i) 0.94 and (ii) the VWAP for
such Trading Day, which shall be appropriately adjusted for any stock splits,
stock combinations, stock dividends, recapitalizations and other similar
transactions; provided, however, that if an ex-dividend date is established by
the Trading Market in respect of the Common Stock on or between the first
Trading Day of the applicable Pricing Period and the applicable Settlement Date,
the Discount Price for each Trading Day of the applicable Pricing Period on or
after such ex-dividend date shall be reduced by the per share dividend amount.
 
 “Disqualification Event” shall have the meaning assigned to such term in
Section 5.39 hereof.
 
“DTC” means The Depository Trust Company, a subsidiary of The Depository Trust &
Clearing Corporation, or any successor thereto.
 
“Earnings Announcement” shall have the meaning assigned to such term in Section
3.11 hereof.
 
“Earnings 8-K” shall have the meaning assigned to such term in Section 3.11
hereof.
 
“EDGAR” means the Commission’s Electronic Data Gathering, Analysis and Retrieval
System.
 
“Effective Date” means the first Trading Day immediately following the date on
which the initial Registration Statement filed pursuant to Section 2(a) of the
Registration Rights Agreement is declared effective by the Commission.
 
“Environmental Laws” shall have the meaning assigned to such term in Section
5.18 hereof.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder.
 
“FCPA” shall have the meaning assigned to such term in Section 5.36 hereof.
 
“FDA” shall have the meaning assigned to such term in Section 5.17(c) hereof.
 
“Fee Shares” shall have the meaning assigned to such term in Section 10.1(i)
hereof.
 
ii

--------------------------------------------------------------------------------

 
“Filing Time” shall have the meaning assigned to such term in Section 3.11
hereof.
 
“FINRA” means the Financial Industry Regulatory Authority.
 
“Fixed Amount Requested” shall mean the specific dollar amount of a Fixed
Request requested by the Company in a Fixed Request Notice delivered pursuant to
Sections 3.1 and 3.2 hereof (assuming the Alternative Fixed Amount Requested is
not applicable to such Fixed Request).
 
“Fixed Request” means the transactions contemplated in Article III of this
Agreement with respect to any Fixed Request Notice delivered by the Company in
accordance with Article III of this Agreement.
 
“Fixed Request Amount” means the actual amount of proceeds received by the
Company pursuant to a Fixed Request under this Agreement.
 
“Fixed Request Exercise Date” shall have the meaning assigned to such term in
Section 3.2 hereof.
 
“Fixed Request Notice” shall have the meaning assigned to such term in Section
3.1 hereof.
 
“Fundamental Transaction” means that (i) the Company shall, directly or
indirectly, in one or more related transactions, (1) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another
Person, with the result that the holders of the Company’s capital stock
immediately prior to such consolidation or merger together beneficially own less
than 50% of the outstanding voting power of the surviving or resulting
corporation, or (2) sell, lease, license, assign, transfer, convey or otherwise
dispose of all or substantially all of the properties or assets of the Company
to another Person, or (3) take action to facilitate a purchase, tender or
exchange offer by another Person that is accepted by the holders of more than
50% of the outstanding shares of Common Stock (not including any shares of
Common Stock held by the Person or Persons making or party to, or associated or
affiliated with the Persons making or party to, such purchase, tender or
exchange offer), or (4) consummate a stock or share purchase agreement or other
business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person whereby
such other Person acquires more than 50% of the outstanding shares of Common
Stock (not including any shares of Common Stock held by the other Person or
other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock or share purchase agreement or other
business combination), or (5) reorganize, recapitalize or reclassify its Common
Stock, or (ii) any “person” or “group” (as these terms are used for purposes of
Sections 13(d) and 14(d) of the Exchange Act) is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of 50% of the aggregate ordinary voting power represented by issued
and outstanding Common Stock.
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America as applied by the Company.
 
“Governmental Licenses” shall have the meaning assigned to such term in Section
5.17(a) hereof.
 
“Indebtedness” shall have the meaning assigned to such term in Section 5.11
hereof.
 
“Intellectual Property” shall have the meaning assigned to such term in Section
5.17(b) hereof.
 
“Investment Period” means the period commencing on the Effective Date and
expiring on the date this Agreement is terminated pursuant to Article VIII
hereof.
 
“Investor” shall have the meaning assigned to such term in the preamble hereof.
 
“Investor Party” shall have the meaning assigned to such term in Section 9.1
hereof.
 
“Issuer Covered Person” shall have the meaning assigned to such term in Section
5.39 hereof.
 
iii

--------------------------------------------------------------------------------

 
“Knowledge” means the actual knowledge of the Company’s Chief Executive Officer
or Chief Financial Officer, after reasonable inquiry of all officers, directors
and employees of the Company who could reasonably be expected to have knowledge
or information with respect to the matter in question.
 
“Make Whole Amount” shall have the meaning assigned to such term in Section 3.9
hereof.
 
“Material Adverse Effect” means (i) any condition, occurrence, state of facts or
event having, or insofar as reasonably can be foreseen would likely have, any
material adverse effect on the legality, validity or enforceability of the
Transaction Documents or the transactions contemplated thereby, (ii) any
condition, occurrence, state of facts or event having, or insofar as reasonably
can be foreseen would likely have, any effect on the business, operations,
properties or financial condition of the Company that is material and adverse to
the Company and its Subsidiaries, taken as a whole, and/or (iii) any condition,
occurrence, state of facts or event that would, or insofar as reasonably can be
foreseen would likely, prohibit or otherwise materially interfere with or delay
the ability of the Company to perform any of its obligations under any of the
Transaction Documents to which it is a party; provided, however, that no facts,
circumstances, changes or effects resulting from, relating to or arising out of
the following, individually or in the aggregate, shall be taken into account in
determining whether a Material Adverse Effect has occurred or insofar as
reasonably can be foreseen would likely occur: (a) changes in conditions in the
U.S. or global capital, credit or financial markets generally, including changes
in the availability of capital or currency exchange rates, provided such changes
shall not have affected the Company in a materially disproportionate manner as
compared to other similarly situated companies; (b) changes generally affecting
the industries in which the Company and its Subsidiaries operate, provided such
changes shall not have affected the Company in a materially disproportionate
manner as compared to other similarly situated companies; and (c) any effect of
the announcement of, or the consummation of the transactions contemplated by,
this Agreement and the other Transaction Documents on the Company’s
relationships, contractual or otherwise, with customers, suppliers, vendors,
bank lenders, strategic venture partners or employees.
 
“Material Agreements” shall have the meaning assigned to such term in Section
5.19 hereof.
 
“Maximum Fixed Amount Requested” means, with respect to any single Fixed Request
Notice for which the Alternative Fixed Amount Requested is not applicable,
$50,000.
 
“Money Laundering Laws” shall have the meaning assigned to such term in Section
5.37 hereof.
 
“Multiplier” shall have the meaning assigned to such term in Section 3.3(a)
hereof.
 
“OFAC” shall have the meaning assigned to such term in Section 5.38 hereof.
 
“Ownership Limitation” shall have the meaning assigned to such term in Section
6.6 hereof.
 
“Person” means any person or entity, whether a natural person, trustee,
corporation, partnership, limited partnership, limited liability company, trust,
unincorporated organization, business association, firm, joint venture,
governmental agency or authority.
 
“Plan” shall have the meaning assigned to such term in Section 5.24 hereof.
 
“Press Release” shall have the meaning assigned to such term in Section 2.3
hereof.
 
“Price Reset Provision” shall have the meaning assigned to such term in Section
6.7(iii) hereof.
 
“Pricing Period” shall mean, with respect to each Fixed Request, a period of
five (5) consecutive Trading Days commencing on the Pricing Period start date
set forth in the Fixed Request Notice, or such shorter period of Trading Days as
determined in accordance with Section 3.8.
 
“Prospectus” means the prospectus in the form included in the Registration
Statement, as supplemented from time to time by any Prospectus Supplement,
including the documents incorporated by reference therein.
 
iv

--------------------------------------------------------------------------------

 
“Prospectus Supplement” means any prospectus supplement to the Prospectus filed
with the Commission from time to time pursuant to Rule 424(b) under the
Securities Act, including the documents incorporated by reference therein.
 
“Reduction Notice” shall have the meaning assigned to such term in Section
3.8(a) hereof.
 
“Reference Period” shall have the meaning assigned to such term in Section
6.7(ii) hereof.
 
“Registrable Securities” shall have the meaning assigned to such term in the
Registration Rights Agreement.
 
“Registration Rights Agreement” shall have the meaning assigned to such term in
the recitals hereof.
 
“Registration Statement” shall have the meaning assigned to such term in the
Registration Rights Agreement.
 
“Regulation D” shall have the meaning assigned to such term in the recitals
hereof.
 
“Required Delivery Date” shall have the meaning assigned to such term in Section
10.1(iii) hereof.
 
“Required Filings” means a Current Report on Form 8‑K, Form D and any
 
“Restricted Period” shall have the meaning assigned to such term in Section
6.13(i) hereof.
 
“Restricted Person” shall have the meaning assigned to such term in Section
6.13(i) hereof.
 
“Restricted Persons” shall have the meaning assigned to such term in Section
6.13(i) hereof.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect.
 
“Section 4(a)(2)” shall have the meaning assigned to such term in the recitals
hereof.
 
“Securities” means, collectively, the Shares and the Fee Shares.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission thereunder.
 
“Settlement Date” shall have the meaning assigned to such term in Section 3.7
hereof.
 
“Shares” shall mean the shares of Common Stock that are and/or may be purchased
by the Investor under this Agreement pursuant to one or more Fixed Requests, but
not including the Fee Shares.
 
“Short Sales” shall mean “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act.
 
“Significant Subsidiary” means any Subsidiary of the Company that would
constitute a Significant Subsidiary of the Company within the meaning of Rule
1-02 of Regulation S-X of the Commission.
 
“Similar Financing” shall have the meaning assigned to such term in Section
6.7(iii) hereof.
 
“SOXA” shall mean the Sarbanes-Oxley Act of 2002 and the rules and regulations
of the Commission thereunder.
 
v

--------------------------------------------------------------------------------

 
“Subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interest having ordinary voting
power for the election of directors or other persons performing similar
functions are at the time owned directly or indirectly by the Company and/or any
of its other Subsidiaries.
 
“Threshold Price” means the greater of (i) the product of (a) 0.85 and (b) the
VWAP for the Trading Day immediately preceding the applicable Fixed Request
Exercise Date and (ii) $0.50, which amounts shall be appropriately adjusted for
any stock splits, stock combinations, stock dividends, recapitalizations and
other similar transactions.
 
“Total Commitment” shall have the meaning assigned to such term in Section 2.1
hereof.
 
“Trading Day” shall mean a full trading day (beginning at 9:30 a.m., New York
City time, and ending at 4:00 p.m., New York City time) on the Trading Market.
 
“Trading Market” means the NASDAQ Capital Market, the NASDAQ Global Select
Market, the NASDAQ Global Market, the New York Stock Exchange, the NYSE MKT, the
NYSE Arca, the OTC Bulletin Board, or the OTCQX or the OTCQB marketplace
operated by OTC Markets Group Inc. (or any successors to any of the foregoing),
whichever is at the time the principal trading exchange or market for the Common
Stock.
 
“Transaction Documents” means, collectively, this Agreement (as qualified by the
Disclosure Schedule) and the exhibits hereto, the Registration Rights Agreement
and each of the other agreements, documents, certificates and instruments
entered into or furnished by the parties hereto in connection with the
transactions contemplated hereby and thereby.
 
“VWAP” means the volume weighted average price (the aggregate sales price of all
trades of Common Stock during a Trading Day divided by the total number of
shares of Common Stock traded during such Trading Day) of the Common Stock
during any Trading Day as reported by Bloomberg L.P. using the AQR function.
 
“Warrant Value” shall mean the fair value of all warrants, options and other
similar rights issued to a third party in connection with an Alternate
Transaction, determined by using a standard Black-Scholes option-pricing model
using a reasonable and appropriate expected volatility percentage based on
applicable volatility data from an investment banking firm of nationally
recognized reputation.
 


vi

--------------------------------------------------------------------------------



EXHIBIT A TO THE
COMMON STOCK PURCHASE AGREEMENT
FORM OF REGISTRATION RIGHTS AGREEMENT
 


 

--------------------------------------------------------------------------------



REGISTRATION RIGHTS AGREEMENT
 
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of August 23,
2017, is by and between Humanigen, Inc., a Delaware corporation (the “Company”),
and Aperture Healthcare Ventures Ltd., a corporation organized and existing
under the laws of Ontario, Canada (the “Investor”).
 
RECITALS
 
A.          The Company and the Investor have entered into that certain Common
Stock Purchase Agreement, dated as of the date hereof (the “Purchase
Agreement”), pursuant to which the Company may issue, from time to time, to the
Investor up to $15,000,000 of newly issued shares of the Company’s common stock,
$0.001 par value (“Common Stock”), as provided for therein.
 
B.          Pursuant to the terms of, and in consideration for the Investor
entering into, the Purchase Agreement, and to induce the Investor to execute and
deliver the Purchase Agreement, the Company has agreed to provide the Investor
with certain registration rights with respect to the Registrable Securities (as
defined herein) as set forth herein.
 
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises, the representations,
warranties, covenants and agreements contained herein and in the Purchase
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, intending to be legally bound
hereby, the Company and the Investor hereby agree as follows:
 

1.
Definitions.

 
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following terms shall have the following meanings:
 
(a)          “Business Day” means any day other than Saturday, Sunday or any
other day on which commercial banks in New York, New York are authorized or
required by law to remain closed.
 
(b)          “Closing Date” shall mean the date of this Agreement.
 
(c)          “Effective Date” means the date that the applicable Registration
Statement has been declared effective by the SEC.
 
(d)          “Effectiveness Deadline” means (i) with respect to the initial
Registration Statement required to be filed to pursuant to Section 2(a), the
earlier of (A) the 180th calendar day after the date of this Agreement, if such
Registration Statement is subject to review by the SEC, and (B) the 120th
calendar day after the date of this Agreement, if the Company is notified
(orally or in writing, whichever is earlier) by the SEC that such Registration
Statement will not be reviewed and (ii) with respect to any additional
Registration Statements that may be required to be filed by the Company pursuant
to this Agreement, the earlier of (A) the 90th calendar day following the date
on which the Company was required to file such additional Registration
Statement, if such Registration Statement is subject to review by the SEC, and
(B) the 30th calendar day following the date on which the Company was required
to file such additional Registration Statement, if the Company is notified
(orally or in writing, whichever is earlier) by the SEC that such Registration
Statement will not be reviewed.
 
(e)          “Filing Deadline” means (i) with respect to the initial
Registration Statement required to be filed to pursuant to Section 2(a), the
90th calendar day after the date of this Agreement and (ii) with respect to any
additional Registration Statements that may be required to be filed by the
Company pursuant to this Agreement, the later of (A) the 60th calendar day
following the sale of substantially all of the Registrable Securities included
in the initial Registration Statement or the most recent prior additional
Registration Statement, as applicable, and (B) six months following the
Effective Date of the initial Registration Statement or the most recent prior
additional Registration Statement, as applicable, or such earlier date as
permitted by the SEC.
 
A-1

--------------------------------------------------------------------------------

 
(f)          “Person” means any person or entity, whether a natural person,
trustee, corporation, partnership, limited partnership, limited liability
company, trust, unincorporated organization, business association, firm, joint
venture, governmental agency or authority.
 
(g)          “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing one or more Registration
Statements in compliance with the Securities Act and pursuant to Rule 415 and
the declaration of effectiveness of such Registration Statement(s) by the SEC.
 
(h)          “Registrable Securities” means (i) all of the Shares, (ii) all of
the Fee Shares, and (iii) any capital stock of the Company issued or issuable
with respect to such Shares or Fee Shares, including, without limitation, (1) as
a result of any stock split, stock dividend, recapitalization, exchange or
similar event or otherwise and (2) shares of capital stock of the Company into
which the shares of Common Stock are converted or exchanged and shares of
capital stock of a successor entity into which the shares of Common Stock are
converted or exchanged.
 
(i)          “Registration Statement” means a registration statement or
registration statements of the Company filed under the Securities Act covering
the resale by the Investor of Registrable Securities, as such registration
statement or registration statements may be amended and supplemented from time
to time (including pursuant to Rule 462(b) under the Securities Act), including
all documents filed as part thereof or incorporated by reference therein.
 
(j)          “Rule 144” means Rule 144 promulgated by the SEC under the
Securities Act, as such rule may be amended from time to time, or any other
similar or successor rule or regulation of the SEC that may at any time permit
the Investor to sell securities of the Company to the public without
registration.
 
(k)          “Rule 415” means Rule 415 promulgated by the SEC under the
Securities Act, as such rule may be amended from time to time, or any other
similar or successor rule or regulation of the SEC providing for offering
securities on a delayed or continuous basis.
 
(l)          “SEC” means the U.S. Securities and Exchange Commission or any
successor entity.
 

2.
Registration.

 
(a)          Mandatory Registration.  The Company shall prepare and, as soon as
practicable, but in no event later than the Filing Deadline, file with the SEC
an initial Registration Statement on Form S-1 (or any successor form) covering
the resale by the Investor of (i) all of the Fee Shares and (ii) the maximum
number of additional Registrable Securities as shall be permitted to be included
thereon in accordance with applicable SEC rules, regulations and interpretations
so as to permit the resale of such Registrable Securities by the Investor under
Rule 415 under the Securities Act at then prevailing market prices (and not
fixed prices). Such initial Registration Statement shall contain the “Selling
Stockholder” and “Plan of Distribution” sections in substantially the form
attached hereto as Exhibit B. The Company shall use its commercially reasonable
efforts to have such initial Registration Statement, and each other Registration
Statement required to be filed pursuant to the terms hereof, declared effective
by the SEC as soon as practicable, but in no event later than the applicable
Effectiveness Deadline.
 
(b)          Legal Counsel.  Subject to Section 5 hereof, the Investor shall
have the right to select one legal counsel to review and oversee, solely on its
behalf, any registration pursuant to this Section 2 (“Legal Counsel”), which
shall be Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., or such other
counsel as thereafter designated by the Investor. Except as provided under
Section 10.1 of the Purchase Agreement, the Company shall have no obligation to
reimburse the Investor for any and all legal fees and expenses of the Legal
Counsel incurred in connection with the transactions contemplated hereby.
 
(c)          Reserved.
 
A-2

--------------------------------------------------------------------------------

 
(d)          Sufficient Number of Shares Registered. If at any time all
Registrable Securities are not covered by the initial Registration Statement
filed pursuant to Section 2(a) as a result of Section 2(f) or otherwise, the
Company shall file with the SEC one or more additional Registration Statements
(on the short form available therefor, if applicable), so as to cover all of the
Registrable Securities not covered by such initial Registration Statement, in
each case, as soon as practicable (taking into account any Staff position with
respect to date on which the Staff will permit such additional Registration
Statement(s) to be filed with the SEC), but in no event later than the
applicable Filing Deadline for such additional Registration Statement(s). The
Company shall use its commercially reasonable efforts to cause such additional
Registration Statement(s) to become effective as soon as practicable following
the filing thereof with the SEC, but in no event later than the applicable
Effectiveness Deadline for such Registration Statement.
 
(e)          No Inclusion of Other Securities. In no event shall the Company
include any securities other than Registrable Securities on any Registration
Statement pursuant to Section 2(a) or 2(d) without consulting the Investor prior
to filing. In connection with any offering involving an underwriting of shares,
the Company shall not be required under this Section 2 or otherwise to include
the Registrable Securities of any Investor therein unless such Investor accepts
and agrees to the terms of the underwriting, which shall be reasonable and
customary, as agreed upon between the Company and the underwriters selected by
the Company.
 
(f)          Offering. If the staff of the SEC (the “Staff”) or the SEC seeks to
characterize any offering pursuant to a Registration Statement filed pursuant to
this Agreement as constituting an offering of securities that does not permit
such Registration Statement to become effective and be used for resales by the
Investor on a delayed or continuous basis under Rule 415 at then-prevailing
market prices (and not fixed prices), or if after the filing of the initial
Registration Statement with the SEC pursuant to Section 2(a), the Company is
otherwise required by the Staff or the SEC to reduce the number of Registrable
Securities included in such initial Registration Statement, then the Company
shall reduce the number of Registrable Securities to be included in such initial
Registration Statement (after consultation with the Investor as to the specific
Registrable Securities to be removed therefrom) until such time as the Staff and
the SEC shall so permit such Registration Statement to become effective and be
used as aforesaid. Notwithstanding anything in this Agreement to the contrary,
if after giving effect to the actions referred to in the immediately preceding
sentence, the Staff or the SEC does not permit such Registration Statement to
become effective and be used for resales by the Investor on a delayed or
continuous basis under Rule 415 at then-prevailing market prices (and not fixed
prices), the Company shall not request acceleration of the Effective Date of
such Registration Statement, the Company shall promptly (but in no event later
than 48 hours) request the withdrawal of such Registration Statement pursuant to
Rule 477 under the Securities Act, and the Effectiveness Deadline shall
automatically be deemed to have elapsed with respect to such Registration
Statement at such time as the Staff or the SEC has made a final and
non-appealable determination that the SEC will not permit such Registration
Statement to be so utilized (unless prior to such time the Company has received
assurances from the Staff or the SEC that a new Registration Statement filed by
the Company with the SEC promptly thereafter may be so utilized). In the event
of any reduction in Registrable Securities pursuant to this paragraph, the
Company shall file additional Registration Statements in accordance with Section
2(d) until such time as all Registrable Securities have been included in
Registration Statements that have been declared effective and the prospectus
contained therein is available for use by the Investor.
 

3.
Related Obligations.

 
The Company shall use its commercially reasonable efforts to effect the
registration of the Registrable Securities in accordance with the intended
method of disposition thereof, and, pursuant thereto, the Company shall have the
following obligations:
 
(a)          The Company shall promptly prepare and file with the SEC a
Registration Statement with respect to the Registrable Securities (but in no
event later than the applicable Filing Deadline) and use its commercially
reasonable efforts to cause such Registration Statement to become effective as
soon as practicable after such filing (but in no event later than the applicable
Effectiveness Deadline). Subject to Allowable Grace Periods, the Company shall
keep each Registration Statement effective (and the prospectus contained therein
available for use) pursuant to Rule 415 for resales by the Investor on a delayed
or continuous basis at then-prevailing market prices (and not fixed prices) at
all times until the earlier of (i) the date on which the Investor shall have
sold all of the Registrable Securities covered by such Registration Statement
and (ii) the date of termination of the Purchase Agreement if as of such
termination date the Investor holds no Registrable Securities (the “Registration
Period”). Notwithstanding anything to the contrary contained in this Agreement
(but subject to the provisions of Section 3(q) hereof), the Company shall ensure
that, when filed and at all times while effective, each Registration Statement
(including, without limitation, all amendments and supplements thereto) and the
prospectus (including, without limitation, all amendments and supplements
thereto) used in connection with such Registration Statement shall not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein (in
the case of prospectuses, in the light of the circumstances in which they were
made) not misleading. The Company shall submit to the SEC, within two (2)
Business Days after the date that the Company learns that no review of a
particular Registration Statement will be made by the Staff or that the Staff
has no further comments on a particular Registration Statement (as the case may
be), a request for acceleration of effectiveness of such Registration Statement
to a time and date not later than forty-eight (48) hours after the submission of
such request.
 
A-3

--------------------------------------------------------------------------------

 
(b)          Subject to Section 3(q) of this Agreement, the Company shall
prepare and file with the SEC such amendments (including, without limitation,
post-effective amendments) and supplements to each Registration Statement and
the prospectus used in connection with each such Registration Statement, which
prospectus is to be filed pursuant to Rule 424 promulgated under the Securities
Act, as may be necessary to keep each such Registration Statement effective (and
the prospectus contained therein current and available for use) at all times
during the Registration Period for such Registration Statement, and, during such
period, comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities of the Company required to be covered
by such Registration Statement until such time as all of such Registrable
Securities shall have been disposed of in accordance with the intended methods
of disposition by the seller or sellers thereof as set forth in such
Registration Statement. Without limiting the generality of the foregoing, the
Company covenants and agrees that (i) at or before 8:30 a.m. (New York City
time) on the Trading Day immediately following each Effective Date, the Company
shall file with the SEC in accordance with Rule 424(b) under the Securities Act
the final prospectus to be used in connection with sales pursuant to the
applicable Registration Statement, and (ii) if the transactions contemplated by
any Fixed Request (as defined in the Purchase Agreement) are material to the
Company (individually or collectively with all other prior Fixed Requests, the
consummation of which have not previously been reported in any prospectus
supplement filed with the SEC under Rule 424(b) under the Securities Act or in
any periodic report filed by the Company with the SEC under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), or if otherwise required
under the Securities Act, in each case as reasonably determined by the Company
or the Investor, then, on the first Trading Day immediately following the last
Trading Day of the Pricing Period with respect to such Fixed Request, the
Company shall file with the SEC a prospectus supplement pursuant to Rule 424(b)
under the Securities Act with respect to the applicable Fixed Request(s),
disclosing the total Fixed Amount Requested or the Alternative Fixed Amount
Requested (as applicable) pursuant to such Fixed Request(s), the total number of
Shares that have been (or are to be) issued and sold to the Investor pursuant to
such Fixed Request(s), the total purchase price for the Shares subject to such
Fixed Request(s), the applicable Discount Price(s) for such Shares and the net
proceeds that have been (or are to be) received by the Company from the sale of
such Shares. To the extent not previously disclosed in the prospectus or a
prospectus supplement, the Company shall disclose in its Quarterly Reports on
Form 10-Q and in its Annual Reports on Form 10-K the information described in
the immediately preceding sentence relating to any Fixed Request(s) consummated
during the relevant fiscal quarter. In the case of amendments and supplements to
any Registration Statement on Form S-1 or prospectus related thereto which are
required to be filed pursuant to this Agreement (including, without limitation,
pursuant to this Section 3(b)) by reason of the Company filing a report on Form
8-K, Form 10-Q or Form 10-K or any analogous report under the Exchange Act, the
Company shall have incorporated such report by reference into such Registration
Statement and prospectus, if applicable, or shall use commercially reasonable
efforts to file such amendments or supplements to the Registration Statement or
prospectus with the SEC on the same day on which the Exchange Act report is
filed which created the requirement for the Company to amend or supplement such
Registration Statement or prospectus, for the purpose of including or
incorporating such report into such Registration Statement and prospectus. The
Company consents to the use of the prospectus (including, without limitation,
any supplement thereto) included in each Registration Statement in accordance
with the provisions of the Securities Act and with the securities or “Blue Sky”
laws of the jurisdictions in which the Registrable Securities may be sold by the
Investor, in connection with the resale of the Registrable Securities and for
such period of time thereafter as such prospectus (including, without
limitation, any supplement thereto) (or in lieu thereof, the notice referred to
in Rule 173(a) under the Securities Act) is required by the Securities Act to be
delivered in connection with resales of Registrable Securities.
 
A-4

--------------------------------------------------------------------------------

 
(c)          The Company shall (A) permit Legal Counsel to review and comment
upon (i) each Registration Statement at least five (5) Business Days prior to
its filing with the SEC (or such shorter period as may be agreed to by the
Investor) and (ii) all amendments and supplements to each Registration Statement
(including, without limitation, the prospectus contained therein) (except for
Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on
Form 8-K, and any similar or successor reports or prospectus supplements the
contents of which is limited to that set forth in such reports) within a
reasonable number of days prior to their filing with the SEC, and (B) shall
reasonably consider any comments of the Investor and Legal Counsel on any such
Registration Statement or amendment or supplement thereto or to any prospectus
contained therein. The Company shall promptly furnish to Legal Counsel, without
charge, (i) electronic copies of any correspondence from the SEC or the Staff to
the Company or its representatives relating to each Registration Statement
(which correspondence shall be redacted to exclude any material, non-public
information regarding the Company or any of its Subsidiaries), (ii) after the
same is prepared and filed with the SEC, one (1) electronic copy of each
Registration Statement and any amendment(s) and supplement(s) thereto,
including, without limitation, financial statements and schedules, all documents
incorporated therein by reference, if requested by the Investor, and all
exhibits and (iii) upon the effectiveness of each Registration Statement, one
(1) electronic copy of the prospectus included in such Registration Statement
and all amendments and supplements thereto.
 
(d)          Without limiting any obligation of the Company under the Purchase
Agreement, the Company shall promptly furnish to the Investor, without charge,
(i) after the same is prepared and filed with the SEC, at least one (1)
electronic copy of each Registration Statement and any amendment(s) and
supplement(s) thereto, including, without limitation, financial statements and
schedules, all documents incorporated therein by reference, if requested by the
Investor, all exhibits and each preliminary prospectus, (ii) upon the
effectiveness of each Registration Statement, one (1) electronic copy of the
prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as the Investor may
reasonably request from time to time) and (iii) such other documents, including,
without limitation, copies of any preliminary or final prospectus, as the
Investor may reasonably request from time to time in order to facilitate the
disposition of the Registrable Securities owned by the Investor.
 
(e)          The Company shall take such action as is necessary to (i) register
and qualify, unless an exemption from registration and qualification applies,
the resale by the Investor of the Registrable Securities covered by a
Registration Statement under such other securities or “Blue Sky” laws of all
applicable jurisdictions in the United States, (ii) prepare and file in those
jurisdictions, such amendments (including, without limitation, post-effective
amendments) and supplements to such registrations and qualifications as may be
necessary to maintain the effectiveness thereof during the Registration Period,
(iii) take such other actions as may be necessary to maintain such registrations
and qualifications in effect at all times during the Registration Period, and
(iv) take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, the
Company shall not be required in connection therewith or as a condition thereto
to (x) qualify to do business in any jurisdiction where it would not otherwise
be required to qualify but for this Section 3(e), (y) subject itself to general
taxation in any such jurisdiction, or (z) file a general consent to service of
process in any such jurisdiction.  The Company shall promptly notify Legal
Counsel and the Investor of the receipt by the Company of any notification with
respect to the suspension of the registration or qualification of any of the
Registrable Securities for sale under the securities or “Blue Sky” laws of any
jurisdiction in the United States or its receipt of actual notice of the
initiation or threatening of any proceeding for such purpose.
 
(f)          The Company shall notify Legal Counsel and the Investor in writing
of the happening of any event, as promptly as practicable after becoming aware
of such event, as a result of which the prospectus included in a Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading (provided that in no event shall such notice contain
any material, non-public information regarding the Company or any of its
Subsidiaries), and, subject to Section 3(q), promptly prepare a supplement or
amendment to such Registration Statement and such prospectus contained therein
to correct such untrue statement or omission and deliver one (1) electronic copy
of such supplement or amendment to Legal Counsel and the Investor (or such other
number of copies as Legal Counsel or the Investor may reasonably request). The
Company shall also promptly notify Legal Counsel and the Investor in writing (i)
when a prospectus or any prospectus supplement or post-effective amendment has
been filed, when a Registration Statement or any post-effective amendment has
become effective (notification of such effectiveness shall be delivered to Legal
Counsel and the Investor by facsimile or e-mail on the same day of such
effectiveness and by overnight mail), and when the Company receives written
notice from the SEC that a Registration Statement or any post-effective
amendment will be reviewed by the SEC, (ii) of any request by the SEC for
amendments or supplements to a Registration Statement or related prospectus or
related information, (iii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate and
(iv) of the receipt of any request by the SEC or any other federal or state
governmental authority for any additional information relating to the
Registration Statement or any amendment or supplement thereto or any related
prospectus.  The Company shall respond as promptly as practicable to any
comments received from the SEC with respect to a Registration Statement or any
amendment thereto. Nothing in this Section 3(f) shall limit any obligation of
the Company under the Purchase Agreement.
 
A-5

--------------------------------------------------------------------------------

 
(g)          The Company shall (i) use its reasonable best efforts to prevent
the issuance of any stop order or other suspension of effectiveness of a
Registration Statement or the use of any prospectus contained therein, or the
suspension of the qualification, or the loss of an exemption from qualification,
of any of the Registrable Securities for sale in any jurisdiction and, if such
an order or suspension is issued, to obtain the withdrawal of such order or
suspension at the earliest possible time and (ii) notify Legal Counsel and the
Investor of the issuance of such order and the resolution thereof or its receipt
of actual notice of the initiation or threat of any proceeding for such purpose.
 
(h)          Upon the written request of the Investor, the Company shall make
available for inspection during normal business hours by (i) the Investor, (ii)
Legal Counsel and (iii) one (1) firm of accountants or other agents retained by
such Investor (collectively, the “Inspectors”), all pertinent financial and
other records, and pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably deemed necessary by each
Inspector, and cause the Company’s officers, directors and employees to supply
all information which any Inspector may reasonably request; provided, however,
each Inspector shall agree in writing to hold in strict confidence and not to
make any disclosure (except to the Investor) or use of any Record or other
information which the Company determines in good faith to be confidential, and
of which determination the Inspectors are so notified, unless (a) the disclosure
of such Records is necessary to avoid or correct a misstatement or omission in
any Registration Statement or is otherwise required under the Securities Act,
(b) the release of such Records is ordered pursuant to a final, non-appealable
subpoena or order from a court or government body of competent jurisdiction, or
(c) the information in such Records has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
Transaction Document (as defined in the Purchase Agreement). The Investor agrees
that it shall, upon learning that disclosure of such Records is sought in or by
a court or governmental body of competent jurisdiction or through other means,
give prompt notice to the Company and allow the Company, at its expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, the Records deemed confidential. Nothing herein (or in any other
confidentiality agreement between the Company and the Investor, if any) shall be
deemed to limit the Investor’s ability to sell Registrable Securities in a
manner which is otherwise consistent with applicable laws and regulations.
 
(i)          The Company shall hold in confidence and not make any disclosure of
information concerning the Investor provided to the Company unless (i)
disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement or is
otherwise required to be disclosed in such Registration Statement pursuant to
the Securities Act, (iii) the release of such information is ordered pursuant to
a subpoena or other final, non-appealable order from a court or governmental
body of competent jurisdiction, or (iv) such information has been made generally
available to the public other than by disclosure in violation of this Agreement
or any other Transaction Document. The Company agrees that it shall, upon
learning that disclosure of such information concerning the Investor is sought
in or by a court or governmental body of competent jurisdiction or through other
means, give prompt written notice to the Investor and allow the Investor, at the
Investor’s expense, to undertake appropriate action to prevent disclosure of, or
to obtain a protective order for, such information.
 
A-6

--------------------------------------------------------------------------------

 
(j)          Without limiting any obligation of the Company under the Purchase
Agreement, the Company shall use its reasonable best efforts either to (i) cause
all of the Registrable Securities covered by each Registration Statement to be
listed on each securities exchange on which securities of the same class or
series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange or
(ii) secure designation and quotation of all of the Registrable Securities
covered by each Registration Statement on another Trading Market, or (iii) if,
despite the Company’s reasonable best efforts to satisfy the preceding clauses
(i) or (ii) the Company is unsuccessful in satisfying the preceding clauses (i)
or (ii), without limiting the generality of the foregoing, to use its reasonable
best efforts to arrange for at least two market makers to register with the
Financial Industry Regulatory Authority (“FINRA”) as such with respect to such
Registrable Securities. In addition, the Company shall cooperate with the
Investor and any Broker-Dealer through which the Investor proposes to sell its
Registrable Securities in effecting a filing with FINRA pursuant to FINRA Rule
5110 as requested by the Investor. The Company shall pay all fees and expenses
in connection with satisfying its obligation under this Section 3(j).
 
(k)          The Company shall cooperate with the Investor and, to the extent
applicable, facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legend, provided the condition in Section 7.2(iii) of
the Purchase Agreement has been satisfied with respect to the Investor’s
purchase of such Registrable Securities) representing the Registrable Securities
to be offered pursuant to a Registration Statement and enable such certificates
to be in such denominations or amounts (as the case may be) as the Investor may
reasonably request from time to time and registered in such names as the
Investor may request.  Certificates for Registrable Securities free from all
restrictive legends may be transmitted by the transfer agent to the Investor by
crediting an account at DTC as directed by the Investor.
 
(l)          If requested by the Investor, the Company shall as soon as
practicable after receipt of notice from the Investor and subject to Section
3(q) hereof, (i) incorporate in a prospectus supplement or post-effective
amendment such information as the Investor reasonably requests to be included
therein relating to the sale and distribution of Registrable Securities,
including, without limitation, information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement or prospectus
contained therein if reasonably requested by the Investor.
 
(m)          The Company shall use its reasonable best efforts to cause the
Registrable Securities covered by a Registration Statement to be registered with
or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.
 
(n)          The Company shall make generally available to its security holders
as soon as practical, but not later than ninety (90) days after the close of the
period covered thereby, an earnings statement (in form complying with, and in
the manner provided by, the provisions of Rule 158 under the Securities Act)
covering a twelve-month period beginning not later than the first day of the
Company’s fiscal quarter next following the applicable Effective Date of each
Registration Statement.
 
(o)          The Company shall otherwise use its reasonable best efforts to
comply with all applicable rules and regulations of the SEC in connection with
any registration hereunder.
 
(p)          Within one (1) Business Day after each Registration Statement which
covers Registrable Securities is declared effective by the SEC, the Company
shall deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investor)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A.
 
A-7

--------------------------------------------------------------------------------

 
(q)          Notwithstanding anything to the contrary herein (but subject to the
last sentence of this Section 3(q)), at any time after the Effective Date of a
particular Registration Statement, the Company may delay the disclosure of
material, non-public information concerning the Company or any of its
Subsidiaries the disclosure of which at the time is not, in the good faith
opinion of the Company, in the best interest of the Company and, in the opinion
of counsel to the Company, otherwise required (a “Grace Period”), provided that
the Company shall promptly, but in no event later than 9:30 a.m. (New York City
time) on the second Trading Day immediately prior to the commencement of any
Grace Period (except for such case where it is impossible to provide such
two-Trading Day advance notice, in which case the Company shall provide such
notice as soon as possible), notify the Investor in writing of the (i) existence
of material, non-public information giving rise to a Grace Period (provided that
in each such notice the Company shall not disclose the content of such material,
non-public information to the Investor) and the date on which such Grace Period
will begin and (ii) date on which such Grace Period ends, provided further that
(I) no Grace Period shall exceed 20 consecutive Trading Days and during any
365-day period all such Grace Periods shall not exceed an aggregate of 60
Trading Days; provided, further, that the Company shall not register any
securities for the account of itself or any other stockholder during any such
Grace Period (other than pursuant to a registration statement on Form S-4 or
S-8), (II) the first day of any Grace Period must be at least three Trading Days
(or such shorter period as may be agreed by the parties) after the last day of
any prior Grace Period and (III) no Grace Period may exist during (A) the first
10 consecutive Trading Days after the Effective Date of the particular
Registration Statement or (B) the three-Trading Day period following each
Settlement Date (each, an “Allowable Grace Period”). For purposes of determining
the length of a Grace Period above, such Grace Period shall begin on and include
the date set forth in the notice referred to in clause (i) above, provided that
such notice is received by the Investor not later than 9:30 a.m. (New York City
time) on the second Trading Day immediately prior to such commencement date
(except for such case where it is impossible to provide such two-Trading Day
advance notice, in which case the Company shall provide such notice as soon as
possible) and shall end on and include the later of the date the Investor
receives the notice referred to in clause (ii) above and the date referred to in
such notice. The provisions of Section 3(f) hereof shall not be applicable
during the period of any Allowable Grace Period. Upon expiration of each Grace
Period, the Company shall again be bound by the first sentence of Section 3(f)
with respect to the information giving rise thereto unless such material,
non-public information is no longer applicable. Notwithstanding anything to the
contrary contained in this Section 3(q), the Company shall cause its transfer
agent to deliver unlegended shares of Common Stock to a transferee of the
Investor in accordance with the terms of the Purchase Agreement in connection
with any sale of Registrable Securities with respect to which the Investor has
entered into a contract for sale, and delivered a copy of the prospectus
included as part of the particular Registration Statement to the extent
applicable, prior to the Investor’s receipt of the notice of a Grace Period and
for which the Investor has not yet settled.
 
(r)          The Company shall take all other reasonable actions necessary to
expedite and facilitate disposition by the Investor of its Registrable
Securities pursuant to each Registration Statement.
 

4.
Obligations of the Investor.

 
(a)          At least five (5) Business Days prior to the first anticipated
filing date of each Registration Statement (or such shorter period to which the
parties agree), the Company shall notify the Investor in writing of the
information the Company requires from the Investor with respect to such
Registration Statement. It shall be a condition precedent to the obligations of
the Company to complete the registration pursuant to this Agreement with respect
to the Registrable Securities of the Investor that the Investor shall furnish to
the Company such information regarding itself, the Registrable Securities held
by it and the intended method of disposition of the Registrable Securities held
by it, as shall be reasonably required to effect and maintain the effectiveness
of the registration of such Registrable Securities and shall execute such
documents in connection with such registration as the Company may reasonably
request.
 
(b)          The Investor, by its acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of each Registration Statement
hereunder, unless the Investor has notified the Company in writing of the
Investor’s election to exclude all of the Investor’s Registrable Securities from
such Registration Statement.
 
(c)          The Investor agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 3(g) or
the first sentence of 3(f), the Investor will immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement(s)
covering such Registrable Securities until the Investor’s receipt of the copies
of the supplemented or amended prospectus contemplated by Section 3(g) or the
first sentence of Section 3(f) or receipt of notice that no supplement or
amendment is required.  Notwithstanding anything to the contrary in this Section
4(c), the Company shall cause its transfer agent to deliver unlegended shares of
Common Stock to a transferee of the Investor in accordance with the terms of the
Purchase Agreement in connection with any sale of Registrable Securities with
respect to which the Investor has entered into a contract for sale prior to the
Investor’s receipt of a notice from the Company of the happening of any event of
the kind described in Section 3(g) or the first sentence of Section 3(f) and for
which the Investor has not yet settled.
 
A-8

--------------------------------------------------------------------------------

 
(d)          The Investor covenants and agrees that it will comply with the
prospectus delivery and other requirements of the Securities Act as applicable
to it in connection with sales of Registrable Securities pursuant to a
Registration Statement.
 

5.
Expenses of Registration.

 
All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, FINRA filing fees (if any)
and fees and disbursements of counsel for the Company shall be paid by the
Company.
 

6.
Indemnification.

 
(a)          In the event any Registrable Securities are included in any
Registration Statement under this Agreement, to the fullest extent permitted by
law, the Company will, and hereby does, indemnify, hold harmless and defend the
Investor, each of its directors, officers, shareholders, members, partners,
employees, agents, advisors, representatives (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding the
lack of such title or any other title) and each Person, if any, who controls the
Investor within the meaning of the Securities Act or the Exchange Act and each
of the directors, officers, shareholders, members, partners, employees, agents,
advisors, representatives (and any other Persons with a functionally equivalent
role of a Person holding such titles notwithstanding the lack of such title or
any other title) of such controlling Persons (each, an “Investor Party” and
collectively, the “Investor Parties”), against any losses, obligations, claims,
damages, liabilities, contingencies, judgments, fines, penalties, charges, costs
(including, without limitation, court costs, reasonable attorneys’ fees, costs
of defense and investigation), amounts paid in settlement or expenses, joint or
several, (collectively, “Claims”) incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the SEC, whether pending or threatened,
whether or not an Investor Party is or may be a party thereto (“Indemnified
Damages”), to which any of them may become subject insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon: (i) any untrue statement or alleged untrue
statement of a material fact in a Registration Statement or any post-effective
amendment thereto or in any filing made in connection with the qualification of
the offering under the securities or other “Blue Sky” laws of any jurisdiction
in which Registrable Securities are offered (“Blue Sky Filing”), or the omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading or (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
prospectus (as amended or supplemented) or in any prospectus supplement or the
omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading (the matters in the foregoing
clauses (i) and (ii) being, collectively, “Violations”). Subject to Section
6(c), the Company shall reimburse the Investor Parties, promptly as such
expenses are incurred and are due and payable, for any legal fees or other
reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(a): (i) shall
not apply to a Claim by an Investor Party arising out of or based upon a
Violation which occurs in reliance upon and in conformity with information
furnished in writing to the Company by such Investor Party for such Investor
Party expressly for use in connection with the preparation of such Registration
Statement, prospectus or prospectus supplement or any such amendment thereof or
supplement thereto; (ii) shall not be available to the Investor to the extent
such Claim is based on a failure of the Investor to deliver or to cause to be
delivered the prospectus (as amended or supplemented) made available by the
Company (to the extent applicable), including, without limitation, a corrected
prospectus, if such prospectus (as amended or supplemented) or corrected
prospectus was timely made available by the Company pursuant to Section 3(d) and
then only if, and to the extent that, following the receipt of the corrected
prospectus no grounds for such Claim would have existed; and (iii) shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of the Company, which consent shall not be
unreasonably withheld or delayed. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Investor
Party and shall survive the transfer of any of the Registrable Securities by the
Investor pursuant to Section 9.
 
A-9

--------------------------------------------------------------------------------

 
(b)          In connection with any Registration Statement in which the Investor
is participating, the Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 6(a), the Company, each of its directors, each of its officers
who signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act (each, an
“Company Party”), against any Claim or Indemnified Damages to which any of them
may become subject, under the Securities Act, the Exchange Act or otherwise,
insofar as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case, to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
relating to the Investor furnished to the Company by the Investor expressly for
use in connection with such Registration Statement; and, subject to Section 6(c)
and the below provisos in this Section 6(b), the Investor will reimburse a
Company Party any legal or other expenses reasonably incurred by such Company
Party in connection with investigating or defending any such Claim; provided,
however, the indemnity agreement contained in this Section 6(b) and the
agreement with respect to contribution contained in Section 7 shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of the Investor, which consent shall not be
unreasonably withheld or delayed, provided further that the Investor shall be
liable under this Section 6(b) for only that amount of a Claim or Indemnified
Damages as does not exceed the net proceeds to the Investor as a result of the
applicable sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Company Party and shall survive
the transfer of any of the Registrable Securities by the Investor pursuant to
Section 9.
 
(c)          Promptly after receipt by an Investor Party or Company Party (as
the case may be) under this Section 6 of notice of the commencement of any
action or proceeding (including, without limitation, any governmental action or
proceeding) involving a Claim, such Investor Party or Company Party (as the case
may be) shall, if a Claim in respect thereof is to be made against any
indemnifying party under this Section 6, deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Investor Party or the Company Party (as the case may
be); provided, however, an Investor Party or Company Party (as the case may be)
shall have the right to retain its own counsel with the fees and expenses of
such counsel to be paid by the indemnifying party if: (i) the indemnifying party
has agreed in writing to pay such fees and expenses; (ii) the indemnifying party
shall have failed promptly to assume the defense of such Claim and to employ
counsel reasonably satisfactory to such Investor Party or Company Party (as the
case may be) in any such Claim; or (iii) the named parties to any such Claim
(including, without limitation, any impleaded parties) include both such
Investor Party or Company Party (as the case may be) and the indemnifying party,
and such Investor Party or such Company Party (as the case may be) shall have
been advised by counsel that a conflict of interest is likely to exist if the
same counsel were to represent such Investor Party or such Company Party and the
indemnifying party (in which case, if such Investor Party or such Company Party
(as the case may be) notifies the indemnifying party in writing that it elects
to employ separate counsel at the expense of the indemnifying party, then the
indemnifying party shall not have the right to assume the defense thereof on
behalf of the indemnified party and such counsel shall be at the expense of the
indemnifying party, provided further that in the case of clause (iii) above the
indemnifying party shall not be responsible for the reasonable fees and expenses
of more than one (1) separate legal counsel for all Investor Parties or Company
Parties (as the case may be). The Company Party or Investor Party (as the case
may be) shall reasonably cooperate with the indemnifying party in connection
with any negotiation or defense of any such action or Claim by the indemnifying
party and shall furnish to the indemnifying party all information reasonably
available to the Company Party or Investor Party (as the case may be) which
relates to such action or Claim. The indemnifying party shall keep the Company
Party or Investor Party (as the case may be) reasonably apprised at all times as
to the status of the defense or any settlement negotiations with respect
thereto. No indemnifying party shall be liable for any settlement of any action,
claim or proceeding effected without its prior written consent; provided,
however, the indemnifying party shall not unreasonably withhold, delay or
condition its consent.  No indemnifying party shall, without the prior written
consent of the Company Party or Investor Party (as the case may be), consent to
entry of any judgment or enter into any settlement or other compromise which
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Company Party or Investor Party (as the case may be) of a
release from all liability in respect to such Claim or litigation, and such
settlement shall not include any admission as to fault on the part of the
Company Party. For the avoidance of doubt, the immediately preceding sentence
shall apply to Sections 6(a) and 6(b) hereof. Following indemnification as
provided for hereunder, the indemnifying party shall be subrogated to all rights
of the Company Party or Investor Party (as the case may be) with respect to all
third parties, firms or corporations relating to the matter for which
indemnification has been made. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Investor Party or Company Party (as the case may be) under this Section 6,
except to the extent that the indemnifying party is materially and adversely
prejudiced in its ability to defend such action.
 
A-10

--------------------------------------------------------------------------------

 
(d)          No Person involved in the sale of Registrable Securities who is
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) in connection with such sale shall be entitled to
indemnification from any Person involved in such sale of Registrable Securities
who is not guilty of fraudulent misrepresentation.
 
(e)          The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred;
provided that the Investor shall promptly reimburse the Company for all such
payments to the extent a court of competent jurisdiction determines that any
Investor Party was not entitled to such payments.
 
(f)          The indemnity and contribution agreements contained herein shall be
in addition to (i) any cause of action or similar right of the Company Party or
Investor Party against the indemnifying party or others, and (ii) any
liabilities the indemnifying party may be subject to pursuant to the law.
 

7.
Contribution.

 
To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however: (i) no contribution
shall be made under circumstances where the maker would not have been liable for
indemnification under the fault standards set forth in Section 6 of this
Agreement, (ii) no Person involved in the sale of Registrable Securities which
Person is guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) in connection with such sale shall be entitled to
contribution from any Person involved in such sale of Registrable Securities who
was not guilty of fraudulent misrepresentation; and (iii) contribution by any
seller of Registrable Securities shall be limited in amount to the amount of net
proceeds received by such seller from the applicable sale of such Registrable
Securities pursuant to such Registration Statement. Notwithstanding the
provisions of this Section 7, the Investor shall not be required to contribute,
in the aggregate, any amount in excess of the amount by which the net proceeds
actually received by the Investor from the applicable sale of the Registrable
Securities subject to the Claim exceeds the amount of any damages that the
Investor has otherwise been required to pay, or would otherwise be required to
pay under Section 6(b), by reason of such untrue or alleged untrue statement or
omission or alleged omission.
 

8.
Reports Under the Exchange Act.

 
With a view to making available to the Investor the benefits of Rule 144, the
Company agrees to:
 
(a)          use its reasonable best efforts to make and keep public information
available, as those terms are understood and defined in Rule 144;
 
(b)          use its reasonable best efforts to file with the SEC in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act so long as the Company remains subject to
such requirements (it being understood that nothing herein shall limit any of
the Company’s obligations under the Purchase Agreement) and the filing of such
reports and other documents is required for the applicable provisions of Rule
144;
 
(c)          furnish to the Investor so long as the Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting, submission and posting
requirements of Rule 144 and the Exchange Act, (ii) a copy of the most recent
annual or quarterly report of the Company and such other reports and documents
so filed by the Company with the SEC if such reports are not publicly available
via EDGAR, and (iii) such other information as may be reasonably requested to
permit the Investor to sell such securities pursuant to Rule 144 without
registration; and
 
A-11

--------------------------------------------------------------------------------

 
(d)          take such additional action as is reasonably requested by the
Investor to enable the Investor to sell the Registrable Securities pursuant to
Rule 144, including, without limitation, delivering all such legal opinions,
consents, certificates, resolutions and instructions to the Company’s Transfer
Agent as may be reasonably requested from time to time by the Investor and
otherwise fully cooperate with Investor and Investor’s broker to effect such
sale of securities pursuant to Rule 144.
 

9.
Assignment of Registration Rights.

 
Neither the Company nor the Investor shall assign this Agreement or any of their
respective rights or obligations hereunder.
 

10.
Amendment or Waiver.

 
No provision of this Agreement may be amended or waived by the parties from and
after the date that is one Trading Day immediately preceding the initial filing
of the Registration Statement with the SEC. Subject to the immediately preceding
sentence, no provision of this Agreement may be (i) amended other than by a
written instrument signed by both parties hereto or (ii) waived other than in a
written instrument signed by the party against whom enforcement of such waiver
is sought. Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.
 

11.
Miscellaneous.

 
(a)          Solely for purposes of this Agreement, a Person is deemed to be a
holder of Registrable Securities whenever such Person owns or is deemed to own
of record such Registrable Securities.  If the Company receives conflicting
instructions, notices or elections from two or more Persons with respect to the
same Registrable Securities, the Company shall act upon the basis of
instructions, notice or election received from such record owner of such
Registrable Securities.
 
(b)          Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement shall be given in
accordance with Section 10.4 of the Purchase Agreement.
 
(c)          Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.  The Company and the Investor acknowledge
and agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that either
party shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement by the other party and to enforce
specifically the terms and provisions hereof (without the necessity of showing
economic loss and without any bond or other security being required), this being
in addition to any other remedy to which either party may be entitled by law or
equity.
 
(d)          All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by the internal laws of
the State of New York, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. Each party hereby irrevocably submits to the
exclusive jurisdiction of the federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
 
A-12

--------------------------------------------------------------------------------

 
(e)          The Transaction Documents set forth the entire agreement and
understanding of the parties solely with respect to the subject matter thereof
and supersedes all prior and contemporaneous agreements, negotiations and
understandings between the parties, both oral and written, solely with respect
to such matters. There are no promises, undertakings, representations or
warranties by either party relative to subject matter hereof not expressly set
forth in the Transaction Documents. Notwithstanding anything in this Agreement
to the contrary and without implication that the contrary would otherwise be
true, nothing contained in this Agreement shall limit, modify or affect in any
manner whatsoever (i) the conditions precedent to a Fixed Request contained in
Article VII of the Purchase Agreement, including, without limitation, the
condition precedent contained in Section 7.2(iii) thereof or (ii) any of the
Company’s obligations under the Purchase Agreement.
 
(f)          This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective successors. This Agreement is not for
the benefit of, nor may any provision hereof be enforced by, any Person, other
than the parties hereto, their respective successors and the Persons referred to
in Sections 6 and 7 hereof.
 
(g)          The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof. Unless the
context clearly indicates otherwise, each pronoun herein shall be deemed to
include the masculine, feminine, neuter, singular and plural forms thereof. The
terms “including,” “includes,” “include” and words of like import shall be
construed broadly as if followed by the words “without limitation.” The terms
“herein,” “hereunder,” “hereof” and words of like import refer to this entire
Agreement instead of just the provision in which they are found.
 
(h)          This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. If any signature is delivered by facsimile
transmission or by an e-mail which contains a portable document format (.pdf)
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.
 
(i)          Each party shall do and perform, or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
 
(j)          The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.
 
 
[signature pages follow]
 
A-13

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Investor and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
COMPANY:
 
HUMANIGEN, INC. 
                   
By:
     
Name: Dr. Cameron Durrant
Title:  Chief Executive Officer and Interim Chief
Financial Officer
 

 
A-14

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Investor and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 
INVESTOR:
         
APERTURE HEALTHCARE VENTURES LTD. 
               
By:
      Name: Justine Turner   Title: Director

 


A-15

--------------------------------------------------------------------------------

 
EXHIBIT A
 
FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT
 
Computershare
211 Quality Circle, Suite 210
College Station, TX  77845
Attention:  ____________


Re:          Humanigen, Inc.
 
Ladies and Gentlemen:
 
We are counsel to Humanigen, Inc., a Delaware corporation (the “Company”), and
have represented the Company in connection with that certain Common Stock
Purchase Agreement, dated August 23, 2017 (the “Purchase Agreement”), entered
into by and among the Company and the Investor named therein (the “Holder”)
pursuant to which the Company will issue to the Holder from time to time shares
of the Company’s common stock, $0.001 par value per share (the ”Common Stock”).
Pursuant to the Purchase Agreement, the Company also has entered into a
Registration Rights Agreement with the Holder (the “Registration Rights
Agreement”) pursuant to which the Company agreed, among other things, to
register the offer and sale of the Registrable Securities (as defined in the
Registration Rights Agreement) under the Securities Act of 1933, as amended (the
“Securities Act”). In connection with the Company’s obligations under the
Registration Rights Agreement, on ____________ ___, 20__, the Company filed a
Registration Statement on Form S-1 (File No. 333-_____________) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) relating to the Registrable Securities which names the Holder as an
underwriter and a selling stockholder thereunder.
 
In connection with the foregoing, based solely upon oral advice from the staff
of the SEC, the Registration Statement was declared effective under the
Securities Act on [ENTER DATE OF EFFECTIVENESS], and no stop order suspending
its effectiveness has been issued and no proceedings for that purpose have been
instituted or overtly threatened.
 


 

 
Very truly yours,
     
Polsinelli PC
     
By:_____________________

CC:          Aperture Healthcare Ventures Ltd.
 


A-16

--------------------------------------------------------------------------------

 
EXHIBIT B
 
SELLING STOCKHOLDER
 
This prospectus relates to the possible resale from time to time by the selling
stockholder of any or all of the shares of common stock that may be issued by us
to Aperture under the Purchase Agreement. For additional information regarding
the issuance of common stock covered by this prospectus, see “Prospectus
Summary--Committed Equity Financing With Aperture” above. We are registering the
shares of common stock pursuant to the provisions of the Registration Rights
Agreement we entered into with Aperture on August 23, 2017 in order to permit
the selling stockholder to offer the shares for resale from time to time. Except
for the transactions contemplated by the Purchase Agreement and the Registration
Rights Agreement, Aperture has not had any material relationship with us within
the past three years.
 
The table below presents information regarding the selling stockholder and the
shares of common stock that it may offer from time to time under this
prospectus.  This table is prepared based on information supplied to us by the
selling stockholder, and reflects holdings as of _________, 20__.  As used in
this prospectus, the term “selling stockholder” means Aperture Healthcare
Ventures Ltd. The number of shares in the column “Maximum Number of Shares of
Common Stock to be Offered Pursuant to this Prospectus” represents all of the
shares of common stock that the selling stockholder may offer under this
prospectus. The selling stockholder may sell some, all or none of its shares in
this offering.  We do not know how long the selling stockholder will hold the
shares before selling them, and we currently have no agreements, arrangements or
understandings with the selling stockholder regarding the sale of any of the
shares.
 
Beneficial ownership is determined in accordance with Rule 13d-3(d) promulgated
by the SEC under the Exchange Act, and includes shares of common stock with
respect to which the selling stockholder has voting and investment power. The
percentage of shares of common stock beneficially owned by the selling
stockholder prior to the offering shown in the table below is based on an
aggregate of ____________ shares of our common stock outstanding on ___________,
20__. Because the purchase price of the shares of common stock issuable under
the Purchase Agreement is determined on each settlement date, the number of
shares that may actually be sold by the Company under the Purchase Agreement may
be fewer than the number of shares being offered by this prospectus. The fourth
column assumes the sale of all of the shares offered by the selling stockholder
pursuant to this prospectus.
 


A-17

--------------------------------------------------------------------------------

 


Name of Selling Stockholder
Number of Shares of
Common Stock
Owned Prior to
Offering
Maximum Number of
Shares of Common
Stock to be Offered
Pursuant to this
Prospectus
Number of Shares of
Common Stock
Owned After
Offering
 
Number
Percent
 
Number
Percent
Aperture Healthcare Ventures Ltd.
(4)
____(1)
*
     



                         
 

*
Represents beneficial ownership of less than one percent of the outstanding
shares of our common stock.

 

(1)
This number represents (i) 494,000 shares of common stock held by WaxCap Inc.,
the sole shareholder of Aperture, which Aperture may be deemed to beneficially
own under Section 13(d) of the Exchange Act and Rule 13d-3 promulgated
thereunder) and (ii) the 9,315 shares of common stock we issued to Aperture on
August 23, 2017 as Fee Shares in connection with the negotiation and preparation
of the Purchase Agreement and related documentation. In accordance with Rule
13d-3(d) under the Exchange Act, we have excluded from the number of shares
beneficially owned prior to the offering all of the shares that Aperture may be
required to purchase under the Purchase Agreement because the issuance of such
shares is solely at our discretion and is subject to certain conditions, the
satisfaction of all of which are outside of Aperture’s control, including the
registration statement of which this prospectus is a part becoming and remaining
effective. Furthermore, the maximum amount of each put of common stock to
Aperture under the Purchase Agreement is subject to certain agreed upon
threshold limitations set forth in the Purchase Agreement, and, if we determine
in our sole discretion, a percentage of the daily trading volume of our common
stock during the Investment Period as well. Also, under the terms of the
Purchase Agreement, we may not issue shares of our common stock to Aperture to
the extent that Aperture or any of its affiliates would, at any time,
beneficially own more than 9.99% of our outstanding common stock. This
beneficial ownership limitation may not be amended or waived by the parties.

 

(2)
Applicable percentage ownership is based on [______________] shares of our
common stock outstanding as of __________, 20___.

 

(3)
Assumes the sale of all shares being offered pursuant to this prospectus.

 

(4)
The business address of Aperture is c/o Gardiner Roberts LLP, Bay Adelaide
Centre - East Tower, 22 Adelaide Street West, Suite 3600, Toronto, Ontario M5H
4E3. Aperture’s principal business is that of a private investor. We have been
advised that Aperture is not a member of the Financial Industry Regulatory
Authority, or FINRA, or an independent broker-dealer, and that neither Aperture
nor any of its affiliates is an affiliate or an associated person of any FINRA
member or independent broker-dealer. Justine Turner is the sole director of
Aperture and WaxCap Inc. is the sole shareholder of Aperture.

 


A-18

--------------------------------------------------------------------------------

 
PLAN OF DISTRIBUTION
 
We are registering shares of common stock that may be issued by us from time to
time to Aperture under the Purchase Agreement to permit the resale of these
shares of common stock after the issuance thereof by the selling stockholder
from time to time after the date of this prospectus. We will not receive any of
the proceeds from the sale by the selling stockholder of the shares of common
stock. We will bear all fees and expenses incident to our obligation to register
the shares of common stock.
 
The selling stockholder may decide not to sell any shares of common stock. The
selling stockholder may sell all or a portion of the shares of common stock
beneficially owned by it and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents, who may receive
compensation in the form of discounts, concessions or commissions from the
selling stockholder and/or the purchasers of the shares of common stock for whom
they may act as agent. In effecting sales, broker-dealers that are engaged by
the selling stockholder may arrange for other broker-dealers to participate.
Aperture is an “underwriter” within the meaning of the Securities Act. Any
brokers, dealers or agents who participate in the distribution of the shares of
common stock by the selling stockholder may also be deemed to be “underwriters,”
and any profits on the sale of the shares of common stock by them and any
discounts, commissions or concessions received by any such brokers, dealers or
agents may be deemed to be underwriting discounts and commissions under the
Securities Act. Aperture has advised us that it will use an unaffiliated
broker-dealer to effectuate all resales of our common stock. To our knowledge,
Aperture has not entered into any agreement, arrangement or understanding with
any particular broker-dealer or market maker with respect to the shares of
common stock offered hereby, nor do we know the identity of the broker-dealers
or market makers that may participate in the resale of the shares. Because
Aperture is, and any other selling stockholder, broker, dealer or agent may be
deemed to be, an “underwriter” within the meaning of the Securities Act,
Aperture will (and any other selling stockholder, broker, dealer or agent may)
be subject to the prospectus delivery requirements of the Securities Act and may
be subject to certain statutory liabilities of the Securities Act (including,
without limitation, Sections 11, 12 and 17 thereof) and Rule 10b-5 under the
Exchange Act.
 
The selling stockholder will act independently of us in making decisions with
respect to the timing, manner and size of each sale. The shares of common stock
may be sold in one or more transactions at fixed prices, at prevailing market
prices at the time of the sale, at varying prices determined at the time of
sale, or at negotiated prices. These sales may be effected in transactions,
which may involve crosses or block transactions, pursuant to one or more of the
following methods:
 

·
on any national securities exchange or quotation service on which the securities
may be listed or quoted at the time of sale;

 

·
in the over-the-counter market in accordance with the rules of such market;

 

·
in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

·
through the writing or settlement of options, whether such options are listed on
an options exchange or otherwise;

 

·
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

·
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

·
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

·
an exchange distribution in accordance with the rules of the applicable
exchange;

 

·
privately negotiated transactions;

 
A-19

--------------------------------------------------------------------------------

 

·
broker-dealers may agree with the selling stockholder to sell a specified number
of such shares at a stipulated price per share;

 

·
a combination of any such methods of sale; and

 

·
any other method permitted pursuant to applicable law.

 
In addition, the selling stockholder may transfer the shares of common stock by
other means not described in this prospectus.
 
Any broker-dealer participating in such transactions as agent may receive
commissions from the selling stockholder (and, if they act as agent for the
purchaser of such shares, from such purchaser). Aperture has informed us that
each such broker-dealer will receive commissions from Aperture which will not
exceed customary brokerage commissions. Broker-dealers may agree with the
selling stockholder to sell a specified number of shares at a stipulated price
per share, and, to the extent such a broker-dealer is unable to do so acting as
agent for the selling stockholder, to purchase as principal any unsold shares at
the price required to fulfill the broker-dealer commitment to the selling
stockholder. Broker-dealers who acquire shares as principal may thereafter
resell such shares from time to time in one or more transactions (which may
involve crosses and block transactions and which may involve sales to and
through other broker-dealers, including transactions of the nature described
above and pursuant to the one or more of the methods described above) at fixed
prices, at prevailing market prices at the time of the sale, at varying prices
determined at the time of sale, or at negotiated prices, and in connection with
such resales may pay to or receive from the purchasers of such shares
commissions computed as described above. To the extent required under the
Securities Act, an amendment to this prospectus or a supplemental prospectus
will be filed, disclosing:
 

·
the name of any such broker-dealers;

 

·
the number of shares involved;

 

·
the price at which such shares are to be sold;

 

·
the commission paid or discounts or concessions allowed to such broker-dealers,
where applicable;

 

·
that such broker-dealers did not conduct any investigation to verify the
information set out or incorporated by reference in this prospectus, as
supplemented; and

 

·
other facts material to the transaction.

 
Aperture has informed us that it does not have any written or oral agreement or
understanding, directly or indirectly, with any person to distribute the common
stock.
 
Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.
 
There can be no assurance that the selling stockholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.
 
Underwriters and purchasers that are deemed underwriters under the Securities
Act may engage in transactions that stabilize, maintain or otherwise affect the
price of the common stock, including the entry of stabilizing bids or syndicate
covering transactions or the imposition of penalty bids. The selling stockholder
and any other person participating in the sale or distribution of the shares of
common stock will be subject to applicable provisions of the Exchange Act and
the rules and regulations thereunder (including, without limitation, Regulation
M of the Exchange Act), which may restrict certain activities of, and limit the
timing of purchases and sales of any of the shares of common stock by, the
selling stockholder and any other participating person. To the extent
applicable, Regulation M may also restrict the ability of any person engaged in
the distribution of the shares of common stock to engage in market-making and
certain other activities with respect to the shares of common stock. In
addition, the anti-manipulation rules under the Exchange Act may apply to sales
of the shares of common stock in the market. All of the foregoing may affect the
marketability of the shares of common stock and the ability of any person or
entity to engage in market-making activities with respect to the shares of
common stock.
 
A-20

--------------------------------------------------------------------------------

 
We have agreed to pay all expenses of the registration of the shares of common
stock pursuant to the registration rights agreement, estimated to be $[     ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or “Blue Sky” laws;
provided, however, Aperture will pay all selling commissions, concessions and
discounts, and other amounts payable to underwriters, dealers or agents, if any,
as well as transfer taxes and certain other expenses associated with the sale of
the shares of common stock. We have agreed to indemnify Aperture and certain
other persons against certain liabilities in connection with the offering of
shares of common stock offered hereby, including liabilities arising under the
Securities Act or, if such indemnity is unavailable, to contribute amounts
required to be paid in respect of such liabilities. Aperture has agreed to
indemnify us against liabilities under the Securities Act that may arise from
any written information furnished to us by Aperture specifically for use in this
prospectus or, if such indemnity is unavailable, to contribute amounts required
to be paid in respect of such liabilities.
 
At any time a particular offer of the shares of common stock is made by the
selling stockholder, a revised prospectus or prospectus supplement, if required,
will be distributed. Such prospectus supplement or post-effective amendment will
be filed with the Securities and Exchange Commission to reflect the disclosure
of any required additional information with respect to the distribution of the
shares of common stock. We may suspend the sale of shares by the selling
stockholder pursuant to this prospectus for certain periods of time for certain
reasons, including if the prospectus is required to be supplemented or amended
to include additional material information.
 
A-21

--------------------------------------------------------------------------------

 
EXHIBIT B TO THE
COMMON STOCK PURCHASE AGREEMENT
FORM OF FIXED REQUEST NOTICE
 
Reference is made to the Common Stock Purchase Agreement dated as of August 23,
2017 (the  “Purchase Agreement”) between Humanigen, Inc., a corporation
organized and existing under the laws of the State of Delaware (the “Company”),
and Aperture Healthcare Ventures Ltd., a corporation organized and existing
under the laws of Ontario, Canada. Capitalized terms used and not otherwise
defined herein shall have the meanings given such terms in the Purchase
Agreement. In accordance with and pursuant to Section 3.1 of the Purchase
Agreement, the Company hereby issues this Fixed Request Notice to exercise a
Fixed Request for the Fixed Amount Requested indicated below.
 
Fixed Amount Requested (if Alternative Fixed Amount
Requested not selected) (dollar amount):
$
   
Alternative Fixed Amount Requested Cap (if Alternative
Fixed Amount Requested is selected) (number of
shares):
     
Pricing Period start date:
     
Pricing Period end date:
     
Threshold Price (calculated per defined term):
     
Settlement Dates:
 



On behalf of the Company, the undersigned hereby certifies to the Investor that
(i) the above Fixed Amount Requested does not exceed the Maximum Fixed Amount
Requested determined in accordance with Section 3.2 of the Purchase Agreement,
(ii) the sale of Shares pursuant to this Fixed Request Notice shall not cause
the Company to sell or the Investor to purchase shares of Common Stock which,
when aggregated with all purchases made by the Investor pursuant to all prior
Fixed Request Notices issued under the Purchase Agreement, would exceed the
Aggregate Limit, (iii) to the Company’s Knowledge, the sale of Shares pursuant
to this Fixed Request Notice shall not cause the Company to sell or the Investor
to purchase shares of Common Stock which would cause the aggregate number of
shares of Common Stock then beneficially owned (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) by the
Investor and its Affiliates to exceed the Ownership Limitation, (iv) as of the
date hereof, the Company does not possess any material non-public information,
and (v) the Company has performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by the Purchase
Agreement and the Registration Rights Agreement to be performed, satisfied or
complied with by the Company at or prior to the date hereof and shall perform,
satisfy and comply in all material respects with all covenants, agreements and
conditions required by the Purchase Agreement and the Registration Rights
Agreement to be performed, satisfied or complied with by the Company at or prior
to each applicable settlement date, including without limitation, delivery of
all certificates and bring down opinions required to be delivered by the
Purchase Agreement.
 
 
Dated:
By:
     
Name
Title:
 
Address:
Facsimile No.
 

 
AGREED AND ACCEPTED 
     
By:
      Name
Title:  

 
B-1

--------------------------------------------------------------------------------

 
EXHIBIT C TO THE
COMMON STOCK PURCHASE AGREEMENT
CERTIFICATE OF THE COMPANY
 
CLOSING CERTIFICATE
 
August 23, 2017
 
The undersigned, the Chief Executive Officer of Humanigen, Inc., a corporation
organized and existing under the laws of the State of Delaware (the “Company”),
delivers this certificate in connection with the Common Stock Purchase
Agreement, dated as of August 23, 2017 (the “Agreement”), by and between the
Company and Aperture Healthcare Ventures Ltd., a corporation organized and
existing under the laws of Ontario, Canada (the “Investor”), and hereby
certifies on the date hereof that (capitalized terms used herein without
definition have the meanings assigned to them in the Agreement):
 
1.          Attached hereto as Exhibit A is a true, complete and correct copy of
the Certificate of Incorporation of the Company as filed with the Secretary of
State of the State of Delaware, as amended by the Certificate of Amendment to
the Certificate of Incorporation  effective August 7, 2017 (the “Certificate of
Amendment”). Except for the Certificate of Amendment, the Certificate of
Incorporation of the Company has not been further amended or restated, and no
document with respect to any amendment to the Certificate of Incorporation of
the Company has been filed in the office of the Secretary of State of the State
of Delaware since the date shown on the face of the state certification relating
to the Company’s Certificate of Incorporation, which is in full force and effect
on the date hereof, and no action has been taken by the Company in contemplation
of any such amendment or the dissolution, merger or consolidation of the
Company.
 
2.          Attached hereto as Exhibit B is a true and complete copy of the
Second Amended and Restated Bylaws of the Company, as amended and restated
through, and as in full force and effect on, the date hereof, and no proposal
for any amendment, repeal or other modification to the Bylaws of the Company has
been taken or is currently pending before the Board of Directors or stockholders
of the Company.
 
3.          The Board of Directors of the Company has approved the transactions
contemplated by the Transaction Documents; said approval has not been amended,
rescinded or modified and remains in full force and effect as of the date
hereof.
 
4.          Each person who, as an officer of the Company, or as
attorney-in-fact of an officer of the Company, signed the Transaction Documents
to which the Company is a party, was duly elected, qualified and acting as such
officer or duly appointed and acting as such attorney-in-fact, and the signature
of each such person appearing on any such document is his genuine signature.
 
IN WITNESS WHEREOF, I have signed my name as of the date first above written.
 

       
Name: Dr. Cameron Durrant
   
Title: Chief Executive Officer and Interim Chief Financial
Officer
 

 
C-1

--------------------------------------------------------------------------------

 
EXHIBIT D TO THE
COMMON STOCK PURCHASE AGREEMENT
COMPLIANCE CERTIFICATE
 
In connection with the issuance of shares of common stock of Humanigen, Inc., a
corporation organized and existing under the laws of the State of Delaware (the
“Company”), pursuant to the Fixed Request Notice, dated [_____________],
delivered by the Company to Aperture Healthcare Ventures Ltd, a corporation
organized and existing under the laws of Ontario, Canada (the “Investor”),
pursuant to Article III of the Common Stock Purchase Agreement, dated August 23,
2017, by and between the Company and the Investor (the “Agreement”), the
undersigned hereby certifies to the Investor as follows:
 
1.          The undersigned is the duly appointed [_____________] of the
Company.
 
2.          Except as set forth in the attached Disclosure Schedule, the
representations and warranties of the Company set forth in Article V of the
Agreement (i) that are not qualified by “materiality” or “Material Adverse
Effect” are true and correct in all material respects as of [insert Fixed
Request Exercise Date] and as of the date hereof with the same force and effect
as if made on such dates, except to the extent such representations and
warranties are as of another date, in which case, such representations and
warranties are true and correct in all material respects as of such other date
and (ii) that are qualified by “materiality” or “Material Adverse Effect” are
true and correct as of [insert Fixed Request Exercise Date] and as of the date
hereof with the same force and effect as if made on such dates, except to the
extent such representations and warranties are as of another date, in which
case, such representations and warranties are true and correct as of such other
date.
 
3.          The Company has performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by the Agreement
and the Registration Rights Agreement to be performed, satisfied or complied
with by the Company at or prior to [insert Fixed Request Exercise Date] and the
date hereof.
 
4.          The Shares issuable on the date hereof in respect of the Fixed
Request Notice referenced above shall be delivered electronically by crediting
the Investor’s or its designees’ account at DTC through its Deposit/Withdrawal
at Custodian (DWAC) system, and shall be freely tradable and transferable and
without restriction on resale. To the extent requested by the Investor pursuant
to Section 10.1(iii) under the Agreement, the legend set forth in Section
10.1(ii) of the Agreement has been removed from the certificate representing the
Fee Shares in accordance with Section 10.1(iii) of the Agreement.
 
5.          As of [insert Fixed Request Exercise Date] and the date hereof, the
Company did not and does not possess any material non-public information.
 
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Agreement.
 
The undersigned has executed this Certificate this [___] day of [___________],
20[__].
 
By:
 

 
Name:
 

 
Title:
 

 
 

--------------------------------------------------------------------------------


DISCLOSURE SCHEDULE
RELATING TO THE COMMON STOCK
PURCHASE AGREEMENT, DATED AS OF AUGUST 23, 2017
BETWEEN HUMANIGEN, INC. AND APERTURE HEALTHCARE VENTURES LTD.
 




Schedule 5.3
Capitalization
Schedule 5.11
Indebtedness; Solvency



 



--------------------------------------------------------------------------------